Execution Version

Exhibit 10.1

 

 

 

NINTH RESTATED CREDIT AGREEMENT

dated as of March 21, 2017

among

Chaparral Energy, Inc.,

as Borrower,

JPMorgan Chase Bank, N.A.,

as Administrative Agent,

and

The Lenders and Prepetition Borrowers Party Hereto

 

 

JPMorgan Chase Bank, N.A.,

Sole Lead Arranger and Sole Bookrunner

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Article I    Definitions and Accounting Matters   

Section 1.01    

  Terms Defined Above      2  

Section 1.02

  Certain Defined Terms      2  

Section 1.03

  Types of Loans and Borrowings      32  

Section 1.04

  Terms Generally; Rules of Construction      32  

Section 1.05

  Accounting Terms and Determinations; GAAP      32   Article II    The Credits
  

Section 2.01

  Term Loans and Revolving Credit Commitments      33  

Section 2.02

  Loans and Borrowings      33  

Section 2.03

  Requests for Borrowings      34  

Section 2.04

  Interest Elections      36  

Section 2.05

  Funding of Borrowings      37  

Section 2.06

 

Termination and Reduction of Revolving Credit Commitments and Aggregate Maximum
Revolving Credit Amounts

     38  

Section 2.07

  Borrowing Base      39  

Section 2.08

  Letters of Credit      42  

Section 2.09

  Defaulting Lenders      48   Article III    Payments of Principal and
Interest; Prepayments; Fees   

Section 3.01

  Repayment of Loans      51  

Section 3.02

  Interest      51  

Section 3.03

  Alternate Rate of Interest      52  

Section 3.04

  Prepayments      53  

Section 3.05

  Fees      57   Article IV    Payments; Pro Rata Treatment; Sharing of Set-offs
  

Section 4.01

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      59  

Section 4.02

  Presumption of Payment by the Borrower      60  

Section 4.03

  Certain Deductions by the Administrative Agent      60  

Section 4.04

  Disposition of Proceeds      60   Article V    Increased Costs; Break Funding
Payments; Taxes; Illegality   

Section 5.01

  Increased Costs      61  

Section 5.02

  Break Funding Payments      62  

Section 5.03

  Taxes      62  

Section 5.04

  Mitigation Obligations; Replacement of Lenders      66  

Section 5.05

  Illegality      67  

 

i



--------------------------------------------------------------------------------

Article VI    Conditions Precedent   

Section 6.01    

  Effective Date      67  

Section 6.02

  Each Credit Event      71   Article VII    Representations and Warranties   

Section 7.01

  Organization; Powers      72  

Section 7.02

  Authority; Enforceability      72  

Section 7.03

  Approvals; No Conflicts      73  

Section 7.04

  Financial Condition; No Material Adverse Change      73  

Section 7.05

  Litigation      74  

Section 7.06

  Environmental Matters      74  

Section 7.07

  Compliance with the Laws and Agreements; No Defaults      75  

Section 7.08

  Investment Company Act      76  

Section 7.09

  Taxes      76  

Section 7.10

  ERISA      76  

Section 7.11

  Disclosure; No Material Misstatements      76  

Section 7.12

  Insurance      77  

Section 7.13

  Restriction on Liens      77  

Section 7.14

  Subsidiaries      77  

Section 7.15

  Location of Business and Offices      78  

Section 7.16

  Properties; Titles, Etc      78  

Section 7.17

  Maintenance of Properties      79  

Section 7.18

  Gas Imbalances, Prepayments      79  

Section 7.19

  Marketing of Production      79  

Section 7.20

  Swap Agreements and Qualified ECP Guarantor      80  

Section 7.21

  Use of Loans and Letters of Credit      80  

Section 7.22

  Solvency      80  

Section 7.23

  Anti-Corruption Laws; Sanctions      80  

Section 7.24

  EEA Financial Institutions      81  

Section 7.25

  Security Instruments      81   Article VIII    Affirmative Covenants   

Section 8.01

  Financial Statements; Other Information      82  

Section 8.02

  Notices of Material Events      85  

Section 8.03

  Existence; Conduct of Business      85  

Section 8.04

  Payment of Obligations      85  

Section 8.05

  Performance of Obligations under Loan Documents      86  

Section 8.06

  Operation and Maintenance of Properties      86  

Section 8.07

  Insurance      87  

Section 8.08

  Books and Records; Inspection Rights      87  

Section 8.09

  Compliance with Laws      87  

Section 8.10

  Environmental Matters      88  

Section 8.11

  Further Assurances      89  

 

ii



--------------------------------------------------------------------------------

Section 8.12    

  Reserve Reports      89  

Section 8.13

  Title Information      91  

Section 8.14

  Additional Collateral and Additional Guarantors      92  

Section 8.15

  ERISA Compliance      93  

Section 8.16

  Commodity Price Risk Management Policy      93  

Section 8.17

  Deposit Accounts; Commodities Accounts and Securities Accounts      93  

Section 8.18

  Commodity Exchange Act Keepwell Provisions      94   Article IX    Negative
Covenants   

Section 9.01

  Financial Covenants      94  

Section 9.02

  Debt      95  

Section 9.03

  Liens      97  

Section 9.04

 

Dividends and Distributions and Redemptions of Permitted Senior Unsecured Debt;
Amendments to Permitted Senior Unsecured Debt Documents

     97  

Section 9.05

  Investments, Loans and Advances      98  

Section 9.06

  Nature of Business; No International Operations      99  

Section 9.07

  Limitation on Leases      100  

Section 9.08

  Proceeds of Loans      100  

Section 9.09

  ERISA Compliance      100  

Section 9.10

  Sale or Discount of Receivables      101  

Section 9.11

  Mergers, Etc      101  

Section 9.12

  Sale of Properties and Termination of Swap Agreements      101  

Section 9.13

  Environmental Matters      103  

Section 9.14

  Transactions with Affiliates      103  

Section 9.15

  Subsidiaries      103  

Section 9.16

  Negative Pledge Agreements; Dividend Restrictions      104  

Section 9.17

  Gas Imbalances, Take-or-Pay or Other Prepayments      104  

Section 9.18

  Swap Agreements      104  

Section 9.19

  Marketing Activities      106  

Section 9.20

  Holding Company      106  

Section 9.21

  Changes in Fiscal Year and Amendments to Organizational Documents      107  

Section 9.22

  Non-Qualified ECP Guarantors      107   Article X    Events of Default;
Remedies   

Section 10.01

  Events of Default      107  

Section 10.02

  Remedies      109   Article XI    The Agents   

Section 11.01

  Appointment; Powers      110  

Section 11.02

  Duties and Obligations of Administrative Agent      111  

Section 11.03

  Action by Administrative Agent      111  

Section 11.04

  Reliance by Administrative Agent      112  

Section 11.05

  Subagents      112  

 

iii



--------------------------------------------------------------------------------

Section 11.06    

  Resignation of Administrative Agent      113  

Section 11.07

  Agents as Lenders      113  

Section 11.08

  No Reliance      113  

Section 11.09

  Administrative Agent May File Proofs of Claim      114  

Section 11.10

  Authority of Administrative Agent to Release Collateral, Liens and Guarantors
     114  

Section 11.11

  The Arranger      115   Article XII    Miscellaneous   

Section 12.01

  Notices      115  

Section 12.02

  Waivers; Amendments      116  

Section 12.03

  Expenses, Indemnity; Damage Waiver      117  

Section 12.04

  Successors and Assigns      120  

Section 12.05

  Survival; Revival; Reinstatement      124  

Section 12.06

  Counterparts; Integration; Effectiveness      124  

Section 12.07

  Severability      125  

Section 12.08

  Right of Setoff      125  

Section 12.09

  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      126  

Section 12.10

  Headings      127  

Section 12.11

  Confidentiality      127  

Section 12.12

  Interest Rate Limitation      128  

Section 12.13

  EXCULPATION PROVISIONS      129  

Section 12.14

  Collateral Matters; Swap Agreements      129  

Section 12.15

  No Third Party Beneficiaries      129  

Section 12.16

  USA Patriot Act Notice      130  

Section 12.17

  No Advisory or Fiduciary Responsibility      130  

Section 12.18

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      130
 

Section 12.19

  Assignment and Assumption from Prepetition Borrowers to Borrower      131  

Section 12.20

  Restatement; Prepetition Credit Agreement      131  

 

iv



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

   List of Maximum Revolving Credit Amounts and Effective Date Term Loan Amounts

Annex II

   Existing Letters of Credit

Exhibit A-1

   Form of Term Note

Exhibit A-2

   Form of Revolving Credit Note

Exhibit B

   Form of Borrowing Request

Exhibit C

   Form of Interest Election Request

Exhibit D

   Form of Compliance Certificate

Exhibit E

   Security Instruments as of the Effective Date

Exhibit F

   Form of Guaranty Agreement

Exhibit G

   Form of Security Agreement

Exhibit H

   Form of Assignment and Assumption

Exhibit I-1

   Form of U.S. Tax Compliance Certificate (Foreign Lenders; not partnerships)

Exhibit I-2

   Form of U.S. Tax Compliance Certificate (Foreign Participants; not
partnerships)

Exhibit I-3

   Form of U.S. Tax Compliance Certificate (Foreign Participants; partnerships)

Exhibit I-4

   Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships)

Schedule 7.05    

   Litigation

Schedule 7.06

   Environmental Matters

Schedule 7.14

   Subsidiaries and Partnerships; Immaterial Subsidiaries

Schedule 7.18

   Gas Imbalances

Schedule 7.19

   Marketing Contracts

Schedule 7.20

   Swap Agreements

Schedule 9.02

   Existing Debt

Schedule 9.03

   Existing Liens

Schedule 9.05

   Investments

 

v



--------------------------------------------------------------------------------

THIS NINTH RESTATED CREDIT AGREEMENT, dated as of March 21, 2017, is among
Chaparral Energy, Inc., a corporation duly formed and existing under the laws of
the State of Delaware (the “Borrower”); each of the Prepetition Borrowers party
hereto; each of the Lenders from time to time party hereto; and JPMorgan Chase
Bank, N.A. (in its individual capacity, “JPMorgan”), as administrative agent for
the Lenders (in such capacity, together with its successors in such capacity,
the “Administrative Agent”).

R E C I T A L S

A.    On May 9, 2016, the Borrower and certain of its Subsidiaries
(collectively, the “Debtors”) filed voluntary petitions for relief in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”)
commencing their respective cases (collectively, the “Bankruptcy Proceedings”)
under Chapter 11 of the United States Bankruptcy Code and have continued in the
possession and operation of their assets and in the management of their
businesses pursuant to sections 1107 and 1108 of the United States Bankruptcy
Code.

B.    The Debtors, other than Chaparral Biofuels, L.L.C., an Oklahoma limited
liability company (such Debtors, other than the Borrower, the “Prepetition
Borrowers”), the Lenders party thereto (the “Prepetition Lenders”), and
JPMorgan, as administrative agent, are parties to that certain Eighth Restated
Credit Agreement, dated as of April 12, 2010 (as amended, restated, modified, or
supplemented prior to the date hereof, the “Prepetition Credit Agreement”),
pursuant to which the Prepetition Lenders made certain loans to the Prepetition
Borrowers and other extensions of credit which remain outstanding.

C.    The Debtors have filed the First Amended Joint Plan of Reorganization of
Chaparral Energy, Inc. and Its Affiliate Debtors Under Chapter 11 of the
Bankruptcy Code, dated March 7, 2017, (together with all exhibits and schedules
thereto, the “Plan of Reorganization”) with the Bankruptcy Court, which was
confirmed pursuant to an Order entered by the Bankruptcy Court on March 10, 2017
(the “Confirmation Order”), which Confirmation Order, inter alia, authorized and
approved the restructuring and rearrangement of the debt under the Prepetition
Credit Agreement and Debtors’ entry into and performance under this Agreement.

D.    Pursuant to and upon consummation of the Plan of Reorganization, the
Prepetition Lenders have agreed to continue their loans under the Prepetition
Credit Agreement, and provide certain extensions of credit and commitments to
the Borrower subject to the terms and conditions of this Agreement, which debt
is a restructuring and rearrangement of the debt of the Prepetition Borrowers
through an amendment and restatement of the Prepetition Credit Agreement, which
will amend and restate the Prepetition Credit Agreement to (i) allow the
Prepetition Borrowers to assign their rights, duties, liabilities and
obligations under the Prepetition Credit Agreement and the Assigned Loan
Documents (as defined below) to the Borrower, and (ii) amend certain other terms
of the Prepetition Credit Agreement in certain respects as provided in this
Agreement.

E.    In consideration of the mutual covenants and agreements herein contained,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and subject to the Administrative Agent’s giving notice of
the Effective Date as contemplated in Section 6.01 hereof, the parties hereto
agree that the Prepetition Credit

 

1



--------------------------------------------------------------------------------

Agreement is hereby amended, renewed, extended and restated in its entirety on
(and subject to) the terms and conditions set forth herein. It is the intention
of the parties hereto that this Agreement supersedes and replaces the
Prepetition Credit Agreement in its entirety; provided that (i) such amendment
and restatement shall operate to renew, amend, modify, extend and assign all of
the rights, duties, liabilities and obligations of the Borrower and the
Prepetition Borrowers under the Prepetition Credit Agreement and the Assigned
Loan Documents, which rights, duties, liabilities and obligations are hereby
renewed, amended, modified, extended and assigned, to the Borrower, and shall
not act as a novation thereof, and (ii) the Liens securing the Indebtedness
under and as defined in the Prepetition Credit Agreement and the rights, duties,
liabilities and obligations of the Prepetition Borrowers (as assigned to the
Borrower hereunder) and the “Guarantors” under and as defined in the Prepetition
Credit Agreement and the Prepetition Loan Documents (as defined herein) to which
they are a party shall not be extinguished but shall be carried forward and
shall secure such obligations and liabilities as amended, renewed, extended and
restated hereby. The Borrower and the Prepetition Borrowers jointly and
severally represent and warrant that, as of the Effective Date, there are no
claims or offsets against, or defenses or counterclaims to, the obligations of
the Borrower or the Prepetition Borrowers under the Prepetition Credit Agreement
or any of the other Prepetition Loan Documents.

F.    In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree to amend and restate the Prepetition Credit Agreement
in its entirety as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01    Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.

Section 1.02    Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account Control Agreement” means a control agreement, in form and substance
reasonably satisfactory to the Administrative Agent, which grants the
Administrative Agent “control” as defined in the Uniform Commercial Code in
effect in the applicable jurisdiction over any Deposit Account, Securities
Account or Commodities Account maintained by any Credit Party, in each case,
among the Administrative Agent, the applicable Credit Party and the applicable
financial institution at which such Deposit Account, Securities Account or
Commodities Account is maintained.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

 

2



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned such term in Section 5.05.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified (other than
any operating portfolio companies of the foregoing Persons).

“Agents” means, collectively, the Administrative Agent, the Arranger and any
syndication or documentation agent from time to time party hereto; and “Agent”
shall mean any of them, as the context requires.

“Aggregate Maximum Revolving Credit Amounts” at any time shall equal the sum of
the Maximum Revolving Credit Amounts, as the same may be reduced or terminated
pursuant to Section 2.06. The initial Aggregate Maximum Revolving Credit Amounts
of the Revolving Credit Lenders on the Effective Date is $400,000,000.

“Agreement” means this Ninth Restated Credit Agreement, as the same may from
time to time be amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period beginning on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.0%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate (rounded upwards, if necessary, to the next 1/100 of 1%) at which
dollar deposits of $5,000,000 with a one month maturity are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
on such day (or the immediately preceding Business Day if such day is not a day
on which banks are open for dealings in dollar deposits in the London interbank
market). Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption,
including the FCPA.

“Applicable Margin” means (a) with respect to the Term Loans (i) 6.750% for an
ABR Loan or (ii) 7.750% for a Eurodollar Loan and (b) for any day, with respect
to any ABR Loan or Eurodollar Loan that is a Revolving Loan, or with respect to
the Revolving Credit Commitment Fee Rate, as the case may be, the rate per annum
set forth in the Borrowing Base Utilization Grid below based upon the Borrowing
Base Utilization Percentage then in effect:

 

3



--------------------------------------------------------------------------------

Borrowing Base Utilization Grid

 

Borrowing Base Utilization Percentage

   £25%    >25% and £50%    >50% and £75%    >75% and £90%    >90%

Eurodollar Loans

   3.000%    3.250%    3.500%    3.750%    4.000%

ABR Loans

   2.000%    2.250%    2.500%    2.750%    3.000%

Revolving Credit Commitment Fee Rate

   0.500%    0.500%    0.500%    0.500%    0.500%

Each change in the Applicable Margin for Revolving Loans shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change; provided that
if at any time the Borrower fails to deliver a Reserve Report pursuant to
Section 8.12(a), then the “Applicable Margin” means, with respect to Revolving
Loans, the rate per annum set forth on the grid when the Borrowing Base
Utilization Percentage is at its highest level until such Reserve Report is
delivered.

“Applicable Percentage” means, with respect to any Lender, the fraction
expressed as a percentage obtained by dividing (a) the sum of such Lender’s
outstanding Term Loan plus such Lender’s Revolving Credit Commitment by (b) the
sum of the total outstanding Term Loans plus the total Revolving Credit
Commitments; provided that for purposes of this definition, if the Revolving
Credit Commitments are terminated pursuant to this Agreement, then each Lender’s
Revolving Credit Commitment and the total Revolving Credit Commitments shall be
the amounts thereof immediately prior to giving effect to any such termination
of such Revolving Credit Commitments.

“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender, the percentage of the Aggregate Maximum Revolving Credit Amounts
represented by such Revolving Credit Lender’s Maximum Revolving Credit Amount as
such percentage as of the Effective Date is set forth on Annex I.

“Applicable Term Loan Percentage” means, with respect to any Term Lender, the
percentage of the total Term Loans of all of the Term Lenders represented by
such Term Lender’s Term Loans as such percentage as of the Effective Date is set
forth on Annex I.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person if such Person has (or the credit support provider of such
Person has) a long term senior unsecured debt rating at the time of entry into
the applicable Swap Agreement of A-/A3 by S&P or Moody’s (or their equivalent)
or higher.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

4



--------------------------------------------------------------------------------

“Approved Petroleum Engineers” means (a) Cawley, Gillespie & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P. and (c) any other
independent petroleum engineers reasonably acceptable to the Administrative
Agent.

“Arranger” means JPMorgan, in its capacities as the sole lead arranger and sole
bookrunner hereunder.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

“Asset Coverage Ratio” has the meaning assigned to such term in Section 9.01(c).

“Assigned Loan Documents” means the “Notes”, the “Letter of Credit Agreements”
and the “Letters of Credit” (as each such term is defined in the Prepetition
Credit Agreement) executed in connection with the Prepetition Credit Agreement.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit H or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of any EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Products” means any of the following bank services: (a) commercial credit
cards, (b) stored value cards, and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Bank Products Provider” means any Lender or Affiliate of a Lender that provides
Bank Products to the Borrower, any Subsidiary or any Guarantor.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect and (b) Term Loans made on the same date
and, in the case of Eurodollar Loans, as to which a single Interest Period is in
effect.

 

5



--------------------------------------------------------------------------------

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c).

“Borrowing Base Deficiency” means, at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Revolving Credit Lenders on such day, and the
denominator of which is the Borrowing Base in effect on such day.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York, Houston, Texas or Oklahoma
City, Oklahoma are authorized or required by law to remain closed; and if such
day relates to a Borrowing or continuation of, a payment or prepayment of
principal of or interest on, or a conversion of or into, or the Interest Period
for, a Eurodollar Loan or a notice by the Borrower with respect to any such
Borrowing or continuation, payment, prepayment, conversion or Interest Period,
any day which is also a day on which banks are open for dealings in dollar
deposits in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder; provided that operating leases that are
reclassified or recharacterized as capital leases due to a change in GAAP after
the Effective Date shall not constitute Capital Leases for any purpose under
this Agreement but shall instead be treated as they would have been in
accordance with GAAP as in effect on the Effective Date.

“Cash Equivalents” means Investments of the type described in clauses (c), (d),
(e) and (f) of Section 9.05.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of the Threshold Amount.

“CERCLA” has the meaning set forth in the definition of “Environmental Laws”.

“Change in Control” means (a) except as permitted by this Agreement, the
Borrower or any Guarantor ceases to own 100% of the Equity Interests of any
Guarantor, (b) for any reason whatsoever, any “person” or “group” (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC thereunder as in effect on the date hereof), other than
any Permitted Holder or any Affiliate of a Permitted Holder, shall beneficially

 

6



--------------------------------------------------------------------------------

own a percentage of the then outstanding Equity Interests of the Borrower that
is more than 40% of the voting power of the total outstanding Equity Interests
of the Borrower, (c) the occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated, appointed or approved for consideration by shareholders
for election by the board of directors of the Borrower or (ii) appointed by
directors so nominated, appointed or approved, or (d) a Change of Control (as
defined in any Permitted Senior Unsecured Debt Documents) shall have occurred.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 5.01(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, for the purposes of this Agreement, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, guidelines or
directives in connection therewith or promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, are deemed
to have gone into effect and to have been adopted after the date of this
Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute (in each case, except as otherwise provided herein).

“Commodities Account” shall have the meaning set forth in Article 9 of the UCC.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which the Borrower or any Consolidated Subsidiary has an interest (which
interest does not cause the net income of such other Person to be consolidated
with the net income of the Borrower and the Consolidated Subsidiaries in
accordance with GAAP), except to the extent of the amount of dividends or
distributions actually paid in cash during such period by such other Person to
the Borrower or to a Consolidated Subsidiary, as the case may be; (b) the net
income (or loss) of any Person acquired in a pooling-of-interests transaction
for any period prior to the date of such transaction; (c) any extraordinary
non-cash gains or losses during such period and (d) any gains or losses
attributable to writeups or writedowns of assets, including ceiling test
writedowns.

 

7



--------------------------------------------------------------------------------

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 20% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

“Credit Parties” means, collectively, the Borrower and each Guarantor, and
“Credit Party” means any one of the foregoing.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Debt (howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others and, to the
extent entered into as a means of providing credit support for the obligations
of others and not primarily to enable such Person to acquire any such Property,
all obligations or undertakings of such Person to purchase the Debt or Property
of others; (i) obligations to deliver commodities, goods or services, including,
without limitation, Hydrocarbons, in consideration of one or more advance
payments, other than gas balancing arrangements in the ordinary course of
business; (j) obligations to pay for goods or services even if such goods or
services are not actually received or utilized by such Person; (k) any Debt of a
partnership for which such Person is liable either by agreement, by operation of
law or by a Governmental Requirement but only to the extent of such liability;
(l) Disqualified Capital Stock; and (m) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment. The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

8



--------------------------------------------------------------------------------

“Defaulting Lender” means any Revolving Credit Lender that (a) has failed,
within two (2) Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans, (ii) fund any portion of its participations
in Letters of Credit or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder; (b) has notified the Administrative Agent,
the Borrower or any Credit Party in writing, or has made a public statement, to
the effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit; (c) has failed, within three (3) Business Days after
request by the Administrative Agent or a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Revolving
Credit Lender that it will comply with its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit under this Agreement;
provided that such Revolving Credit Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent; or (d) has (or whose bank holding company has) been placed into
receivership, conservatorship, bankruptcy or become the subject of a Bail-In
Action; provided that a Revolving Credit Lender shall not become a Defaulting
Lender solely as a result of the acquisition or maintenance of an ownership
interest in such Revolving Credit Lender or Person controlling such Revolving
Credit Lender or the exercise of control over a Revolving Credit Lender or
Person controlling such Revolving Credit Lender by a Governmental Authority so
long as such ownership interest does not result in or provide such Revolving
Credit Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Revolving Credit Lender (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Revolving Credit Lender.

“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Revolving
Credit Commitments are terminated.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: (a) interest, (b) income and franchise
taxes, (c) depreciation, depletion, amortization, exploration expenses and other
noncash charges (including (i) non-cash losses

 

9



--------------------------------------------------------------------------------

resulting from mark-to-market in respect of Swap Agreements (including those
resulting from the requirements of ASC Topic 815) and (ii) non-cash losses from
the adoption of fresh start accounting in connection with the consummation of
the Plan of Reorganization), (d) losses from asset dispositions (other than
Hydrocarbons produced in the ordinary course of business), (e) actual fees and
transaction costs incurred by the Credit Parties in connection with the
Bankruptcy Proceedings and the closing of this Agreement and the Transactions
occurring on or about the Effective Date (other than, for the avoidance of
doubt, severance payments and consulting fees paid to former officers and
employees), (f) severance payments and consulting fees paid to former officers
and employees not later than 10 days following the consummation of the Plan of
Reorganization in connection with the Bankruptcy Proceedings in an amount not to
exceed $4,000,000, (g) charges, reserves and expenses incurred on or before
December 31, 2017 in connection with cost savings initiatives in an amount not
to exceed $3,000,000 and (h) any fees and expenses or charges incurred in
connection with the implementation of fresh start accounting in an amount not to
exceed $1,000,000, minus all gains from asset dispositions (other than
Hydrocarbons produced in the ordinary course of business) and all noncash
income, in each case to the extent added to Consolidated Net Income in such
period. For the purposes of calculating EBITDAX (including any component
thereof) for any period of four (4) consecutive fiscal quarters (each, a
“Reference Period”) pursuant to any determination of the financial ratio
contained in Section 9.01(a), if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any Material Disposition or Material
Acquisition, the EBITDAX for such Reference Period shall be calculated after
giving pro forma effect thereto as if such Material Disposition or Material
Acquisition had occurred on the first day of such Reference Period (such
calculations to be determined by a Financial Officer in good faith and
reasonably acceptable to the Administrative Agent).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or clause (b) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Election Notice” has the meaning assigned to such term in Section 3.04(c)(ii).

“Engineering Reports” has the meaning assigned to such term in Section
2.07(c)(i).

 

10



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Subsidiary is conducting, or at any time has conducted,
business, or where any Property of the Borrower or any Subsidiary is located,
including, the Oil Pollution Act of 1990, as amended, the Clean Air Act, as
amended, the Comprehensive Environmental, Response, Compensation, and Liability
Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution Control Act, as
amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, and other environmental
conservation or protection Governmental Requirements.

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

“Equipment and Fixture Financing Debt” means Debt of the Credit Parties incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Debt), including equipment,
motor vehicles, obligations under Capital Leases and any Debt assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Debt; provided that (a) any such extensions, renewals
and replacements do not increase the outstanding principal amount thereof,
(b) in each case the acquired assets are reasonably related to the businesses of
the Credit Parties engaged in on the Effective Date and (c) such Debt is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA,
other than a Reportable Event as to which the provisions of thirty (30) days’
notice to the PBGC is expressly waived under applicable regulations with respect
to a Pension Plan, (b) the withdrawal of the Borrower, a Subsidiary or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in section 4001(a)(2) of ERISA,

 

11



--------------------------------------------------------------------------------

(c) the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination under section 4041 of
ERISA, (d) the institution of proceedings to terminate a Pension Plan by the
PBGC, (e) receipt by the Borrower, a Subsidiary or any ERISA Affiliate of a
notice of withdrawal liability pursuant to section 4202 of ERISA, (f) any other
event or condition which might constitute grounds under section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan, (g) a determination that any Pension Plan is, or is expected to
be, in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA), (h) the receipt by Borrower, any Subsidiary or any of its
ERISA Affiliates of any notice, or the receipt by any “Multiemployer Plan” (as
defined in Section 4001(a)(3) of ERISA) from a Loan Party or any ERISA Affiliate
of any notice, concerning a determination that a Multiemployer Plan is, or is
expected to be, “insolvent” (within the meaning of Section 4245 of ERISA), or in
endangered or critical status (within the meaning of Section 432 of the Code or
Section 305 of ERISA); (i) the present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of ASC No. 715: Compensation-Retirement Benefits) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed by more than
the Threshold Amount of the fair market value of the assets of such Pension Plan
allocable to such accrued benefits and (j) any other event or condition which
might constitute grounds under section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens, in each case, arising
by operation of law in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties
each of which is in respect of obligations that are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (d) contractual Liens
which arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas

 

12



--------------------------------------------------------------------------------

balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Subsidiary or materially impair the
value of such Property subject thereto; (e) Liens arising solely by virtue of
any statutory or common law provision relating to banker’s liens, rights of
set-off or similar rights and remedies and burdening only deposit accounts or
other funds maintained with a creditor depository institution, provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
the Borrower or any of its Subsidiaries to provide collateral to the depository
institution; (f) easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of the Borrower or any
Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, that do not secure
any monetary obligations and which in the aggregate do not materially impair the
use of such Property for the purposes of which such Property is held by the
Borrower or any Subsidiary or materially impair the value of such Property
subject thereto; (g) Liens on cash or securities pledged to secure performance
of tenders, surety and appeal bonds, government contracts, performance and
return of money bonds, bids, trade contracts, leases, statutory obligations,
regulatory obligations and other obligations of a like nature incurred in the
ordinary course of business; (h) judgment and attachment Liens not giving rise
to an Event of Default, provided that any appropriate legal proceedings which
may have been duly initiated for the review of such judgment shall not have been
finally terminated or the period within which such proceeding may be initiated
shall not have expired and no action to enforce such Lien has been commenced;
(i) Liens arising from Uniform Commercial Code financing statement filings made
solely as a precautionary measure regarding operating leases entered into by the
Borrower or any Subsidiary in the ordinary course of business covering only the
Property under lease; and (j) licenses of intellectual property, none of which,
in the aggregate, interfere in any material respect with the business of the
Borrower or its Subsidiaries or materially detract from the value of the
relevant assets of the Borrower or its Subsidiaries; provided that (i) Liens
described in clauses (a) through (e) shall remain “Excepted Liens” only for so
long as no action to enforce such Lien has been commenced and no intention to
subordinate the first priority Lien granted in favor of the Administrative Agent
for the benefit of the Secured Parties is to be hereby implied or expressed by
the permitted existence of such Excepted Liens and (ii) the term “Excepted
Liens” shall not include any Lien securing Debt for borrowed money other than
the Indebtedness.

“Excess Cash” means, on any day, all cash and Cash Equivalents of the Credit
Parties minus Excluded Funds to the extent that the aggregate amount thereof
exceeds the Excess Cash Threshold.

“Excess Cash Threshold” means, on any date of determination, $37,500,000.

 

13



--------------------------------------------------------------------------------

“Excluded Accounts” has the meaning assigned to such term in the Security
Agreement.

“Excluded Funds” means, on any day, the sum of (a) checks issued, wires
initiated or ACH transfers initiated, in any case, to non-affiliate third
parties or to Affiliates on account of transactions not prohibited under this
Agreement, (b) cash or Cash Equivalents of the Credit Parties constituting
purchase price deposits held in escrow pursuant to a binding and enforceable
purchase and sale agreement with a third party containing customary provisions
regarding the payment and refunding of such deposits, (c) cash and Cash
Equivalents held in any of the following accounts: (i) accounts designated and
used solely for payroll or employee benefits, (ii) cash collateral accounts with
respect to Letters of Credit, (iii) trust accounts held and used exclusively for
the payment of taxes of the Credit Parties, and (iv) suspense or trust accounts
held and used exclusively for royalty and working interest payments owing to
third parties, (d) royalty obligations, working interest obligations, production
payments, vendor payments, and severance and ad valorem taxes of the Credit
Parties due and owing within five Business Days to unaffiliated third parties
and for which the Credit Parties will issue checks or initiate wires or ACH
transfers within such five Business Day period and (e) Net Proceeds from any
Triggering Disposition or any incurrence of Permitted Senior Unsecured Debt that
are then being held in cash by the Credit Parties and are otherwise required to
be used to make any mandatory prepayment under Section 3.04(c) within one
Business Day following such date of determination.

“Excluded Swap Obligation” means, with respect to any Credit Party individually
determined on a Credit Party by Credit Party basis, any Indebtedness in respect
of any Swap Agreement if, and solely to the extent that, all or a portion of the
guarantee by such Credit Party of, or the grant by such Credit Party of a
security interest to secure, such Indebtedness in respect of any Swap Agreement
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Credit Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time such guarantee
or grant of a security interest becomes effective with respect to such related
Indebtedness in respect of any Swap Agreement. If any Indebtedness in respect of
any Swap Agreement arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Indebtedness in respect
of any Swap Agreement that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender or the Issuing Bank, (a) Taxes imposed on
or measured by net income, franchise Taxes, and branch profits Taxes, in each
case (i) imposed as a result of such recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender (other than an assignee pursuant to a request by the Borrower under
Section 5.04(b)), any U.S. federal withholding Tax that is imposed on amounts
payable to such Lender pursuant to a law in effect at the time such Lender
becomes a party to this Agreement (or designates a new lending office, except to
the extent that such Lender (or its assignor, if any) was entitled at the time
of designation of a new lending office (or assignment) to receive additional
amounts with respect to

 

14



--------------------------------------------------------------------------------

such withholding Tax pursuant to Section 5.03, (c) Taxes attributable to such
Lender’s failure to comply with Section 5.03(f), and (d) any United States
federal withholding Taxes imposed under FATCA.

“Existing Letters of Credit” means the letters of credit listed on Annex II.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
entered into in connection with the implementation of the foregoing.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the greater of (a) 0% and
(b) the weighted average (rounded upwards, if necessary, to the next 1/100 of
1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate as set forth in this clause (b) is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

“First Scheduled Borrowing Base Date” means the date on which the Scheduled
Redetermination scheduled for on or about May 1, 2018 becomes effective in
accordance with Section 2.07(d).

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, and (d) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Bank, such Defaulting Lender’s LC Exposure other than LC
Exposure as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Credit Lenders or cash collateralized in
accordance with the terms hereof.

 

15



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Guarantors” means: CEI Acquisition, L.L.C., a Delaware limited liability
company, CEI Pipeline, L.L.C., a Texas limited liability company, Chaparral
Biofuels, L.L.C., an Oklahoma limited liability company, Chaparral CO2, L.L.C.,
an Oklahoma limited liability company, Chaparral Energy, L.L.C., an Oklahoma
limited liability company, Chaparral Exploration, L.L.C., a Delaware limited
liability company, Chaparral Real Estate, L.L.C., an Oklahoma limited liability
company, Chaparral Resources, L.L.C., an Oklahoma limited liability company,
Green Country Supply, Inc., an Oklahoma corporation, Roadrunner Drilling,
L.L.C., an Oklahoma limited liability company, and each other Material
Subsidiary that guarantees the Indebtedness pursuant to Section 8.14(b).

“Guaranty Agreement” means an agreement executed by the Guarantors in
substantially the form of Exhibit F unconditionally guarantying, on a joint and
several basis, payment of the Indebtedness, as the same may be amended, modified
or supplemented from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

 

16



--------------------------------------------------------------------------------

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Immaterial Subsidiary” means any Subsidiary designated by the Borrower as an
Immaterial Subsidiary if and for so long as (a) such Immaterial Subsidiary owns
Property having a fair market value of $2,000,000 or less and (b) such
Immaterial Subsidiary, together with all other Immaterial Subsidiaries so
designated as Immaterial Subsidiaries, does not have total assets having a fair
market value at any time exceeding $5,000,000; provided that no Subsidiary may
be an Immaterial Subsidiary if it owns Oil and Gas Properties that are included
in the then effective Borrowing Base.

“Immaterial Title Deficiencies” means minor defects or deficiencies in title
which do not diminish by more than 2% the total value of the Proved Oil and Gas
Properties evaluated in the Reserve Report used in the most recent determination
of the Borrowing Base.

“Indebtedness” means any and all amounts owing or to be owing by the Borrower or
any Subsidiary (whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising): (a) to any Agent, the Issuing Bank or any Lender under any
Loan Document, including, without limitation, all interest on any of the Loans
(including any interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Credit Party (or would accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such case, proceeding or other action);
(b) to any Secured Swap Provider under any Swap Agreement including any Swap
Agreement in existence prior to the date hereof, but excluding any additional
transactions or confirmations entered into (i) after such Secured Swap Provider
ceases to be a Lender or an Affiliate of a Lender or (ii) after assignment by a
Secured Swap Provider to another Person that is not a Lender or an Affiliate of
a Lender; (c) to any Bank Products Provider in respect of Bank Products; and
(d) all renewals, extensions and/or rearrangements of any of the above; provided
that solely with respect to any Credit Party that is not an “eligible contract
participant” under the Commodity Exchange Act, Excluded Swap Obligations of such
Credit Party shall in any event be excluded from “Indebtedness” owing by such
Credit Party.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Credit
Party under any Loan Document.

“Indemnitee” shall have the meaning assigned to such term in Section 12.03(b).

“Information” shall have the meaning assigned to such term in Section 12.11.

 

17



--------------------------------------------------------------------------------

“Initial Reserve Report” means the internally prepared report of the Borrower
dated as of October 1, 2016, with respect to the proved Oil and Gas Properties
of the Credit Parties.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned to such term in Section
2.07(b).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
(other than Equity Interests) of another Person that constitutes a business
unit; or (d) the entering into of any guarantee of, or other contingent
obligation (including the deposit of any Equity Interests to be sold) with
respect to, any Debt or other obligations of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.

 

18



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.08(i). The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“LC Commitment” at any time means twenty million dollars ($20,000,000).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Credit Lender at any
time shall be its Applicable Revolving Credit Percentage of the total LC
Exposure at such time (as such LC Exposure may be increased from time to time
pursuant to Section 2.09(a)(iv) if a Defaulting Lender then exists).

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. The term “Lenders” shall include both Term Lenders and Revolving
Credit Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate (rounded upwards, if necessary, to the
next 1/100 of 1%) at which dollar deposits of an amount comparable to such
Eurodollar Borrowing and for a maturity comparable to such Interest Period are
offered by the principal

 

19



--------------------------------------------------------------------------------

London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period. Notwithstanding anything
in this definition to the contrary, the “LIBO Rate” shall be deemed not to be
less than (a) with respect to any Revolving Loans, zero percent (0.0%) at any
time and (b) with respect to any Term Loans, one percent (1.0%) at any time.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a deed of trust, mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas Properties. The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations. For the purposes of this Agreement, the Borrower and its
Subsidiaries shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

“Liquidity” means the sum of (a) the Revolving Credit Commitments for all
Revolving Credit Lenders minus the Revolving Credit Exposure for all Revolving
Credit Lenders (but only to the extent that the Borrower is permitted to borrow
such amounts under the terms of this Agreement including, without limitation,
Section 6.02 hereof) plus (b) all unrestricted cash on hand of the Credit
Parties.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, (a) at any time while no Loans or LC Exposure is
outstanding, Revolving Credit Lenders having greater than fifty percent (50%) of
the total Revolving Credit Commitments; and (b) at any time while any Loans or
LC Exposure is outstanding, Lenders holding greater than fifty percent (50%) of
the sum of (i) the outstanding aggregate principal amount of the Loans and
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)) and (ii) the
unused Revolving Credit Commitments; provided that the Revolving Credit
Commitments and the principal amount of the Loans and participation interests in
Letters of Credit of the Defaulting Lenders (if any) shall be excluded from the
determination of Majority Lenders.

“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration by the
Borrower and/or its Subsidiaries in excess of 5% of the then effective Borrowing
Base.

 

20



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, or financial condition
of the Borrower and the Subsidiaries taken as a whole, (b) the ability of the
Borrower and its Subsidiaries, taken as a whole, to perform their payment
obligations or other material obligations under any Loan Document, (c) the
validity or enforceability of any Loan Document, or (d) the rights and remedies
of or benefits available to the Administrative Agent, any other Agent, the
Issuing Bank or any Lender under any Loan Document.

“Material Debt” means Debt of any one or more of the Borrower and its
Subsidiaries (other than the Loans and Letters of Credit), or obligations in
respect of one or more Swap Agreements, of any one or more of the Borrower and
its Subsidiaries in an aggregate principal amount exceeding $10,000,000. For
purposes of determining Material Debt, the “principal amount” of the obligations
of the Borrower or any Subsidiary in respect of any Swap Agreement at any time
shall be the Swap Termination Value of such Swap Agreement.

“Material Disposition” means any sale or other disposition of Property or series
of related sales or dispositions of property that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of 5% of the then effective
Borrowing Base.

“Material Subsidiary” means, as of any date, any Subsidiary that is not an
Immaterial Subsidiary.

“Maturity Date” means March 21, 2021.

“Maximum Revolving Credit Amount” means, as to each Revolving Credit Lender, the
amount set forth opposite such Revolving Credit Lender’s name on Annex I under
the caption “Maximum Revolving Credit Amounts”, as the same may be (a) reduced
or terminated from time to time in connection with a reduction or termination of
the Aggregate Maximum Revolving Credit Amounts pursuant to Section 2.06(b) or
(b) modified from time to time pursuant to any assignment permitted by Section
12.04(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

“Net Proceeds” means the aggregate cash proceeds received by a Credit Party in
respect of any sale, lease, conveyance, disposition or other transfer of
Property (including any cash subsequently received upon the sale or other
disposition or collection of any non-cash consideration received in any sale),
any incurrence of Debt, or Casualty Event, net of (a) the direct costs relating
to such sale of Property, incurrence of Debt or any Casualty Event (including
legal, accounting and investment banking fees, sales commissions and
underwriting discounts and commissions paid to unaffiliated third parties and
other reasonable and customary fees and expenses actually incurred in connection
therewith), (b) taxes paid or payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements), (c) Debt (other than the Indebtedness) which is secured by a Lien
upon any of the

 

21



--------------------------------------------------------------------------------

assets being sold or that are the subject of such Casualty Event, as the case
may be, and which must be repaid as a result of such sale or such Casualty Event
and (d) any amounts provided as a reserve, in accordance with GAAP, against any
liabilities under any indemnification obligations or purchase price adjustments
associated with such sale.

“New Borrowing Base Notice” has the meaning assigned such term in Section
2.07(d).

“Non-Defaulting Lender” means, at any time, each Revolving Credit Lender that is
not a Defaulting Lender at such time.

“Notes” means the Term Loan Notes and the Revolving Credit Notes, or any of
them, as the context requires.

“NYMEX” means the New York Mercantile Exchange.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests; and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing. Unless otherwise expressly
provided herein, all references in this Agreement to “Oil and Gas Properties”
refer to Oil and Gas Properties owned by the Borrower and its Subsidiaries, as
the context requires.

 

22



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing, excise, property or other similar Taxes, charges
or levies arising from any payment made hereunder or from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement and any other Loan Document.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“PDP Reserves” means “proved developed producing oil and gas reserves” as such
term is defined by the SPE in its standards and guidelines.

“Pension Plan” means any employee pension benefit plan, as defined in section
3(2) of ERISA that is subject to Title IV of ERISA, section 302 of ERISA or
section 412 of the Code and which (a) is currently or hereafter sponsored,
maintained or contributed to by the Borrower, a Subsidiary or an ERISA Affiliate
or (b) was at any time during the six calendar years preceding the date hereof,
sponsored, maintained or contributed to by the Borrower or a Subsidiary or an
ERISA Affiliate.

“Permitted Holder” means any Person that, on the Effective Date, after giving
effect to the Plan of Reorganization, is the beneficial owner, together with any
of its Affiliates, of Equity Interests representing 10% or more of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower at such time.

“Permitted Senior Unsecured Debt” means Debt incurred by the Borrower or any
Subsidiary under Section 9.02(h).

“Permitted Senior Unsecured Debt Documents” means any indenture or other loan
agreement governing any Permitted Senior Unsecured Debt, all guarantees thereof
and all other agreements, documents or instruments executed and delivered by the
Borrower or any Subsidiary in connection with, or pursuant to, the incurrence of
Permitted Senior Unsecured Debt.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower or any Subsidiary or (b) was at any time during the six
calendar years preceding the date hereof, sponsored, maintained or contributed
to by the Borrower or any Subsidiary.

 

23



--------------------------------------------------------------------------------

“Prepetition Loan Documents” means the “Loan Documents” (as defined in the
Prepetition Credit Agreement) as in effect prior to the date hereof.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective. Such rate is set
by the Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
priced in relation to such rate, that it is not necessarily the lowest or best
rate actually charged to any customer and that the Administrative Agent may make
various commercial or other loans at rates of interest having no relationship to
such rate.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in Section
2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“Proved Oil and Gas Properties” means Hydrocarbon Interests to which Proved
Reserves are attributed.

“Proved Reserves” or “Proved” means collectively, “proved oil and gas reserves,”
“proved developed producing oil and gas reserves,” “proved developed
non-producing oil and gas reserves” (consisting of proved developed shut-in oil
and gas reserves and proved developed behind pipe oil and gas reserves), and
“proved undeveloped oil and gas reserves,” as such terms are defined by the SPE
in its standards and guidelines.

“PV-9” means, with respect to the Credit Parties’ Proved Oil and Gas Properties,
the net present value, discounted at 9% per annum, of the future net revenues
expected to accrue to the Credit Parties’ collective interests in such Proved
Reserves during the remaining expected economic lives of such reserves,
calculated in accordance with the most recent bank price deck of the
Administrative Agent.

“Qualified ECP Guarantor” means, in respect of any Swap Agreement, each Credit
Party that (a) has total assets exceeding $10,000,000 at the time any guaranty
of obligations under such Swap Agreement or grant of the relevant security
interest becomes effective or (b) otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“RCRA” has the meaning set forth in the definition of “Environmental Laws”.

 

24



--------------------------------------------------------------------------------

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

“Reference Period” has the meaning assigned to such term in the definition of
“EBITDAX.”

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

“Required Lenders” means, (a) at any time while no Loans or LC Exposure is
outstanding, Revolving Credit Lenders having greater than sixty-six and
two-thirds percent (66 2⁄3%) of the total Revolving Credit Commitments; and
(b) at any time while any Loans or LC Exposure is outstanding, Lenders holding
greater than sixty-six and two-thirds percent (66 2⁄3%) of the sum of (i) the
outstanding aggregate principal amount of the Loans and participation interests
in Letters of Credit (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(c)) and (ii) the unused Revolving Credit
Commitments; provided that the Revolving Credit Commitments and the principal
amount of the Loans and participation interests in Letters of Credit of the
Defaulting Lenders (if any) shall be excluded from the determination of Required
Lenders.

“Required Revolving Credit Lenders” means, (a) at any time while no Revolving
Loans or LC Exposure is outstanding, Revolving Credit Lenders having at least
sixty-six and two-thirds percent (66 2⁄3%) of the Aggregate Maximum Revolving
Credit Amounts; and (b) at any time while any Revolving Loans or LC Exposure is
outstanding, Revolving Credit Lenders holding at least sixty-six and two-thirds
percent (66 2⁄3%) of the outstanding aggregate principal amount of the Revolving
Loans and participation interests in Letters of Credit (without regard to any
sale by a Revolving Credit Lender of a participation in any Loan under Section
12.04(c)); provided that the Maximum Revolving Credit Amounts and the principal
amount of the Loans and participation interests in Letters of Credit of the
Defaulting Lenders (if any) shall be excluded from the determination of the
Required Revolving Credit Lenders.

 

25



--------------------------------------------------------------------------------

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of the dates set forth in Section
8.12(a) (or such other date in the event of an Interim Redetermination), the
Proved Reserves attributable to the Oil and Gas Properties of the Credit Parties
that are Qualified ECP Guarantors, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the pricing
assumptions consistent with the Administrative Agent’s lending requirements at
the time.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, President, any Financial Officer or any Vice President
of such Person. Unless otherwise specified, all references to a Responsible
Officer herein shall mean a Responsible Officer of the Borrower.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries and (b) any payment of management fees,
advisory fees or similar fees by the Borrower or any Subsidiary to any holders
of their Equity Interests or any Affiliates thereof.

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Loans
and to acquire participations in Letters of Credit hereunder, expressed as an
amount representing the maximum aggregate amount of such Revolving Credit
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Revolving Credit Lender
pursuant to Section 12.04. The amount representing each Revolving Credit
Lender’s Revolving Credit Commitment shall at any time be the lesser of such
Revolving Credit Lender’s Maximum Revolving Credit Amount and such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the then effective
Borrowing Base. The total Revolving Credit Commitment is the aggregate amount of
the Revolving Credit Commitments of all the Revolving Credit Lenders.

“Revolving Credit Commitment Fee Rate” has the meaning set forth in the
definition of “Applicable Margin”.

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of the outstanding principal amount of such Revolving
Credit Lender’s Revolving Loans and its LC Exposure at such time.

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment, and “Revolving Credit Lender” means any of them
individually.

 

26



--------------------------------------------------------------------------------

“Revolving Credit Notes” means the promissory notes of the Borrower described in
Section 2.02(d) evidencing the Revolving Loans and being substantially in the
form of Exhibit A-2, together with all amendments, modifications, replacements,
extensions and rearrangements thereof.

“Revolving Loan” means any revolving loan made to the Borrower pursuant to
Article II, and “Revolving Loans” means, collectively, two or more such
revolving loans, as the context requires.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Effective Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.

“Scheduled Redetermination” has the meaning assigned such term in Section
2.07(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Bank, the Bank Products Providers and Secured Swap Providers, and
“Secured Party” means any of them individually.

“Secured Swap Provider” means any (a) Person that is a party to a Swap Agreement
with the Borrower or any of its Subsidiaries that entered into such Swap
Agreement before or while such Person was a Lender or an Affiliate of a Lender,
whether or not such Person at any time ceases to be a Lender or an Affiliate of
a Lender, as the case may be, or (b) assignee of any Person described in
clause (a) above so long as such assignee is a Lender or an Affiliate of a
Lender.

“Securities Account” shall have the meaning set forth in Article 8 of the UCC.

 

27



--------------------------------------------------------------------------------

“Security Agreement” means a Pledge and Security Agreement among the Borrower,
the Guarantors and the Administrative Agent in substantially the form of
Exhibit G (or otherwise in form and substance reasonably acceptable to the
Administrative Agent) granting Liens and a security interest on the Credit
Parties’ personal property constituting Collateral (as defined therein) in favor
of the Administrative Agent for the benefit of the Secured Parties to secure the
Indebtedness, as the same may be amended, modified, supplemented or restated
from time to time.

“Security Instruments” means the Guaranty Agreement, the Security Agreement,
mortgages, deeds of trust and other agreements, instruments or certificates
described or referred to in Exhibit E, and any and all other agreements,
instruments, consents or certificates now or hereafter executed and delivered by
the Borrower or any other Person (other than Swap Agreements with any Lender or
any Affiliate of a Lender, agreements with any Bank Products Provider in
connection with any Bank Products or participation or similar agreements between
any Lender and any other lender or creditor with respect to any Indebtedness
pursuant to this Agreement) in connection with, or as security for the payment
or performance of the Indebtedness, the Notes, this Agreement, or reimbursement
obligations under the Letters of Credit, as such agreements may be amended,
modified, supplemented or restated from time to time.

“SPE” means the Society of Petroleum Engineers.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (irrespective of whether or
not at the time Equity Interests of any other class or classes of such Person
shall have or might have voting power by reason of the happening of any
contingency) or, in the case of a partnership, any general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

 

28



--------------------------------------------------------------------------------

“Supermajority Revolving Credit Lenders” means, (a) at any time while no Loans
or LC Exposure is outstanding, Revolving Credit Lenders having greater than
eighty percent (80%) of the Aggregate Maximum Revolving Credit Amounts; and
(b) at any time while any Revolving Loans or LC Exposure is outstanding,
Revolving Credit Lenders holding greater than eighty percent (80%) of the
outstanding aggregate principal amount of the Revolving Loans and participation
interests in Letters of Credit (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)); provided that the Maximum
Revolving Credit Amounts and the principal amount of the Loans and participation
interests in Letters of Credit of the Defaulting Lenders (if any) shall be
excluded from the determination of Supermajority Revolving Credit Lenders.

“Swap Agreement” means any agreement with respect to any swap, put, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (including any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act); provided that no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or its
Subsidiaries shall be a Swap Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of United States federal income
taxes, if the lessee in respect thereof is obligated to either purchase for an
amount in excess of, or pay upon early termination an amount in excess of, 80%
of the residual value of the Property subject to such operating lease upon
expiration or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Lenders” means, collectively, all of the Lenders that hold Term Loans, and
“Term Lender” means any of them individually.

 

29



--------------------------------------------------------------------------------

“Term Loan Notes” means the promissory notes of the Borrower described in
Section 2.02(d) evidencing the Term Loans and being substantially in the form of
Exhibit A-1, together with all amendments, modifications, replacements,
extensions and rearrangements thereof.

“Term Loans” means the term loans deemed to have been made to the Borrower by
the Term Lenders on the Effective Date pursuant to Article II as part of the
restructuring and rearrangement of the Prepetition Borrowers’ debt under the
Prepetition Credit Agreement, or any portion thereof, as the context requires.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Revolving Credit Commitments.

“Threshold Amount” means $10,000,000.

“Total Debt” means, at any date, all Debt of the Borrower and the Consolidated
Subsidiaries on a consolidated basis, excluding (a) non-cash obligations under
ASC 815 and (b) accounts payable and other accrued liabilities (for the deferred
purchase price of Property or services) from time to time incurred in the
ordinary course of business which are not greater than ninety (90) days past the
date of receipt of the invoice or delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP.

“Total Proved PV-10” means the net present value, discounted at 10% per annum,
of the future net revenues expected to accrue to the Credit Parties’ collective
interests in proved Oil and Gas Properties during the remaining expected
economic lives of such proved Oil and Gas Properties. Each calculation of such
expected future net revenues shall be made in accordance with SEC guidelines for
reporting Proved Reserves; provided that in any event (a) appropriate deductions
shall be made for severance and ad valorem taxes, and for operating, gathering,
transportation and marketing costs required for the production and sale of such
Oil and Gas Properties, (b) the pricing assumptions used in determining Total
Proved PV-10 for any Oil and Gas Properties shall be based upon the 90-day
average NYMEX strip pricing and the Total Proved PV-10 shall be adjusted on a
consolidated basis (and not on the basis of individual wells or Oil and Gas
Properties) in a manner reasonably acceptable to Administrative Agent to reflect
the Credit Parties’ Swap Agreements then in effect, (c) the cash flows derived
from the pricing assumptions set forth in clause (b) above shall be further
adjusted to account for the historical basis differential in a manner reasonably
acceptable to the Administrative Agent, and (d) Total Proved PV-10 shall be
calculated using the reserve engineering information contained in the Reserve
Report with an “as of” date that is the same as the applicable Asset Coverage
Ratio test date; provided, however, that for purposes of the calculation of
Total Proved PV-10, no more than 40% of the Total Proved PV-10 shall be
attributable to Oil and Gas Properties described in the Reserve Report that
constitute proved developed nonproducing reserves and proved undeveloped
reserves.

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on the Mortgaged Properties pursuant

 

30



--------------------------------------------------------------------------------

to the Security Instruments and (b) each Guarantor, the execution, delivery and
performance by such Guarantor of each Loan Document to which it is a party, the
guaranteeing of the Indebtedness and the other obligations under the Guaranty
Agreement by such Guarantor and such Guarantor’s grant of Liens on the Mortgaged
Properties pursuant to the Security Instruments.

“Triggering Disposition” means any sale or other disposition of any Oil and Gas
Properties (including Casualty Events but excluding any sale or other
disposition of any Oil and Gas Properties to a Credit Party) and any termination
or other liquidation of any commodity Swap Agreements (or any sale of Equity
Interests in a Subsidiary that owns Oil and Gas Properties or is a party to
commodity Swap Agreements (excluding, in each case, any sale of Equity Interests
to a Credit Party)) if the aggregate Borrowing Base value (which, for purposes
hereof, shall mean the value the Administrative Agent attributed in its sole
discretion, but consistent with its customary oil and gas lending criteria as it
exists at a particular time, to such Oil and Gas Property or Swap Agreement for
purposes of the most recent determination of the Borrowing Base), if any, of
such Oil and Gas Properties directly or indirectly sold or disposed of and Swap
Agreements directly or indirectly terminated or otherwise liquidated (inclusive
of the Oil and Gas Properties or Swap Agreements then being sold or
liquidated) (a) prior to the First Scheduled Borrowing Base Date, either
(i) during any period of six consecutive calendar months, exceeds 5% of the
Borrowing Base that was in effect on the first day of such period or (ii) during
the period from the Effective Date to the First Scheduled Borrowing Base Date,
exceeds 10% of the Borrowing Base in effect on the Effective Date or (b) from
and after the First Scheduled Borrowing Base Date, during any period between
Redetermination Dates, exceeds 5% of the then effective Borrowing Base.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of Texas or of any other state the laws of which are required as a result
thereof to be applied in connection with the attachment, perfection or priority
of, or remedies with respect to, Administrative Agent’s or any Secured Party’s
Lien on any Mortgaged Property.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.03(f).

“USA Patriot Act” means the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

 

31



--------------------------------------------------------------------------------

“Withholding Agent” means any Credit Party or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.03    Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”), by Class (e.g. “Term
Loan” or a “Term Borrowing”), or by Class and Type (e.g. a “Eurodollar Term
Loan” or a “Eurodollar Term Borrowing”).

Section 1.04    Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “will” as used in this
Agreement shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, restated or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth in
the Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import as used in this Agreement,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) with respect to the determination of any time
period, the word “from” as used in this Agreement means “from and including” and
the word “to” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement. No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

Section 1.05    Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP (subject to the impact of fresh start
accounting), applied on a basis consistent with the Financial Statements except
for changes in which Borrower’s independent certified public accountants concur
and which are disclosed to Administrative Agent on the next date on which
financial statements are required to be delivered to the Lenders pursuant to
Section 8.01(a); provided that, unless the Borrower and the Majority Lenders
shall otherwise agree in writing, no such change shall modify or affect the
manner in which compliance with the covenants contained herein is computed such
that all such computations shall be conducted utilizing financial information
presented consistently with prior periods.

 

32



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.01    Term Loans and Revolving Credit Commitments.

(a)    Term Loans. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to restructure and rearrange a portion of the Debt
owing to it under the Prepetition Credit Agreement as a Term Loan hereunder in
an amount for each such Term Lender equal to such Term Lender’s Applicable Term
Loan Percentage of $150,000,000. Such Term Loans shall be deemed to be made in a
single draw on the Effective Date and, once repaid or prepaid, in whole or in
part, may not be reborrowed. No Term Lender shall have any commitment to make
any Term Loans other than as described in this Section 2.01(a).

(b)    Revolving Credit Commitment. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender agrees to make Revolving Loans to the
Borrower during the Availability Period in an aggregate principal amount that
will not result in (i) such Revolving Credit Lender’s Revolving Credit Exposure
exceeding such Revolving Credit Lender’s Revolving Credit Commitment or (ii) the
total Revolving Credit Exposures exceeding the total Revolving Credit
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, repay and reborrow the Revolving
Loans.

Section 2.02    Loans and Borrowings.

(a)    Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made or deemed made by the Lenders ratably in
accordance with their respective Applicable Revolving Credit Percentages and
Applicable Term Loan Percentages, as applicable. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Revolving Credit Commitments are
several and no Revolving Credit Lender shall be responsible for any other
Revolving Credit Lender’s failure to make Revolving Loans as required.

(b)    Types of Loans. Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c)    Minimum Amounts; Limitation on Number of Borrowings. At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in
an aggregate amount that is an integral multiple of $250,000 and not less than
$500,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $200,000; provided that an ABR Borrowing

 

33



--------------------------------------------------------------------------------

of a Revolving Loan may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Credit Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.08(e). Borrowings of more than one Type may be outstanding at the same time,
provided that there shall not at any time be more than a total of six
(6) Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(d)    Notes. If requested by a Lender, the Term Loan and Revolving Loans, as
applicable, made by such Lender shall be evidenced by a Term Loan Note or
Revolving Credit Note, as applicable, of the Borrower in substantially the form
of Exhibit A-1 and Exhibit A-2, respectively, in each case dated, in the case of
(i) any Lender party hereto as of the date of this Agreement, as of the date of
this Agreement, or (ii) any Lender that becomes a party hereto pursuant to an
Assignment and Assumption, as of the effective date of the Assignment and
Assumption, each payable to such Lender or its registered assigns in a principal
amount equal to the principal amount of the Term Loan held by such Term Lender
or its Maximum Revolving Credit Amount, as applicable, as in effect on such
date, and otherwise duly completed. In the event that any Revolving Credit
Lender’s Maximum Revolving Credit Amount increases or decreases for any reason
(whether pursuant to Section 2.06, Section 12.04(b) or otherwise), the Borrower
shall, upon request of such Revolving Credit Lender, deliver or cause to be
delivered, to the extent such Revolving Credit Lender is then holding a
Revolving Credit Note, on the effective date of such increase or decrease, a new
Revolving Credit Note, payable to such Revolving Credit Lender or its registered
assigns in a principal amount equal to its Maximum Revolving Credit Amount after
giving effect to such increase or decrease, and otherwise duly completed. In the
event any Term Lender’s share of the outstanding Term Loans increases for any
reason (whether pursuant to Section 12.04(b) or otherwise), the Borrower shall,
upon request of such Term Lender, deliver or cause to be delivered, to the
extent such Term Lender is then holding a Term Loan Note, on the effective date
of such increase, a new Term Loan Note payable to such Term Lender or its
registered assigns in a principal amount equal to its outstanding Term Loans as
of such date. The date, amount, Type, interest rate and, if applicable, Interest
Period of each Term Loan and Revolving Loan made by each Lender, and all
payments made on account of the principal thereof, shall be recorded by such
Lender on its books for its Term Loan Note and Revolving Credit Note, as
applicable. Failure to make any such recordation shall not affect any Lender’s
or the Borrower’s rights or obligations in respect of such Loans or affect the
validity of any transfer by any Lender of its Term Loan Note and/or Revolving
Credit Note.

Section 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 1:00 p.m., New York City time, one Business
Day before the date of the proposed Borrowing; provided that no such notice
shall be required for any deemed request of an ABR Borrowing to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(e). Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or fax

 

34



--------------------------------------------------------------------------------

or other electronic communication subject to Section 12.01(b) to the
Administrative Agent of a written Borrowing Request in substantially the form of
Exhibit B and signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(a)    the aggregate amount of the requested Borrowing (and, with respect to any
Borrowing Request on the Effective Date, the amount of the requested Term Loan
Borrowing and the amount of the requested Revolving Loan Borrowing);

(b)    the date of such Borrowing, which shall be a Business Day;

(c)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(d)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(e)    the amount of the then effective Borrowing Base, the current total
Revolving Credit Exposures (without regard to the requested Borrowing) and the
pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing);

(f)    certifying that, if the principal amount of such Borrowing plus the
aggregate amount of cash and Cash Equivalents of the Credit Parties at the time
of such Borrowing (before giving effect thereto) exceeds the Excess Cash
Threshold, then (i) the proceeds of the Borrowing will be used as set forth on
an exhibit to such Borrowing Request within three (3) Business Days of the date
of such Borrowing (which use of proceeds shall be for a purpose other than cash
on the balance sheet) and (ii) after giving effect to such use of proceeds, the
Credit Parties will not have any Excess Cash; and

(g)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation by the Borrower that the amount of the
requested Borrowing shall not cause (x) the total Revolving Credit Exposures to
exceed the total Revolving Credit Commitments (i.e., the lesser of the Aggregate
Maximum Revolving Credit Amounts and the then effective Borrowing Base) or
(y) the total outstanding Term Loans to exceed $150,000,000.

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Revolving Credit Lender
or each Term Lender, as applicable, of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

 

35



--------------------------------------------------------------------------------

Section 2.04    Interest Elections.

(a)    Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b)    Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or fax or other electronic communication
subject to Section 12.01(b) to the Administrative Agent of a written Interest
Election Request in substantially the form of Exhibit C and signed by the
Borrower.

(c)    Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)    Notice to Lenders by the Administrative Agent. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each Term
Lender and/or Revolving Credit Lender, as applicable, of the details thereof and
of such Lender’s portion of each resulting Borrowing.

 

36



--------------------------------------------------------------------------------

(e)    Effect of Failure to Deliver Timely Interest Election Request and Events
of Default on Interest Election. If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing: (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
(and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective) and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

Section 2.05    Funding of Borrowings.

(a)    Funding by Revolving Credit Lenders. Each Revolving Credit Lender shall
make each Revolving Loan to be made by it hereunder on the proposed date thereof
by wire transfer of immediately available funds by 1:00 p.m., New York City
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Revolving Credit Lenders. The Administrative
Agent will make such Revolving Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent and designated by the Borrower in the
applicable Borrowing Request; provided that ABR Loans that are Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.08(e) shall be remitted by the Administrative Agent to the Issuing Bank.
Nothing herein shall be deemed to obligate any Revolving Credit Lender to obtain
the funds for its Loan in any particular place or manner or to constitute a
representation by any Revolving Credit Lender that it has obtained or will
obtain the funds for its Revolving Loan in any particular place or manner.

(b)    Presumption of Funding by the Revolving Credit Lenders. Unless the
Administrative Agent shall have received notice from a Revolving Credit Lender
prior to the proposed date of any Borrowing that such Revolving Credit Lender
will not make available to the Administrative Agent such Revolving Credit
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Revolving Credit Lender has made such share available on such date in accordance
with Section 2.05(a) and may, in reliance upon such assumption, make available
to the Borrower a corresponding amount. In such event, if a Revolving Credit
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Revolving Credit Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Revolving
Credit Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans that are Revolving Loans that such Revolving Credit
Lender failed to fund. If the Borrower and such Revolving Credit Lender shall
pay such interest to the Administrative Agent

 

37



--------------------------------------------------------------------------------

for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Revolving Credit Lender pays its share of the applicable
Borrowing to the Administrative Agent, then such amount shall constitute such
Revolving Credit Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Revolving Credit Lender that shall have failed to make such payment to the
Administrative Agent.

Section 2.06    Termination and Reduction of Revolving Credit Commitments and
Aggregate Maximum Revolving Credit Amounts.

(a)    Scheduled Termination of Revolving Credit Commitments. Unless previously
terminated, the Revolving Credit Commitments shall terminate on the Maturity
Date. If at any time the Aggregate Maximum Revolving Credit Amounts or the
Borrowing Base is terminated or reduced to zero, then the Revolving Credit
Commitments shall terminate on the effective date of such termination or
reduction.

(b)    Optional Termination and Reduction of Aggregate Maximum Revolving Credit
Amounts.

(i)    The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Revolving Credit Amounts without payment of any premium or
penalty subject to Section 5.02; provided that (A) each reduction of the
Aggregate Maximum Revolving Credit Amounts shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000 and (B) the Borrower
shall not terminate or reduce the Aggregate Maximum Revolving Credit Amounts if,
(1) after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 3.04(c), the total Revolving Credit Exposures would
exceed the total Revolving Credit Commitments or (2) the Aggregate Maximum
Revolving Credit Amount would be less than $5,000,000 (unless, with respect to
this clause (2), the Aggregate Maximum Revolving Credit Amounts are reduced to
$0).

(ii)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Revolving Credit Amounts under Section
2.06(b)(i) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Revolving Credit Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section 2.06(b)(ii) shall be
irrevocable; provided that a notice of termination of the Aggregate Maximum
Revolving Credit Amounts delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Aggregate Maximum Revolving
Credit Amounts shall be permanent and may not be reinstated. Each reduction of
the Aggregate Maximum Revolving Credit Amounts shall be made ratably among the
Revolving Credit Lenders in accordance with each Revolving Credit Lender’s
Applicable Revolving Credit Percentage.

 

38



--------------------------------------------------------------------------------

Section 2.07    Borrowing Base.

(a)    Initial Borrowing Base. For the period from and including the Effective
Date to but excluding the first Redetermination Date, the amount of the
Borrowing Base shall be $225,000,000. Notwithstanding the foregoing, the
Borrowing Base may be subject to further adjustments prior to the first
Redetermination Date from time to time pursuant to Section 2.07(e), Section
2.07(f), or Section 8.13(c).

(b)    Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Agents, the
Issuing Bank and the Revolving Credit Lenders on May 1st and November 1st of
each year (or, in each case, such date promptly thereafter as reasonably
practicable), commencing May 1, 2018. In addition, the Borrower may, by
notifying the Administrative Agent thereof, and the Administrative Agent may on
its own initiative or at the direction of the Required Revolving Credit Lenders,
by notifying the Borrower thereof, one time between Scheduled Redeterminations,
each elect to cause the Borrowing Base to be redetermined between Scheduled
Redeterminations (an “Interim Redetermination”) in accordance with this
Section 2.07; provided that no Interim Redetermination may be requested by any
party prior to the First Scheduled Borrowing Base Date.

(c)    Scheduled and Interim Redetermination Procedure.

(i)    Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.12(a) and (c), and, in the case of an Interim Redetermination,
pursuant to Section 8.12(b) and (c), and (B) such other reports, data and
supplemental information, including, without limitation, the information
provided pursuant to Section 8.12(c), as may, from time to time, be reasonably
requested by the Required Revolving Credit Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall, in its sole discretion acting in
good faith, propose a new Borrowing Base (the “Proposed Borrowing Base”) based
upon such information and such other information (including, without limitation,
the status of title information with respect to the Proved Oil and Gas
Properties as described in the Engineering Reports and the existence of any
other Debt, the Credit Parties’ other assets, liabilities, fixed charges, cash
flow, business, properties, prospects, management and ownership, hedged and
unhedged exposure of the Credit Parties to price, price and production
scenarios, interest rate and operating cost changes) as the Administrative Agent
deems appropriate in its sole discretion and consistent with its customary oil
and gas lending criteria as it exists at the particular time. In no event shall
the Proposed Borrowing Base exceed the Aggregate Maximum Revolving Credit
Amounts;

 

39



--------------------------------------------------------------------------------

(ii)    The Administrative Agent shall notify the Borrower and the Revolving
Credit Lenders of the Proposed Borrowing Base (the “Proposed Borrowing Base
Notice”) after the Administrative Agent has received complete Engineering
Reports from the Borrower and has had a reasonable opportunity to determine the
Proposed Borrowing Base in accordance with Section 2.07(c)(i); and

(iii)    Any Proposed Borrowing Base that would increase the Borrowing Base then
in effect must be approved by all of the Revolving Credit Lenders as provided in
this Section 2.07(c)(iii); and any Proposed Borrowing Base that would decrease
or maintain the Borrowing Base then in effect must be approved or be deemed to
have been approved by the Required Revolving Credit Lenders as provided in this
Section 2.07(c)(iii), such approval in each case shall be in the Revolving
Credit Lenders’ sole credit discretion exercised in good faith. Upon receipt of
the Proposed Borrowing Base Notice, each Revolving Credit Lender shall have
fifteen (15) days to agree with the Proposed Borrowing Base or disagree with the
Proposed Borrowing Base by proposing an alternate Borrowing Base. If, in the
case of any Proposed Borrowing Base that would decrease or maintain the
Borrowing Base then in effect, at the end of such fifteen (15) days, any
Revolving Credit Lender has not communicated its approval or disapproval in
writing to the Administrative Agent, such silence shall be deemed to be an
approval of the Proposed Borrowing Base. If, in the case of any Proposed
Borrowing Base that would increase the Borrowing Base then in effect, at the end
of such fifteen (15) days, any Revolving Credit Lender has not communicated its
approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be a disapproval of the Proposed Borrowing Base. If, by the
end of such 15-day period, all of the Revolving Credit Lenders, in the case of a
Proposed Borrowing Base that would increase the Borrowing Base then in effect,
or the Required Revolving Credit Lenders, in the case of a Proposed Borrowing
Base that would decrease or maintain the Borrowing Base then in effect, have
approved or, in the case of a decrease or reaffirmation, deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d). If, however,
at the end of such 15-day period, all of the Revolving Credit Lenders or the
Required Revolving Credit Lenders, as applicable, have not approved or, in the
case of a decrease or reaffirmation, deemed to have approved, as aforesaid, then
the Administrative Agent shall poll the Revolving Credit Lenders to ascertain
the highest Borrowing Base then acceptable to (A) in the case of a decrease or
reaffirmation, a number of Revolving Credit Lenders sufficient to constitute the
Required Revolving Credit Lenders and (B) in the case of an increase, all of the
Revolving Credit Lenders, and such amount shall become the new Borrowing Base,
effective on the date specified in Section 2.07(d).

(d)    Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Revolving Credit Lenders or the Required Revolving Credit Lenders, as
applicable, pursuant to Section 2.07(c)(iii), the Administrative Agent shall
notify the Borrower and the Revolving Credit Lenders of the amount of the
redetermined Borrowing Base (the “New Borrowing Base Notice”), and such amount
shall become the new Borrowing Base, effective and applicable to the Borrower,
the Administrative Agent, the Issuing Bank and the Revolving Credit Lenders:

 

40



--------------------------------------------------------------------------------

(i)    in the case of a Scheduled Redetermination, (A) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Section 8.12(a) and (c) in a timely and complete
manner, then on the May 1st or November 1st (or, in each case, such date
promptly thereafter as reasonably practicable), as applicable, following such
notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to Section
8.12(a) and (c) in a timely and complete manner, then on the Business Day next
succeeding delivery of such notice; and

(ii)    in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 2.07(f) or
Section 8.13(c), whichever occurs first. Notwithstanding the foregoing, no
Scheduled Redetermination or Interim Redetermination shall become effective
until the New Borrowing Base Notice related thereto is received by the Borrower.

(e)    Automatic Reduction of Borrowing Base – Issuance of Permitted Senior
Unsecured Debt. Upon any incurrence of Permitted Senior Unsecured Debt (other
than Permitted Senior Unsecured Debt that refinances or replaces Term Loans
hereunder or then existing Permitted Senior Unsecured Debt, up to the principal
amount of such Term Loans or then existing Permitted Senior Unsecured Debt that
is refinanced or replaced), the Borrowing Base shall automatically be decreased
by an amount equal to 25% of the aggregate notional amount of such Permitted
Senior Unsecured Debt issued at such time. Such decrease in the Borrowing Base
shall occur automatically upon the incurrence of such Permitted Senior Unsecured
Debt on the date of incurrence, without any vote of the Revolving Credit Lenders
or action by Administrative Agent. Upon any such reduction in the Borrowing
Base, the Administrative Agent shall promptly deliver a New Borrowing Base
Notice to the Borrower and the Revolving Credit Lenders.

(f)    Automatic Reduction of Borrowing Base – Triggering Disposition. Upon the
consummation of a Triggering Disposition, the Borrowing Base shall automatically
be decreased by an amount equal to the aggregate Borrowing Base value (as
determined by the Administrative Agent and approved by the Required Revolving
Credit Lenders in each case in their sole discretion and consistent with their
respective customary oil and gas lending criteria as it exists at the particular
time) of the Oil and Gas Properties directly or indirectly sold or disposed of
and Swap Agreements directly or indirectly terminated, as applicable. Such
decrease in the Borrowing Base shall occur automatically upon the consummation
of such Triggering Disposition on the date of such Triggering Disposition, upon
the approval of the Required Revolving Credit Lenders of the amount of such
reduction as set forth above. Upon any such reduction in the Borrowing Base, the
Administrative Agent shall promptly deliver a New Borrowing Base Notice to the
Borrower and the Revolving Credit Lenders.

 

41



--------------------------------------------------------------------------------

Section 2.08    Letters of Credit.

(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of dollar denominated Letters of Credit for
its own account or for the account of any of its Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period in an aggregate amount
not to exceed the LC Commitment; provided that the Borrower may not request the
issuance, amendment, renewal or extension of Letters of Credit hereunder if a
Borrowing Base Deficiency exists at such time or would exist as a result
thereof. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Notwithstanding anything herein
to the contrary, the Issuing Bank shall have no obligation hereunder to issue,
and shall not issue, any Letter of Credit (i) the proceeds of which would be
made available to any Person (A) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (B) in any manner that would result
in a violation of any Sanctions by any party to this Agreement, (ii) if any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain the Issuing Bank from issuing such
Letter of Credit, or any Governmental Requirement relating to the Issuing Bank
or any Governmental Authority with jurisdiction over the Issuing Bank shall
prohibit, the issuance of letters of credit generally or such Letter of Credit
in particular or shall impose upon the Issuing Bank with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which the Issuing
Bank in good faith deems material to it or (iii) if the issuance of such Letter
of Credit would violate one or more policies of the Issuing Bank applicable to
letters of credit generally under similar circumstances for similarly situated
borrowers; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder or issued in
connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed
not to be in effect on the Effective Date for purposes of clause (ii) above,
regardless of the date enacted, adopted, issued or implemented.

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
The Existing Letters of Credit shall be deemed to have been issued hereunder as
of the Effective Date. To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or fax (or transmit by other electronic
communication subject to Section 12.01(b)) to the Issuing Bank and the
Administrative Agent (not less than five (5) Business Days in advance of the
requested date of issuance, amendment, renewal or extension (or such shorter
period of time as may be acceptable to the Administrative Agent and the Issuing
Bank in its sole discretion exercised in good faith), a notice:

(i)    requesting the issuance of a Letter of Credit or identifying the Letter
of Credit to be amended, renewed or extended;

 

42



--------------------------------------------------------------------------------

(ii)    specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii)    specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv)    specifying the amount of such Letter of Credit;

(v)    specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi)    specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current total Revolving
Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).

Each notice shall constitute a representation and warranty by the Borrower that
after giving effect to the requested issuance, amendment, renewal or extension,
as applicable, (A) the LC Exposure shall not exceed the LC Commitment and
(B) the total Revolving Credit Exposures shall not exceed the total Revolving
Credit Commitments (i.e., the lesser of the Aggregate Maximum Revolving Credit
Amounts and the then effective Borrowing Base). No letter of credit issued by
the Issuing Bank (if the Issuing Bank is not the Administrative Agent) shall be
deemed to be a “Letter of Credit” issued under this Agreement unless the Issuing
Bank has requested and received written confirmation from the Administrative
Agent that the representations by Borrower contained in the foregoing
clauses (A) and (B) are true and correct.

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit; provided that, in the event of any conflict
between such application or any Letter of Credit Agreement and the terms of this
Agreement, the terms of this Agreement shall control.

(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.

(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Credit Lenders, the Issuing
Bank hereby grants to each Revolving

 

43



--------------------------------------------------------------------------------

Credit Lender, and each Revolving Credit Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Credit Lender’s Applicable Revolving Credit
Percentage (which, for this purpose, if any Defaulting Lender then exists, shall
be calculated as such Revolving Credit Lender’s percentage of the aggregate LC
Exposure after giving effect to Section 2.09(a)(iv)) of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in Section 2.08(e), or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.08(d) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default, the existence of a Borrowing Base
Deficiency or reduction or termination of the Revolving Credit Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 1:00 p.m., New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 11:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 1:00 p.m., New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 11:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower shall, subject to the conditions to Borrowing set forth herein, be
deemed to have requested, and the Borrower does hereby request under such
circumstances, that such payment be financed with an ABR Borrowing of a
Revolving Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Revolving Credit Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Revolving Credit Lender’s Applicable Revolving Credit
Percentage thereof (which, for this purpose, if any Defaulting Lender then
exists, shall be calculated as such Revolving Credit Lender’s percentage of the
aggregate LC Exposure after giving effect to Section 2.09(a)(iv)). Promptly
following receipt of such notice, each Revolving Credit Lender shall pay to the
Administrative Agent its Applicable Revolving Credit Percentage (which, for this
purpose, if any Defaulting Lender then exists, shall be calculated as such
Revolving Credit Lender’s percentage of the aggregate LC Exposure after giving
effect to Section 2.09(a)(iv)) of the payment then due from the Borrower, in the
same manner as provided in Section 2.05 with respect to Revolving Loans made by
such Revolving Credit Lender (and Section 2.05 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Credit Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Revolving Credit Lenders. Promptly

 

44



--------------------------------------------------------------------------------

following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this Section 2.08(e), the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Credit Lenders have
made payments pursuant to this Section 2.08(e) to reimburse the Issuing Bank,
then to such Revolving Credit Lenders and the Issuing Bank as their interests
may appear. Any payment made by a Revolving Credit Lender pursuant to this
Section 2.08(e) to reimburse the Issuing Bank for any LC Disbursement (other
than the funding of ABR Loans as contemplated above) shall not constitute a
Revolving Loan and shall not relieve the Borrower of its obligation to reimburse
such LC Disbursement.

(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a

 

45



--------------------------------------------------------------------------------

Letter of Credit. The Issuing Bank shall promptly notify the Administrative
Agent and the Borrower by telephone (confirmed by fax or other electronic
communication subject to Section 12.01(b)) of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank and the
Revolving Credit Lenders with respect to any such LC Disbursement.

(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans that are Revolving Loans. Interest accrued pursuant to this Section
2.08(h) shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Credit Lender pursuant
to Section 2.08(e) to reimburse the Issuing Bank shall be for the account of
such Revolving Credit Lender to the extent of such payment.

(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Credit Lenders of any such replacement of the Issuing
Bank. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 3.05(b). From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of the Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Revolving Credit Lenders demanding the deposit of cash collateral
pursuant to this Section 2.08(j) or (ii) the Borrower is required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then the Borrower shall
deposit, in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to (A) in the case of an Event of Default, the LC Exposure and (B) in the case
of a payment required by Section 3.04(c), the amount of such excess as provided
in Section 3.04(c), as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower or any Subsidiary described in
Section 10.01(h) or Section 10.01(i). The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing

 

46



--------------------------------------------------------------------------------

Bank and the Lenders, an exclusive first priority and continuing perfected
security interest in and Lien on such account and all cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in
such account, all deposits or wire transfers made thereto, any and all
investments purchased with funds deposited in such account, all interest,
dividends, cash, instruments, financial assets and other Property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing, and all proceeds, products, accessions, rents,
profits, income and benefits therefrom, and any substitutions and replacements
therefor. The Borrower’s obligation to deposit amounts pursuant to this Section
2.08(j) shall be absolute and unconditional, without regard to whether any
beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which the
Borrower or any of its Subsidiaries may now or hereafter have against any such
beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever. Such deposit shall be held as collateral
securing the payment and performance of the Borrower’s and the Guarantor’s
obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Borrower and the Guarantors under this Agreement or the other Loan
Documents. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, and the Borrower
is not otherwise required to pay to the Administrative Agent the excess
attributable to an LC Exposure in connection with any prepayment pursuant to
Section 3.04(c), then such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

(k)    Defaulting Lenders. If, at any time, a Defaulting Lender exists
hereunder, then, within one (1) Business Day following the written request of
the Issuing Bank, the Borrower shall cash collateralize the Fronting Exposure of
the Issuing Bank with respect to such Defaulting Lender (determined after giving
effect to Section 2.09(a)(iv) and any cash collateral provided by such
Defaulting Lender) with respect to the Defaulting Lender in an amount equal to
the lesser of (x) the amount of such Fronting Exposure and (y) an amount
otherwise agreeable to the Issuing Bank and the Administrative Agent in their
sole discretion.

(i)    Grant of Security Interest. The Borrower and, to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank, and agrees to
maintain, a first priority security interest in all such cash collateral as
security for (A) in the case of the Defaulting Lender, the Defaulting Lender’s
obligation to fund participations in respect of

 

47



--------------------------------------------------------------------------------

LC Exposure, to be applied pursuant to clause (ii) below and (B) in the case of
the Borrower, its obligations hereunder to reimburse the LC Exposure for which
such Defaulting Lender is obligated as a participant. Borrower or such
Defaulting Lender, as applicable, shall execute any documents and agreements,
including the Administrative Agent’s standard form assignment of deposit
accounts, that the Administrative Agent reasonably requests in connection
therewith to establish such cash collateral account and to grant the
Administrative Agent, for the benefit of the Issuing Bank, a first priority
security interest in such account and the funds therein. If at any time the
Administrative Agent determines that cash collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such cash collateral is less than
the amount required above, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional cash
collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any cash collateral provided by the Defaulting Lender).

(ii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided by a Defaulting Lender under this Section
2.08(k) or Section 2.09 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of LC Exposure (including, as to cash collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the cash
collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(iii)    Termination of Requirement. Cash collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as cash collateral pursuant to this Section 2.08(k)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Revolving Credit
Lender), or (B) the determination by the Administrative Agent and the Issuing
Bank that there exists excess cash collateral; provided that, subject to
Section 2.09, (x) the Issuing Bank may determine in its sole discretion that
cash collateral provided by a Defaulting Lender shall be held to support future
anticipated Fronting Exposure or other obligations of such Defaulting Lender and
(y) the Borrower and the Issuing Bank may agree that cash collateral provided by
the Borrower shall be held to support future anticipated Fronting Exposure or
other obligations; and provided further that to the extent that such cash
collateral was provided by the Borrower, such cash collateral shall remain
subject to any other security interest granted pursuant to the Loan Documents.

(l)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

 

48



--------------------------------------------------------------------------------

Section 2.09    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Revolving Credit Lender becomes a Defaulting
Lender, then, until such time as such Revolving Credit Lender is no longer a
Defaulting Lender, to the extent permitted by applicable law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Majority Lenders” and
“Required Revolving Credit Lenders” and as set forth in Section 12.02.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank hereunder; third, to cash
collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.08(k); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Revolving Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Revolving Loans under this Agreement and (y) cash collateralize the
Issuing Bank’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.08(k); sixth, to the payment of any amounts owing to
the Revolving Credit Lenders or the Issuing Bank as a result of any judgment of
a court of competent jurisdiction obtained by any Revolving Credit Lender or the
Issuing Bank against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Revolving Loans or LC Exposure in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Revolving Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 6.02 were satisfied or waived, such payment
shall be applied solely to pay the Revolving Loans of, and LC Exposure owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Revolving Loans of, or LC Exposure owed to, such Defaulting
Lender until such time as all Revolving Loans and funded and unfunded
participations in LC Exposure are held by the Revolving Credit Lenders pro

 

49



--------------------------------------------------------------------------------

rata in accordance with the Revolving Credit Commitments without giving effect
to Section 2.09(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section
2.09(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Revolving Credit Lender irrevocably consents hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 3.05(a) for any period during which that Revolving Credit
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive fees pursuant to
Section 3.05(b) for any period during which that Revolving Credit Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Credit Percentage of the stated amount of Letters of Credit for which it has
provided cash collateral pursuant to Section 2.08(k).

(C)    With respect to any fee pursuant to Section 3.05(b) not required to be
paid to any Defaulting Lender pursuant to sub-clause (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
Issuing Bank the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Bank’s Fronting Exposure to such
Defaulting Lender and (z) not be required to pay the remaining amount of any
such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Exposure shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Revolving Credit Percentages (calculated without regard to such
Defaulting Lender’s Maximum Revolving Credit Amount) but only to the extent that
such reallocation does not cause the Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment then in effect. Subject to Section 12.18, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Revolving Credit Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, cash
collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.08(k).

 

50



--------------------------------------------------------------------------------

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Bank agree in writing that a Revolving Credit Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Revolving Credit Lender will, to the extent applicable,
purchase at par that portion of outstanding Revolving Loans of the other
Revolving Credit Lenders or take such other actions as the Administrative Agent
may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit to be held pro rata by the
Revolving Credit Lenders in accordance with the Revolving Credit Commitments
(without giving effect to Section 2.09(a)(iv)), whereupon such Revolving Credit
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Revolving Credit Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Revolving Credit Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Revolving Credit Lender’s having been a
Defaulting Lender.

(c)    New Letters of Credit. So long as any Revolving Credit Lender is a
Defaulting Lender, the Issuing Bank shall not be required to issue, extend,
renew or increase any Letter of Credit unless it is satisfied that it will have
no Fronting Exposure after giving effect thereto.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01    Repayment of Loans. The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan on the Termination Date.

Section 3.02    Interest.

(a)    ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

(b)    Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c)    Post-Default Rate. Notwithstanding the foregoing, (i) if any Event of
Default of the type described in Section 10.01(a), Section 10.01(b), Section
10.01(h),

 

51



--------------------------------------------------------------------------------

Section 10.01(i) or Section 10.01(j) occurs and is continuing, then (x) all
outstanding principal in respect of Loans and (y) all fees and other obligations
under any Loan Document that, in the case of this clause (y), are not paid when
due shall in each case automatically bear interest at a rate per annum of two
percent (2%) plus the rate applicable to ABR Loans as provided in Section
3.02(a) (including the Applicable Margin), but in no event to exceed the Highest
Lawful Rate, and shall be payable on demand by the Administrative Agent and
(ii) if any Event of Default occurs (other than an Event of Default described in
Section 10.01(a), Section 10.01(b), Section 10.01(h), Section 10.01(i) or
Section 10.01(j)) and is continuing, then at the election of the Majority
Lenders (or the Administrative Agent at the direction of Majority Lenders), (x)
all outstanding principal in respect of Loans and (y) all fees and other
obligations under any Loan Document that, in the case of this clause (y), are
not paid when due shall, in each case, bear interest at a rate per annum of two
percent (2%) plus the rate applicable to ABR Loans as provided in Section
3.02(a) (including the Applicable Margin), but in no event to exceed the Highest
Lawful Rate, and shall be payable on demand by the Administrative Agent.
References in this Section 3.02(c) to the Applicable Margin refer, in the case
of Term Loans, to the Applicable Margin for Term Loans and refer, in the case of
all other amounts owing under any Loan Documents (including but not limited to
Revolving Loans), to the Applicable Margin for Revolving Loans.

(d)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e)    Interest Rate Computations. All interest hereunder shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

Section 3.03    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or

(b)    the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

52



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, fax or other electronic communication subject to Section
12.01(b) as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made either as an ABR
Borrowing or at an alternate rate of interest determined by the Majority Lenders
as their cost of funds.

Section 3.04    Prepayments.

(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay, without premium or penalty subject to Section 5.02,
any Borrowing in whole or in part, subject to prior notice in accordance with
Section 3.04(b). Notwithstanding anything to the contrary contained herein,
(i) the Borrower may not voluntarily prepay the Term Loans unless, after giving
effect to such prepayment, Liquidity will be not less than $25,000,000 and
(ii) the Borrower may not voluntarily prepay the Revolving Loans in full and
terminate the Revolving Credit Commitments unless the Term Loans have been
repaid in full or are contemporaneously being repaid in full in connection with
such repayment of the Revolving Loans in full and the termination of the
Revolving Credit Commitments.

(b)    Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by fax or other electronic
communication subject to Section 12.01(b)) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New
York City time, three Business Days before the date of prepayment, or (ii) in
the case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid (and specify whether Revolving Loans or Term Loans
are being prepaid); provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Revolving Credit
Commitments as contemplated by Section 2.06(b), then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.06(b). Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in a minimum
principal amount of $1,000,000. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.

(c)    Mandatory Prepayments.

(i)    If, after giving effect to any termination or reduction of the Aggregate
Maximum Revolving Credit Amounts pursuant to Section 2.06(b), the total
Revolving Credit Exposures exceeds the total Revolving Credit Commitments, then
the

 

53



--------------------------------------------------------------------------------

Borrower shall (A) prepay the Borrowings of Revolving Loans on the date of such
termination or reduction in an aggregate principal amount equal to such excess,
and (B) if any excess remains after prepaying all of the Borrowings of Revolving
Loans as a result of an LC Exposure, pay to the Administrative Agent on behalf
of the Lenders an amount equal to such excess to be held as cash collateral as
provided in Section 2.08(j).

(ii)    Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.07 (other than Section 2.07(e) or Section
2.07(f)) or with Section 8.13(c), if there exists a Borrowing Base Deficiency,
then the Borrower shall within ten (10) Business Days following receipt of the
New Borrowing Base Notice in accordance with Section 2.07(d) or the date the
adjustment occurs, provide written notice (the “Election Notice”) to the
Administrative Agent stating the action which the Borrower proposes to take to
eliminate such Borrowing Base Deficiency, and the Borrower shall thereafter, at
its option, either:

(A)    within forty-five (45) days following the delivery of the New Borrowing
Base Notice, by instruments reasonably satisfactory in form and substance to the
Administrative Agent, provide the Administrative Agent with additional security
consisting of Oil and Gas Properties not evaluated in the most recently
delivered Reserve Report with value and quality satisfactory to the
Administrative Agent and the Required Revolving Credit Lenders in their sole
discretion (but determined consistent with their respective customary oil and
gas lending criteria as it exists at the particular time) to eliminate such
Borrowing Base Deficiency;

(B)    within forty-five (45) following delivery of the New Borrowing Base
Notice, prepay without premium or penalty, the Borrowings of Revolving Loans in
an amount sufficient to eliminate such Borrowing Base Deficiency and, if any
Borrowing Base Deficiency remains after prepaying all of the Borrowings of
Revolving Loans as a result of an LC Exposure, pay to the Administrative Agent
on behalf of the Lenders an amount necessary to eliminate such remaining
Borrowing Base Deficiency to be held as cash collateral as provided in Section
2.08(j);

(C)    elect to prepay (and thereafter pay), without premium or penalty, the
principal amount of Revolving Loans necessary to eliminate such Borrowing Base
Deficiency in not more than six (6) equal monthly installments plus accrued
interest thereon with the first such monthly payment being due within forty-five
(45) days following delivery of the New Borrowing Base Notice (and, if any
Borrowing Base Deficiency remains after prepaying all of the Borrowings of
Revolving Loans as a result of an LC Exposure, pay to the Administrative Agent
on behalf of the Lenders an amount necessary to eliminate such remaining
Borrowing Base Deficiency to be held as cash collateral as provided in Section
2.08(j)); or

(D)    by any combination of prepayment and additional security as provided in
the preceding clauses (A), (B) or (C), eliminate such Borrowing Base Deficiency;
provided that all payments required to be made pursuant to this Section
3.04(c)(ii) must be made on or prior to the Termination Date.

 

54



--------------------------------------------------------------------------------

(iii)    Upon any redetermination of the Borrowing Base pursuant to Section
2.07(e) in connection with incurrence of Permitted Senior Unsecured Debt or
pursuant to Section 2.07(f) in connection with a Triggering Disposition, if
there exists a Borrowing Base Deficiency, the Borrower shall prepay the
Borrowings of Revolving Loans in an amount sufficient to eliminate such
Borrowing Base Deficiency and, if any Borrowing Base Deficiency remains after
prepaying all of the Borrowings of Revolving Loans as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
necessary to eliminate such remaining Borrowing Base Deficiency to be held as
cash collateral as provided in Section 2.08(j). The Borrower shall be obligated
to make such prepayment and/or deposit of cash collateral within one
(1) Business Day following the receipt by any Credit Party of Net Proceeds in
respect of such Permitted Senior Unsecured Debt or such Triggering Disposition,
as applicable; provided that all payments required to be made pursuant to this
Section 3.04(c)(iii) must be made on or prior to the Termination Date.

(iv)    Within one (1) Business Day following the receipt by any Credit Party of
Net Proceeds in respect of any Permitted Senior Unsecured Debt, in addition to
any mandatory prepayment requirements that may result from such incurrence under
the preceding Section 3.04(c)(iii), the Borrower shall prepay the Term Loans in
an aggregate amount equal to seventy-five percent (75%) of the Net Proceeds
received in respect of such Permitted Senior Unsecured Debt. Nothing in this
paragraph is intended to permit any Credit Party to incur Debt other than as
permitted under Section 9.02, and any such incurrence of Debt in violation of
Section 9.02 shall be a breach of this Agreement.

(v)    Within one (1) Business Day following the receipt by any Credit Party of
Net Proceeds in respect of a Triggering Disposition, the Borrower shall prepay
the Term Loans in an aggregate amount equal to the remainder of (A) one hundred
percent (100%) of the Net Proceeds received in respect of such Triggering
Disposition minus (B) the portion, if any, of such Net Proceeds that is used to
prepay Revolving Loans or cash collateralize Letters of Credit pursuant to
Section 3.04(c)(iii); provided that, in the case of any Triggering Disposition
that is consummated at any time after the First Scheduled Borrowing Base Date,
(1) if the Borrower delivers to the Administrative Agent a certificate of a
Responsible Officer to the effect that the Credit Parties intend to apply the
Net Proceeds from such Triggering Disposition (or a portion thereof as specified
in such certificate), within 150 days after receipt of such Net Proceeds, to
purchase assets useful in the business of the Credit Parties (or, in the case of
any Casualty Event constituting a Triggering Event, to replace or repair the
Property that is subject to such Casualty Event), then, so long as, after giving
effect to any application of proceeds of such Triggering Disposition, no Default
or Borrowing Base Deficiency then exists, no prepayment shall be required
pursuant to this Section 3.04(c)(v) in respect of the Net Proceeds specified in
such certificate and (2) to the extent any such Net Proceeds have not been so
applied by the end of such 150-day period, a prepayment shall be required in an
amount equal to such Net Proceeds that have not been so applied. Nothing in this
paragraph is intended to permit any Credit Party to sell Property in breach of
Section 9.12, and any such sale in violation of Section 9.12 will constitute a
breach of this Agreement.

 

55



--------------------------------------------------------------------------------

(vi)    Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied first ratably to any ABR Borrowings then outstanding and thereafter to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

(vii)    Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(viii)    Notwithstanding anything to the contrary herein, if a Borrowing Base
Deficiency exists at the time any mandatory prepayment of Loans is required
hereunder, or at the time any optional prepayment is tendered in respect of the
Term Loans, any such prepayment amounts shall be applied first to prepay
Revolving Loans and/or to cash collateralize LC Exposure in an amount sufficient
to eliminate such Borrowing Base Deficiency, and thereafter to the prepayment of
the Term Loans.

(d)    Excess Cash Balances. If, on the last Business Day of any calendar week,
the Credit Parties have any Excess Cash on such Business Day (other than the
proceeds of a Borrowing that will be used within three (3) Business Days of such
Borrowing for the purposes set forth on an exhibit to the applicable Borrowing
Request (as certified by the Borrower in such Borrowing Request)), the Borrower
shall prepay Borrowings of Revolving Loans on the second following Business Day,
which prepayment shall be in an amount equal to the amount of such Excess Cash
and, if any Excess Cash remains after the Borrowings of Revolving Loans are
fully prepaid, the Borrower shall pay to the Administrative Agent on behalf of
the Lenders an amount equal to the lesser of such remaining Excess Cash and the
amount of LC Exposure to be held as cash collateral as provided in Section
2.08(j). Each prepayment of Borrowings pursuant to this Section 3.04(d) shall be
applied to the Revolving Loans as directed by the Borrower, provided that if the
Borrower does not provide instructions for the application of such prepayment,
such prepayment shall be applied, first, ratably to any ABR Borrowings then
outstanding, and, second, to any Eurodollar Borrowings then outstanding, and if
more than one Eurodollar Borrowing is then outstanding, to each such Eurodollar
Borrowing in order of priority beginning with the Eurodollar Borrowing with the
least number of days remaining in the Interest Period applicable thereto and
ending with the Eurodollar Borrowing with the most number of days remaining in
the Interest Period applicable thereto. Each prepayment of Borrowings pursuant
to this Section 3.04(d) shall be applied ratably to the Loans included in the
prepaid Borrowings. Prepayments pursuant to this Section 3.04(d) shall be
accompanied by accrued interest to the extent required by Section 3.02.

(e)    Amortization of Term Loans. The Borrower shall repay the Term Loans on
the last day of each March, June September and December (commencing March 31,
2017) in

 

56



--------------------------------------------------------------------------------

the principal amount of Term Loans as follows; provided that if any such date is
not a Business Day, such payment shall be due on the next preceding Business
Day:

 

Payment Date

   Amortization Payment  

March 31, 2017

   $ 58,333.33  

June 30, 2017

   $ 375,000.00  

September 30, 2017

   $ 375,000.00  

December 31, 2017

   $ 375,000.00  

March 31, 2018

   $ 375,000.00  

June 30, 2018

   $ 375,000.00  

September 30, 2018

   $ 375,000.00  

December 31, 2018

   $ 375,000.00  

March 31, 2019

   $ 375,000.00  

June 30, 2019

   $ 1,125,000.00  

September 30, 2019

   $ 1,125,000.00  

December 31, 2019

   $ 1,125,000.00  

March 31, 2020

   $ 1,125,000.00  

June 30, 2020

   $ 1,875,000.00  

September 30, 2020

   $ 1,875,000.00  

December 31, 2020

   $ 1,875,000.00  

(f)    No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.05    Fees.

(a)    Revolving Credit Commitment Fees. The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commitment fee, which shall accrue at the applicable Revolving Credit Commitment
Fee Rate on the average daily amount of the unused amount of the Revolving
Credit Commitment of such Revolving Credit Lender during the period from and
including the date of this Agreement to but excluding the

 

57



--------------------------------------------------------------------------------

Termination Date (it being understood that LC Exposure shall constitute usage of
the Revolving Credit Commitments for purposes of this Section 3.05(a)). Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the Termination Date, commencing on
the first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case commitment fees shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Credit Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Margin used to determine the interest rate
applicable to Revolving Loans that are Eurodollar Loans on the average daily
amount of such Revolving Credit Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the date of this Agreement to but excluding the later of the date
on which such Revolving Credit Lender’s Revolving Credit Commitment terminates
and the date on which such Revolving Credit Lender ceases to have any LC
Exposure, (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date of termination of the Revolving Credit Commitments and the
date on which there ceases to be any LC Exposure, provided that in no event
shall such fee be less than $500 during any quarter, and (iii) to the Issuing
Bank, for its own account, its standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the Termination Date and any such fees accruing
after the Termination Date shall be payable on demand. Any other fees payable to
the Issuing Bank pursuant to this Section 3.05(b) shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case participation and fronting fees shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

58



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 1:00 p.m., New York City time,
on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim. Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances absent manifest
error. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at its offices specified in
Section 12.01, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Term Loans, Revolving Loans and/or participations
in LC Disbursements of other Lenders, as applicable, to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans, Revolving Loans and/or participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this Section
4.01(c) shall not be construed to apply to any payment made by the Borrower

 

59



--------------------------------------------------------------------------------

pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section 4.01(c) shall
apply). The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

Section 4.02    Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

Section 4.03    Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.05(a), Section 2.08(d), Section 2.08(e) or Section 4.02, or otherwise
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid. If at any time prior to the acceleration or maturity of the Loans, the
Administrative Agent shall receive any payment in respect of principal of a Loan
or a reimbursement of an LC Disbursement while one or more Defaulting Lenders
shall be party to this Agreement, the Administrative Agent shall apply such
payment first to the Borrowing(s) for which such Defaulting Lender(s) shall have
failed to fund its pro rata share until such time as such Borrowing(s) are paid
in full or each Lender (including each Defaulting Lender) is owed its Applicable
Term Loan Percentage of all Term Loans and Applicable Revolving Credit
Percentage of all Revolving Loans then outstanding, as applicable. After
acceleration or maturity of the Loans, all principal will be paid as provided in
Section 10.02(c).

Section 4.04    Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Guarantor’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, until

 

60



--------------------------------------------------------------------------------

the occurrence of an Event of Default, (a) the Administrative Agent and the
Lenders agree that they will neither notify the purchaser or purchasers of such
production nor take any other action to cause such proceeds to be remitted to
the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to the Borrower and its Subsidiaries and (b) the
Lenders hereby authorize the Administrative Agent to take such actions as may be
necessary to cause such proceeds to be paid to the Borrower and/or such
Subsidiaries.

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01    Increased Costs.

(a)    Eurodollar Changes in Law. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii)    subject the Administrative Agent, any Lender or the Issuing Bank to any
Taxes (other than (A) Indemnified Taxes, or (B) Excluded Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other recipient of making or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender or other recipient (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
other recipient such additional amount or amounts as will compensate such Lender
or other recipient for such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or the Issuing Bank determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

 

61



--------------------------------------------------------------------------------

(c)    Certificates. A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or
(b) shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)    Effect of Failure or Delay in Requesting Compensation. Failure or delay
on the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than 270 days
prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided, further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 5.02    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 5.04(b), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 5.03    Taxes.

(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be free and clear
of and without

 

62



--------------------------------------------------------------------------------

deduction or withholding for any Taxes, except as required by applicable law;
provided that if any Withholding Agent shall be required to deduct or withhold
any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable by the applicable Credit Party shall be increased as necessary so that
after making all required deductions or withholdings (including deductions and
withholdings applicable to additional sums payable under this Section 5.03(a)),
the Administrative Agent, Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the Withholding Agent shall make such deductions or
withholdings and (iii) the Withholding Agent shall pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law.

(b)    Payment of Other Taxes by the Borrower. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(c)    Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify the Administrative Agent, each Lender and the Issuing Bank,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.03) payable
or paid by, or required to be deducted or withheld from payment to, the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate of the Administrative Agent, a Lender or the Issuing Bank as to
the amount of such payment or liability under this Section 5.03 shall be
delivered to the Borrower (with a copy to the Administrative Agent) and shall be
conclusive absent manifest error.

(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent any Credit
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Credit Parties to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to Section 5.03, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

63



--------------------------------------------------------------------------------

(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(f)(ii)(A), Section 5.03(f)(ii)(B) and
Section 5.03(g) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN (or IRS
Form W-8BEN-E, as applicable) establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “interest” article of such
tax treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable) establishing an
exemption from, or reduction of, United States federal withholding tax pursuant
to the “business profits” or “other income” article of such tax treaty;

 

64



--------------------------------------------------------------------------------

(2)    executed copies of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN (or IRS Form
W-8BEN-E, as applicable); or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN (or
IRS Form W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner; and

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Withholding Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Withholding Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Withholding Agent to determine the withholding or deduction required to be made.

Each Lender agrees that if any form or certification it previously delivered
under this Section 5.03(f) expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(g)    FATCA. Each Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code)

 

65



--------------------------------------------------------------------------------

and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this Section 5.03(g), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
under this Section 5.03(g) expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so. For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the Credit
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

(h)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Credit Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

(i)    Defined Terms. For purposes of this Section, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

Section 5.04    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b)    Replacement of Lenders. If (i) any Lender requests compensation under
Section 5.01, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, (iii) any Revolving Credit Lender becomes a Defaulting Lender
hereunder, (iv) any Revolving Credit Lender has not approved an increase in the
Borrowing Base proposed by the Administrative Agent pursuant to Section
2.07(c)(iii) that has been approved by the Supermajority Revolving Credit
Lenders, or (v) in addition to the foregoing, (A) in connection with any consent
to or approval of any proposed amendment, waiver, consent or release with
respect to any Loan Document (other than an increase in the Borrowing Base) that
requires the consent of each

 

66



--------------------------------------------------------------------------------

Lender or the consent of each Lender affected thereby, the consent of the
Required Lenders shall have been obtained but any Lender has not so consented to
or approved such proposed amendment, waiver, consent or release or (B) in
connection with any consent to or approval of any proposed amendment, waiver,
consent or release with respect to any Loan Document (other than an increase in
the Borrowing Base) that requires the consent of each Revolving Credit Lender or
the consent of each Revolving Credit Lender affected thereby, the consent of the
Required Revolving Credit Lenders shall have been obtained but any Revolving
Credit Lender has not so consented to or approved such proposed amendment,
waiver, consent or release    then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 12.04(b)), all its interests, rights
and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (1) the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 12.04, (2) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (3) in the case of
any such assignment resulting from a claim for compensation under Section 5.01
or payments required to be made pursuant to Section 5.03, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

Section 5.05    Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01    Effective Date. The amendment and restatement of the Prepetition
Credit Agreement by this Agreement and the obligations of the Lenders to make
Loans (or to be deemed to have made Loans, as applicable) and of the Issuing
Bank to issue Letters of Credit hereunder (excluding the Existing Letters of
Credit) shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 12.02):

 

67



--------------------------------------------------------------------------------

(a)    The Administrative Agent, the Arranger and the Lenders shall have
received all commitment, facility and agency fees and all other fees and amounts
due and payable on or prior to the Effective Date, including, (i) to the extent
invoiced at least one (1) Business Day prior to the Effective Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder on or before the
Effective Date (including, without limitation, the fees and expenses of Vinson &
Elkins L.L.P., counsel to the Administrative Agent) and (ii) upfront fees for
the account of the Lenders in an amount for each such Lender equal to the sum of
(A) 0.50% of such Lender’s final allocated Revolving Credit Commitment on the
Effective Date plus (B) 0.50% of such Lender’s final allocated share of the Term
Loans on the Effective Date.

(b)    The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of the Borrower and each Guarantor setting
forth (i) resolutions of its board of directors (or comparable governing body)
with respect to the authorization of the Borrower or such Guarantor to execute
and deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers of the Borrower
or such Guarantor (A) who are authorized to sign the Loan Documents to which the
Borrower or such Guarantor is a party and (B) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and bylaws (or comparable
organizational documents for any Credit Parties that are not corporations) of
the Borrower and such Guarantor, certified as being true and complete. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary.

(c)    The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and each Guarantor.

(d)    The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(e)    The Administrative Agent shall have received duly executed Notes payable
to each Lender in principal amounts equal to its Maximum Revolving Credit Amount
and Term Loans, respectively, dated as of the date hereof.

(f)    The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments, including the Guaranty Agreement, the
Security Agreement, the mortgages and the other Security Instruments described
on Exhibit E. In connection with the execution and delivery of the Security
Instruments, the Administrative Agent shall:

(i)    be reasonably satisfied that the Security Instruments create first
priority, perfected Liens (subject only to Excepted Liens identified in
clauses (a) to (d),

 

68



--------------------------------------------------------------------------------

(f), and (i) of the definition thereof, but subject to the provisos at the end
of such definition) on at least 95% of the PV-9 of the Proved Oil and Gas
Properties evaluated in the Initial Reserve Report and on all other Property
purported to be pledged as collateral pursuant to the Security Instruments; and

(ii)    have received certificates, if any, together with undated, blank stock
powers for each such certificate, representing all of the issued and outstanding
Equity Interests of each of the Guarantors, to the extent such Equity Interests
are certificated.

(g)    The Administrative Agent shall have received an opinion of (i) Latham &
Watkins LLP, special counsel to the Borrower, in form and substance reasonably
acceptable to the Administrative Agent and its counsel, and (ii) local counsel
in any other jurisdictions (including Oklahoma) reasonably requested by the
Administrative Agent, in each case in form and substance reasonably acceptable
to the Administrative Agent and its counsel.

(h)    The Administrative Agent shall have received a certificate of insurance
coverage of the Credit Parties evidencing that the Credit Parties are carrying
insurance in accordance with Section 7.12.

(i)    The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to at least 90% of the PV-9 of the
Proved Oil and Gas Properties evaluated in the Initial Reserve Report.

(j)    The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrower and its
Subsidiaries.

(k)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the Borrower has received
all consents and approvals required by Section 7.03.

(l)    The Administrative Agent shall have received the financial statements
referred to in Section 7.04(a), a pro forma consolidated balance sheet of the
Borrower after giving effect to the Transactions (including any Loan made or
deemed made on the Effective Date) and the Plan of Reorganization, detailed
financial projections of the Borrower and its Consolidated Subsidiaries for five
years following the Effective Date (prepared on a quarterly basis), and the
Initial Reserve Report accompanied by a certificate covering the matters
described in Section 8.12(c).

(m)    The Administrative Agent shall have received appropriate UCC search
certificates and county-level real property record search results reflecting no
prior Liens encumbering the Properties of the Borrower and its Subsidiaries for
each jurisdiction requested by the Administrative Agent other than those being
assigned or released on or prior to the Effective Date or Liens permitted by
Section 9.03.

 

69



--------------------------------------------------------------------------------

(n)    The Administrative Agent shall have received, and reasonably
satisfactorily completed its review of, all due diligence information regarding
the Credit Parties as it shall have requested including, without limitation,
information regarding litigation, tax matters, accounting matters, insurance
matters, labor matters, pension liabilities (actual or contingent), real estate
leases, material contracts, debt agreements, property ownership, contingent
liabilities and other legal matters of the Borrower and its Subsidiaries.

(o)    The capitalization structure and equity ownership of each Credit Party
after giving effect to the Transactions shall be reasonably satisfactory to the
Administrative Agent in all respects.

(p)    Since December 15, 2016, there shall have been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect (excluding the pendency of the Bankruptcy Proceedings).

(q)    The Borrower shall have received Net Proceeds of the issuance of Equity
Interests in an amount not less than $50,000,000 on terms and conditions set
forth in the Plan of Reorganization.

(r)    (i) The Bankruptcy Court shall have entered the Confirmation Order in
form and substance reasonably satisfactory to the Administrative Agent and the
Confirmation Order shall be in full force and effect, not subject to any stay,
and shall not have been amended in any manner materially adverse to the Lenders,
(ii) all conditions to the Effective Date (as defined in the Plan of
Reorganization) of the Plan of Reorganization shall have been satisfied (or will
be satisfied upon the occurrence of the Effective Date) or waived , such
Effective Date (as defined in the Plan of Reorganization) shall have occurred or
shall occur substantially contemporaneously with the Effective Date, and the
consummation of the Plan of Reorganization in accordance with its terms shall
have occurred or shall occur substantially contemporaneously with the Effective
Date and (iii) the Administrative Agent shall be reasonably satisfied that the
claims or interests in the Credit Parties have been satisfied or otherwise
addressed as set forth in the Plan of Reorganization. The Confirmation Order
shall approve the Loan Documents and authorize the Credit Parties’ execution and
delivery thereof.

(s)    After giving effect to the initial Revolving Loans made or deemed made
hereunder on the Effective Date, the Liquidity of the Credit Parties shall be
not less than $100,000,000.

(t)    The Borrower shall, or shall have caused another Credit Party to, enter
into Swap Agreements with an Approved Counterparty to hedge notional amounts of
crude oil and natural gas, as applicable, covering not less than, (i) for each
calendar month during the calendar year ending December 31, 2017, 80%, (ii) for
each calendar month during the calendar year ending December 31, 2018, 60%, and
(iii) for each calendar month during the calendar year ending December 31, 2019,
40%, in each case of the reasonably anticipated production of such crude oil and
natural gas constituting PDP Reserves for such calendar month as such
anticipated production is set forth in the Initial Reserve Report; provided
that, such Swap Agreements shall have effective floor prices of not less than
eighty-five percent (85%) of the closing contract price for the applicable
calendar month as quoted on NYMEX as of the date such Swap Agreement is entered
into.

 

70



--------------------------------------------------------------------------------

(u)    The Administrative Agent shall have received from the Credit Parties, to
the extent requested by the Lenders or the Administrative Agent, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act, no later than 10 days prior to the Effective
Date.

(v)    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto. All documents executed or submitted pursuant to this Section 6.01 by
and on behalf of the Borrower or any of its Subsidiaries shall be in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Section 6.02    Each Credit Event. The obligation of each Lender to make a Loan
(or to be deemed to have made a Loan, as applicable) on the occasion of any
Borrowing (including the initial funding but excluding any conversion of Loans
to the other Type or continuation of Eurodollar Loans), and of the Issuing Bank
to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

(a)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Borrowing Base Deficiency shall have occurred and be
continuing.

(b)    The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent (i) that any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date, and (ii) that any such representation and warranty
is expressly qualified by materiality or by reference to Material Adverse
Effect, in which case such representation and warranty (as so qualified) shall
continue to be true and correct in all respects.

(c)    The making of such Loan or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or

 

71



--------------------------------------------------------------------------------

the Issuing Bank to violate or exceed, any applicable Governmental Requirement
in any material respect, and no material litigation shall be pending or
threatened, which does or, with respect to any threatened litigation, seeks to,
enjoin, prohibit or restrain, the making or repayment of any Loan, the issuance,
amendment, renewal, extension or repayment of any Letter of Credit or any
participations therein or the consummation of the transactions contemplated by
this Agreement or any other Loan Document.

(d)    Solely with respect to any Borrowing of Revolving Loans, (i) the Credit
Parties shall not have any Excess Cash at the time of such Borrowing or
(ii) such Borrowing (after giving effect to the use of proceeds therefrom (as
certified by the Borrower in the applicable Borrowing Request; provided that
such use of proceeds must be something other than cash on the Credit Parties’
balance sheet) within three (3) Business Days of such date) would not otherwise
cause the Credit Parties to have any Excess Cash.

(e)    The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit (or an
amendment, extension or renewal of a Letter of Credit) in accordance with
Section 2.08(b), as applicable.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) through (d).

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 7.01    Organization; Powers. Each of the Borrower and the Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority, licenses, authorizations, consents, approvals and qualifications
could not reasonably be expected to have a Material Adverse Effect.

Section 7.02    Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate, limited liability company, or
partnership powers and have been duly authorized by all necessary corporate,
limited liability company, or partnership action and, if required, action by any
holders of its Equity Interests (including, without limitation, any action
required to be taken by any class of directors, managers or supervisors of the
Borrower or any other Person, whether interested or disinterested, in order to
ensure the due authorization of the Transactions). Each Loan Document to which
the Borrower and each Guarantor is a party has been duly executed and delivered
by the Borrower and such Guarantor and constitutes a legal, valid and binding
obligation of the Borrower and such Guarantor, as applicable, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

72



--------------------------------------------------------------------------------

Section 7.03    Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including holders of its
Equity Interests or any class of directors, managers or supervisors, as
applicable, whether interested or disinterested, of the Borrower or any other
Person), nor is any such consent, approval, registration, filing or other action
necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than (i) the recording
and filing of the Security Instruments as required by this Agreement and
(ii) those third party approvals or consents which, if not made or obtained,
would not cause a Default hereunder, could not reasonably be expected to have a
Material Adverse Effect or do not have an adverse effect on the enforceability
of the Loan Documents, (b) will not violate any applicable law or regulation in
any material respect or the charter, bylaws or other organizational documents of
the Borrower or any Subsidiary in any respect or any order of any Governmental
Authority in any material respect, (c) will not violate or result in a default
under any indenture, agreement or other instrument in respect of Material Debt
binding upon the Borrower or any Subsidiary or any of their Properties, or give
rise to a right thereunder to require any payment to be made by the Borrower or
such Subsidiary, (d) will not violate in any material respect or result in a
default under any indenture, agreement or other instrument (other than those in
respect of Material Debt) binding upon the Borrower or any Subsidiary or any of
their Properties, or give rise to a right thereunder to require any payment to
be made by the Borrower or such Subsidiary, and (e) will not result in the
creation or imposition of any Lien on any Property of the Borrower or any
Subsidiary (other than the Liens created by the Loan Documents).

Section 7.04    Financial Condition; No Material Adverse Change.

(a)    The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended December 31, 2015, reported on by Grant
Thornton LLP, independent public accountants, and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended December 31, 2016, certified by
a Financial Officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the unaudited quarterly financial statements.

(b)    Since December 15, 2016 (i) there has been no event, development or
circumstance (other than the pendency of the Bankruptcy Proceedings) that has
had or could reasonably be expected to have a Material Adverse Effect and
(ii) the business of the Borrower and its Subsidiaries has been conducted only
in the ordinary course consistent with past business practices.

(c)    Neither the Borrower nor any Subsidiary has on the date hereof any
material Debt (including Disqualified Capital Stock) or any contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except for the Indebtedness or as
referred to or reflected or provided for in the Financial Statements.

 

73



--------------------------------------------------------------------------------

Section 7.05    Litigation.

(a)    Except as set forth on Schedule 7.05, as of the Effective Date, there are
no material actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority pending against the Borrower or any
Subsidiary with respect to which the Borrower or any Subsidiary has received
service of process or other written notice, or threatened in writing against or
affecting the Borrower or any Subsidiary. There are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against the Borrower or any Subsidiary with respect to which
the Borrower or any Subsidiary has received service of process or other written
notice, or threatened in writing against or affecting the Borrower or any
Subsidiary (i) not fully covered by insurance (except for normal deductibles) as
to which there is a reasonable possibility of an adverse determination that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, or (ii) that involve any Loan
Document or the Transactions.

(b)    Since the date of this Agreement, there has been no change in the status
of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or could reasonably be expected to have, a Material
Adverse Effect.

Section 7.06    Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect on the Borrower:

(a)    the Borrower and its Subsidiaries and each of their respective Properties
and operations thereon are, and within all applicable statute of limitation
periods have been, in compliance with all applicable Environmental Laws.

(b)    the Borrower and its Subsidiaries have obtained all Environmental Permits
required for their respective operations and each of their Properties, with all
such Environmental Permits being currently in full force and effect, and none of
Borrower or its Subsidiaries has received any written notice or otherwise has
knowledge that any such existing Environmental Permit will be revoked or that
any application for any new Environmental Permit or renewal of any existing
Environmental Permit will be protested or denied.

(c)    there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or
threatened in writing against the Borrower or any Subsidiary or any of their
respective Properties or as a result of any operations at such Properties.

(d)    to the Borrower’s knowledge, none of the Properties of the Borrower or
any Subsidiary contain or have contained any: (i) underground storage tanks;
(ii) asbestos-containing materials; (iii) landfills or dumps; (iv) hazardous
waste management units as defined pursuant to RCRA or any comparable state law;
or (v) sites on or nominated for the National Priority List promulgated pursuant
to CERCLA or any state remedial priority list promulgated or published pursuant
to any comparable state law.

 

74



--------------------------------------------------------------------------------

(e)    there has been no Release or, to the Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from the Borrower’s or any
Subsidiary’s Properties, there are no investigations, remediations, abatements,
removals, or monitorings of Hazardous Materials required under applicable
Environmental Laws at such Properties and, to the knowledge of the Borrower,
none of such Properties are adversely affected by any Release or threatened
Release of a Hazardous Material originating or emanating from any other real
property.

(f)    neither the Borrower nor any Subsidiary has received any written notice
asserting an alleged liability or obligation under any applicable Environmental
Laws with respect to the investigation, remediation, abatement, removal, or
monitoring of any Hazardous Materials at, under, or Released or threatened to be
Released from any real properties offsite of the Borrower’s or any Subsidiary’s
Properties and, to the Borrower’s knowledge, there are no conditions or
circumstances that could reasonably be expected to result in the receipt of such
written notice.

(g)    there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Borrower’s or its Subsidiaries’ Properties that could reasonably be
expected to form the basis for a claim for damages or compensation.

The Borrower and its Subsidiaries have provided to the Lenders complete and
correct copies of all material written environmental site assessment reports,
investigations, studies, analyses, and correspondence on environmental matters
(including matters relating to any alleged non-compliance with or liability
under Environmental Laws) that are in any of the Borrower’s or the Subsidiaries’
possession or control and relating to their respective Properties or operations
thereon and that are not otherwise subject to the attorney-client privilege,
work product doctrine, or any other confidentiality agreements.

Section 7.07    Compliance with the Laws and Agreements; No Defaults.

(a)    Each of the Borrower and each Subsidiary is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b)    Neither the Borrower nor any Subsidiary is in default nor has any event
or circumstance occurred which, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default or would
require the Borrower or a Subsidiary to Redeem or make any offer to Redeem under
any indenture, note, credit agreement or instrument pursuant to which any
Material Debt is outstanding or by which the Borrower or any Subsidiary or any
of their Properties is bound.

 

75



--------------------------------------------------------------------------------

(c)    No Default has occurred and is continuing.

Section 7.08    Investment Company Act. Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.

Section 7.09    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all material Tax returns and reports required to
have been filed and has paid or caused to be paid all material Taxes required to
have been paid by it, except Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with
GAAP. The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of Taxes and other governmental charges are, in the
reasonable opinion of the Borrower, adequate. No Tax Lien has been filed and, to
the knowledge of the Borrower, no claim is being asserted with respect to any
such Tax or other such governmental charge.

Section 7.10    ERISA.

(a)    The Borrower and its Subsidiaries have complied in all material respects
with ERISA and, where applicable, the Code regarding each Plan.

(b)    Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.

(c)    Except as could not reasonably be expected to result in liability in
excess of $5,000,000, no act, omission or transaction has occurred which could
result in imposition on the Borrower or any Subsidiary (whether directly or
indirectly) of (i) either a civil penalty assessed pursuant to subsections (c),
(i), (l) or (m) of section 502 of ERISA or a tax imposed pursuant to Chapter 43
of Subtitle D of the Code or (ii) breach of fiduciary duty liability damages
under section 409 of ERISA.

(d)    Full payment when due has been made of all amounts which the Borrower or
its Subsidiaries is required under the terms of each Plan or applicable law to
have paid as contributions to such Plan as of the date hereof.

(e)    Neither the Borrower nor its Subsidiaries sponsors, maintains, or
contributes to an employee welfare benefit plan, as defined in section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by the
Borrower or any Subsidiary in its sole discretion at any time without any
material liability.

(f)    Neither the Borrower, its Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any Pension Plan.

Section 7.11    Disclosure; No Material Misstatements. The Borrower has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that,

 

76



--------------------------------------------------------------------------------

individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower or any Subsidiary
to the Administrative Agent or any Lender or any of their Affiliates in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, prospect information, geological and geophysical data and
engineering projections, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time. To the knowledge of the Borrower, there is no fact peculiar to the
Borrower or any Subsidiary which could reasonably be expected to have a Material
Adverse Effect or in the future is reasonably likely to have a Material Adverse
Effect and which has not been set forth in this Agreement or the Loan Documents
or the other documents, certificates and statements furnished to the
Administrative Agent or the Lenders by or on behalf of the Borrower or any
Subsidiary prior to, or on, the date hereof in connection with the transactions
contemplated hereby. There are no statements or conclusions in any Reserve
Report which are based upon or include materially misleading information or fail
to take into account material information known to the Borrower regarding the
matters reported therein, it being understood that projections concerning
volumes attributable to the Oil and Gas Properties of the Borrower and its
Subsidiaries and production and cost estimates contained in each Reserve Report
are necessarily based upon professional opinions, estimates and projections and
that the Borrower and its Subsidiaries do not warrant that such opinions,
estimates and projections will ultimately prove to have been accurate.

Section 7.12    Insurance. The Borrower has, and has caused all of its
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Governmental Requirements and all material
agreements and (b) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of the Borrower and its Subsidiaries. The
Administrative Agent and the Lenders have been named as additional insureds in
respect of such liability insurance policies and the Administrative Agent has
been named as lender loss payee with respect to Property loss insurance.

Section 7.13    Restriction on Liens. Neither the Borrower nor any of its
Subsidiaries is a party to any material agreement or arrangement (other than
Capital Leases creating Liens permitted by Section 9.03(d), but then only on the
Property subject of such Capital Lease), or subject to any order, judgment, writ
or decree, which either restricts or purports to restrict its ability to grant
Liens to the Administrative Agent for the benefit of the Secured Parties on or
in respect of their Properties to secure the Indebtedness and the Loan
Documents.

Section 7.14    Subsidiaries. Except as set forth on Schedule 7.14 or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders), which shall be a supplement to Schedule 7.14, the Borrower
has no Subsidiaries and the Borrower has no Foreign Subsidiaries. Schedule 7.14
identifies each Subsidiary as either “Material” or “Immaterial”.

 

77



--------------------------------------------------------------------------------

Section 7.15    Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Chaparral Energy, Inc.; and the
organizational identification number of the Borrower in its jurisdiction of
organization is 4030106 (or, in each case, as set forth in a notice delivered to
the Administrative Agent pursuant to Section 8.01(m) in accordance with
Section 12.01). The Borrower’s principal place of business and chief executive
offices are located at the address specified in Section 12.01 (or as set forth
in a notice delivered pursuant to Section 8.01(m) and Section 12.01(c)). Each
Subsidiary’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of its principal place of
business and chief executive office is stated on Schedule 7.14 (or as set forth
in a notice delivered pursuant to Section 8.01(m)).

Section 7.16    Properties; Titles, Etc.

(a)    Each of the Borrower and the Subsidiaries has good and defensible title
(subject to Immaterial Title Deficiencies) to the Proved Oil and Gas Properties
evaluated in the most recently delivered Reserve Report and good title in all
material respects to all its personal Properties, in each case, free and clear
of all Liens except Liens permitted by Section 9.03. After giving full effect to
the Excepted Liens, the Borrower or the Subsidiary specified as the owner owns
the net interests in production attributable to the Hydrocarbon Interests as
reflected in the most recently delivered Reserve Report, and the ownership of
such Properties shall not in any material respect obligate the Borrower or such
Subsidiary to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property set forth in the most recently delivered
Reserve Report that is not offset by a corresponding proportionate increase in
the Borrower’s or such Subsidiary’s net revenue interest in such Property.

(b)    All material leases and agreements necessary for the conduct of the
business of the Borrower and its Subsidiaries are valid and subsisting, in full
force and effect, and there exists no default or event or circumstance which
with the giving of notice or the passage of time or both would give rise to a
default under any such lease or leases, which could reasonably be expected to
have a Material Adverse Effect.

(c)    The rights and Properties presently owned, leased or licensed by the
Borrower and its Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties necessary to permit the
Borrower and its Subsidiaries to conduct their business in all material respects
in the same manner as its business has been conducted prior to the date hereof.

(d)    All of the material Properties of the Borrower and its Subsidiaries which
are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards.

(e)    The Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the

 

78



--------------------------------------------------------------------------------

rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. The Borrower and its Subsidiaries either own or have valid
licenses or other rights to use all databases, geological data, geophysical
data, engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to have a Material Adverse Effect.

Section 7.17    Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Proved Oil and Gas Properties (and Properties unitized therewith) of the
Borrower and its Subsidiaries have been maintained, operated and developed in a
good and workmanlike manner and in conformity with all Governmental Requirements
and in conformity with the provisions of all leases, subleases or other
contracts comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of such Oil and Gas Properties of the Borrower and its
Subsidiaries. Specifically in connection with the foregoing, except for those as
could not be reasonably expected to have a Material Adverse Effect, (a) no
Proved Oil and Gas Property of the Borrower or any Subsidiary is subject to
having allowable production reduced below the full and regular allowable
(including the maximum permissible tolerance) because of any overproduction
(whether or not the same was permissible at the time) and (b) none of the wells
comprising a part of the Proved Oil and Gas Properties (or Properties unitized
therewith) of the Borrower or any Subsidiary is deviated from the vertical more
than the maximum permitted by Governmental Requirements, and such wells are, in
fact, bottomed under and are producing from, and the well bores are wholly
within, such Oil and Gas Properties (or in the case of wells located on
Properties unitized therewith, such unitized Properties) of the Borrower or such
Subsidiary. All pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by the
Borrower or any of its Subsidiaries that are necessary to conduct normal
operations are being maintained in a state adequate to conduct normal
operations, and with respect to such of the foregoing which are operated by the
Borrower or any of its Subsidiaries, in a manner consistent with the Borrower’s
or its Subsidiaries’ past practices (other than those the failure of which to
maintain in accordance with this Section 7.17 could not reasonably be expected
to have a Material Adverse Effect).

Section 7.18    Gas Imbalances, Prepayments. Except as set forth on
Schedule 7.18 or on the most recent certificate delivered pursuant to Section
8.12(c), on a net basis there are no gas imbalances, take or pay or other
prepayments which would require the Borrower or any of its Subsidiaries to
deliver Hydrocarbons produced from their Proved Oil and Gas Properties at some
future time without then or thereafter receiving full payment therefor exceeding
one bcf of gas (on an mcf equivalent basis) in the aggregate.

Section 7.19    Marketing of Production. Except for contracts listed and in
effect on the date hereof on Schedule 7.19, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report (with respect to all of which contracts the Borrower represents
that it or its Subsidiaries are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the

 

79



--------------------------------------------------------------------------------

relevant contract and are not having deliveries curtailed substantially below
the subject Property’s delivery capacity), no material agreements exist which
are not cancelable on 60 days’ notice or less without penalty or detriment for
the sale of production from the Borrower’s or its Subsidiaries’ Hydrocarbons
(including, without limitation, calls on or other rights to purchase,
production, whether or not the same are currently being exercised) that
(a) pertain to the sale of production at a fixed price and (b) have a maturity
or expiry date of longer than six (6) months from the date hereof.

Section 7.20    Swap Agreements and Qualified ECP Guarantor. Schedule 7.20, as
of the date hereof, and after the date hereof, each report required to be
delivered by the Borrower pursuant to Section 8.01(e), sets forth, a true and
complete list of all Swap Agreements of the Borrower and each Subsidiary, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value thereof, all
credit support agreements relating thereto (including any margin required or
supplied) and the counterparty to each such agreement. The Borrower is a
Qualified ECP Guarantor.

Section 7.21    Use of Loans and Letters of Credit. The proceeds of the Loans
and the Letters of Credit shall be used for the deemed restructuring and
rearrangement of the Debt under the Prepetition Credit Agreement, to provide
working capital for exploration and production operations, for acquisitions of
Oil and Gas Properties permitted hereunder and for general corporate purposes.
The Borrower and its Subsidiaries are not engaged principally, or as one of its
or their important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates the provisions of Regulations T, U or X of the Board.

Section 7.22    Solvency. After giving effect to the transactions contemplated
hereby (including each Borrowing hereunder and each issuance or extension of any
Letter of Credit), (a) the aggregate assets (after giving effect to amounts that
could reasonably be received by reason of indemnity, offset, insurance or any
similar arrangement), at a fair valuation, of the Borrower and the Guarantors,
taken as a whole, will exceed the aggregate Debt of the Borrower and the
Guarantors on a consolidated basis, as the Debt becomes absolute and matures,
(b) the Borrower and the Guarantors, on a consolidated basis, will not have
incurred or intended to incur, and will not believe that they will incur, Debt
beyond their ability to pay such Debt (after taking into account the timing and
amounts of cash to be received by the Borrower and the Guarantors and the
amounts to be payable on or in respect of its liabilities, and giving effect to
amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement) as such Debt becomes absolute and matures,
and (c) the Borrower and the Guarantors, on a consolidated basis, will not have
(and will have no reason to believe that they will have thereafter) unreasonably
small capital for the conduct of their businesses.

Section 7.23    Anti-Corruption Laws; Sanctions.

(a)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance in all material respects by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with applicable Anti-Corruption Laws and applicable Sanctions.

 

80



--------------------------------------------------------------------------------

(b)    The Borrower, its Subsidiaries, and, to the knowledge of the Borrower,
their respective officers, employees, directors and agents are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.

(c)    The Borrower, its Subsidiaries, their respective officers and employees,
and, to the knowledge of the Borrower, its directors and agents are not engaged
in any activity that would reasonably be expected to result in any Credit Party
being designated as a Sanctioned Person.

(d)    None of (x) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (y) to the knowledge of the Borrower, any
agent of the Borrower that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned
Person.    The Borrower will not directly or indirectly use the proceeds from
the Loans or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, for the purpose of financing
the activities of any Person subject to any applicable Sanctions.

Section 7.24    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

Section 7.25    Security Instruments. The Security Instruments are effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Mortgaged
Properties and proceeds thereof, subject, in the case of enforceability, to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity and principles of good faith and
fair dealing. The Indebtedness is and shall be at all times secured by legal,
valid and enforceable, perfected first priority Liens in favor of the
Administrative Agent, covering and encumbering the Mortgaged Properties, to the
extent perfection has occurred or will occur, by the recording of a mortgage,
the filing of a UCC financing statement or, with respect to Equity Interests
represented by certificates, by possession (in each case, to the extent
available in the applicable jurisdiction); provided that, except in the case of
pledged Equity Interests or as otherwise provided herein, Liens permitted by
Section 9.03 may exist.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Revolving Credit Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder and all
other amounts (other than contingent indemnity obligations for which no claim
has been made) payable under the Loan Documents shall have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

 

81



--------------------------------------------------------------------------------

Section 8.01    Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent for delivery to each Lender:

(a)    Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than ninety (90) days after
the end of each fiscal year of the Borrower, its audited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case (other than after
the implementation of fresh start accounting) in comparative form the figures
for the previous fiscal year, all reported on by Grant Thornton LLP or other
independent public accountants of recognized national standing or otherwise
reasonably approved by the Administrative Agent (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied.

(b)    Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
the Borrower, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case (other than after the implementation of fresh start accounting) in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

(c)    Certificate of Financial Officer — Compliance. Not later than forty-five
(45) days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower and not later than ninety (90) days after the end of
each fiscal year of the Borrower, a certificate of a Financial Officer in
substantially the form of Exhibit D hereto (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 9.01 (other than Section 9.01(c)) and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 7.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate.

(d)    Cash Flow and Capital Expenditure Forecast. As soon as available, but in
any event not later than ninety (90) days after the commencement of each fiscal
year of the Borrower, a cash flow and capital expenditure forecast for the
Borrower and its Consolidated Subsidiaries for such fiscal year.

(e)    Certificate of Financial Officer — Swap Agreements. Not later than
forty-five (45) days after the end of each of the first three fiscal quarters of
each fiscal year of the

 

82



--------------------------------------------------------------------------------

Borrower and not later than ninety (90) days after the end of each fiscal year
of the Borrower, a certificate of a Financial Officer, in form and substance
reasonably satisfactory to the Administrative Agent, setting forth as of the
last Business Day of such fiscal quarter or such fiscal year, as applicable, a
true and complete list of all Swap Agreements of the Borrower and each
Subsidiary, the material economic terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net
mark-to-market value therefor, any new credit support agreements relating
thereto not listed on Schedule 7.20, any margin required or supplied under any
credit support document, and the counterparty to each such agreement.

(f)    Certificate of Insurer — Insurance Coverage. Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance reasonably satisfactory to the
Administrative Agent, and, if requested by the Administrative Agent or any
Lender, all copies of the applicable policies.

(g)    Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Borrower or any of its Subsidiaries by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower or any such Subsidiary, and a copy of
any delivered written response by the Borrower or any such Subsidiary, or the
board of directors (or comparable governing body) of the Borrower or any such
Subsidiary, to such letter or report.

(h)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, (i) written notice of the filing of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
Subsidiary with the SEC, or with any national securities exchange (other than
Forms 10-Q and 10-K), or (ii) copies of materials distributed by the Borrower to
its equityholders generally.

(i)    Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement, report or written notice furnished
to or by any Person pursuant to the terms of any preferred stock designation,
indenture, loan or credit or other similar agreement, other than this Agreement
and not otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.

(j)    Lists of Purchasers. Promptly following the written request of the
Administrative Agent, a list of all Persons currently purchasing Hydrocarbons
from the Borrower or any Subsidiary.

(k)    Notice of Sales of Oil and Gas Properties. In the event the Borrower or
any Subsidiary intends to sell, transfer, assign or otherwise dispose of any Oil
and Gas Properties or any Equity Interests in any Subsidiary or to terminate or
otherwise monetize any Swap Agreement in respect of commodities, in each case
that could reasonably be expected to be a Triggering Disposition, prior written
notice thereof in accordance with Section 9.12(h)(iv)(A).

(l)    Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.

 

83



--------------------------------------------------------------------------------

(m)    Information Regarding Borrower and Guarantors. Prompt written notice (and
in any event within ten (10) Business Days prior thereto (or such lesser amount
of prior notice as may be reasonably acceptable to the Administrative Agent)) of
any change (i) in the Borrower or any Guarantor’s corporate name or in any trade
name used to identify such Person in the conduct of its business or in the
ownership of its Properties, (ii) in the location of the Borrower or any
Guarantor’s chief executive office or principal place of business, (iii) in the
Borrower or any Guarantor’s identity or corporate structure or in the
jurisdiction in which such Person is incorporated or formed, (iv) in the
Borrower or any Guarantor’s organizational identification number in such
jurisdiction of organization, and (v) in the Borrower or any Guarantor’s federal
taxpayer identification number.

(n)    Production Report and Lease Operating Statements. Concurrently with the
delivery of each Reserve Report hereunder, a report setting forth, for each
calendar month during the prior twelve (12) month period, the volume of
production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales) for each such calendar
month from the Oil and Gas Properties, and setting forth the related ad valorem,
severance and production taxes and lease operating expenses attributable thereto
and incurred for each such calendar month.

(o)    Incurrence of Permitted Senior Unsecured Debt. In the event the Borrower
intends to incur any Permitted Senior Unsecured Debt, prior written notice of
the intended incurrence of such Permitted Senior Unsecured Debt, the anticipated
amount thereof, and the anticipated date of closing and promptly when available
will furnish a copy of the preliminary offering memorandum (if any) and the
final offering memorandum (if any).

(p)    Deposit Accounts, Commodities Accounts and Securities Accounts. Not less
than ten (10) Business Days’ prior written notice (or such shorter period of
time as may be reasonably acceptable to the Administrative Agent) of the opening
of any new Deposit Account, Commodities Account or Securities Account (other
than Excluded Accounts).

(q)    Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
bylaws, certificate or articles of organization, regulations, any preferred
stock designation or any other organic document of the Borrower or any
Subsidiary.

(r)    Other Requested Information. Promptly following any written request
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower or any Subsidiary (including, without
limitation, any Plan and any reports or other information required to be filed
with respect thereto under the Code or under ERISA), or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent
or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 8.01(a), (b) or (h) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (a) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s public

 

84



--------------------------------------------------------------------------------

website or (b) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower,
as applicable, shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its written request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent and each Lender of the posting of any such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Section 8.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt (and in any event within three Business Days)
written notice of the following:

(a)    the occurrence of any Default;

(b)    the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Affiliate
thereof not previously disclosed in writing to the Lenders or any material
adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in
liability in excess of $5,000,000, not fully covered by insurance, subject to
normal deductibles (and excluding any actions, suits, proceedings,
investigations or arbitrations arising under or otherwise related to
Environmental Laws, which are subject to the terms of Section 8.10(b)); and

(c)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03    Existence; Conduct of Business. The Borrower will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties are located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.11.

Section 8.04    Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities of the Borrower
and all of its

 

85



--------------------------------------------------------------------------------

Subsidiaries before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP, and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect or result in the seizure or levy
of any Proved Oil and Gas Property or other material Property of the Borrower or
any Subsidiary.

Section 8.05    Performance of Obligations under Loan Documents. The Borrower
will pay the Notes according to the reading, tenor and effect thereof, and the
Borrower will, and will cause each Subsidiary to, do and perform every act and
discharge all of the obligations to be performed and discharged by them under
the Loan Documents, including, without limitation, this Agreement, at the time
or times and in the manner specified.

Section 8.06    Operation and Maintenance of Properties. The Borrower, at its
own expense, will, and will cause each Subsidiary to:

(a)    operate its Proved Oil and Gas Properties and other material Properties
or cause such Proved Oil and Gas Properties and other material Properties to be
operated in a careful and efficient manner in accordance with the practices of
the industry and in compliance with all applicable contracts and agreements and
in compliance with all Governmental Requirements, including, without limitation,
applicable proration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Proved Oil and
Gas Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;

(b)    maintain and keep in good repair, working order and efficiency (ordinary
wear and tear excepted) all of its producing Oil and Gas Properties and other
Properties material to the conduct of its business, including, without
limitation, all equipment, machinery and facilities, except, in each case, where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(c)    promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Proved Oil and Gas Properties and will do all other things
necessary to keep unimpaired their rights with respect thereto and prevent any
forfeiture thereof or default thereunder, except, in each case, where the
failure to do so could not reasonably be expected to (i) have a Material Adverse
Effect or (ii) result in a forfeiture or default with respect to any material
Hydrocarbon Interests included in the Borrowing Base;

(d)    promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Proved Oil and Gas Properties and
other Properties, except, in each case, where the failure to do so could not
reasonably be expected to (i) have a Material Adverse Effect or (ii) result in a
forfeiture or default with respect to any material Hydrocarbon Interests
included in the Borrowing Base;

 

86



--------------------------------------------------------------------------------

(e)    operate its Proved Oil and Gas Properties and other Properties or cause
or make reasonable and customary efforts to cause such Oil and Gas Properties
and other Properties to be operated in accordance with the practices of the
industry and in compliance with all applicable contracts and agreements and in
compliance with all Governmental Requirements, except, in each case, where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and

(f)    to the extent the Borrower is not the operator of any Property, the
Borrower shall use commercially reasonable efforts to cause the operator to
comply with this Section 8.06.

Section 8.07    Insurance. The Borrower will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance
(a) in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations and (b) in accordance in all material respects with all
Governmental Requirements. The loss payable clauses or provisions in said
insurance policy or policies insuring any of the collateral for the Loans shall
be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent and
the Lenders as “additional insureds” and/or “lender loss payees” as applicable
and provide that the insurer will endeavor to give at least thirty (30) days
prior notice of any cancellation to the Administrative Agent.

Section 8.08    Books and Records; Inspection Rights. The Borrower will, and
will cause each Subsidiary to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested; provided that, unless an Event of Default or
Borrowing Base Deficiency has occurred and is continuing, the Borrower shall
bear the cost of only one such inspection per year by the Administrative Agent.

Section 8.09    Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance in all
material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with applicable Anti-Corruption Laws
and applicable Sanctions.

 

87



--------------------------------------------------------------------------------

Section 8.10    Environmental Matters.

(a)    The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary’s Properties
and operations to comply, with all applicable Environmental Laws, the breach of
which could be reasonably expected to have a Material Adverse Effect; (ii) not
Release or threaten to Release, and shall cause each Subsidiary not to Release
or threaten to Release, any Hazardous Material on, under, about or from any of
the Borrower’s or its Subsidiaries’ Properties or any other property offsite the
Property to the extent caused by the Borrower’s or any of its Subsidiaries’
operations except in compliance with applicable Environmental Laws, the Release
or threatened Release of which could reasonably be expected to have a Material
Adverse Effect; (iii) timely obtain or file, and shall cause each Subsidiary to
timely obtain or file, all Environmental Permits, if any, required under
applicable Environmental Laws to be obtained or filed in connection with the
operation or use of the Borrower’s or its Subsidiaries’ Properties, which
failure to obtain or file could reasonably be expected to have a Material
Adverse Effect; (iv) promptly commence and diligently prosecute to completion,
and shall cause each Subsidiary to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future Release or
threatened Release of any Hazardous Material on, under, about or from any of the
Borrower’s or its Subsidiaries’ Properties, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; (v) conduct, and cause its Subsidiaries to conduct,
their respective operations and businesses in a manner that will not expose any
Property or Person to Hazardous Materials that could reasonably be expected to
form the basis for a claim for damages or compensation that could reasonably be
expected to cause a Material Adverse Effect; and (vi) establish and implement,
and shall cause each Subsidiary to establish and implement, such procedures as
may be necessary to continuously determine and assure that the Borrower’s and
its Subsidiaries’ obligations under this Section 8.10(a) are timely and fully
satisfied, which failure to establish and implement could reasonably be expected
to have a Material Adverse Effect.

(b)    The Borrower will promptly, but in no event later than five Business Days
after the Borrower obtains knowledge thereof, notify the Administrative Agent
and the Lenders in writing of any threatened action, investigation or inquiry by
any Governmental Authority or any threatened demand or lawsuit by any Person
against the Borrower or its Subsidiaries or their Properties of which the
Borrower has knowledge in connection with any Environmental Laws if the Borrower
could reasonably anticipate that such action will result in liability (whether
individually or in the aggregate) in excess of the Threshold Amount, not fully
covered by insurance, subject to normal deductibles (such notice does not have
to be provided until such time that Borrower reasonably determines that such
matter could reasonably be expected to result in liability in excess of the
Threshold Amount).

(c)    The Borrower will, and will cause each Subsidiary to, provide
environmental assessments, audits and tests in accordance with the most current
version of the American Society of Testing Materials standards where applicable
upon reasonable request by the Administrative Agent and the Lenders and no more
than once per year in the absence of any

 

88



--------------------------------------------------------------------------------

Event of Default (or as otherwise required to be obtained by the Administrative
Agent or the Lenders by any Governmental Authority), in connection with any
future acquisitions of Oil and Gas Properties or other Properties.

Section 8.11    Further Assurances.

(a)    The Borrower at its sole expense will, and will cause each Subsidiary to,
promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Borrower or any Subsidiary, as the case may be,
in the Loan Documents, including the Notes, or to further evidence and more
fully describe the collateral intended as security for the Indebtedness, or to
correct any omissions in this Agreement or the Security Instruments, or to state
more fully the obligations secured therein, or to perfect, protect or preserve
any Liens created pursuant to this Agreement or any of the Security Instruments
or the priority thereof, or to make any recordings, file any notices or obtain
any consents, all as may be reasonably necessary or appropriate, in the sole
discretion of the Administrative Agent, in connection therewith.

(b)    The Borrower hereby authorizes the Administrative Agent to file one or
more financing or continuation statements, and amendments thereto, relative to
all or any part of the Mortgaged Property without the signature of the Borrower
or any other Guarantor where permitted by law. A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law. The Borrower acknowledges and agrees that any
such financing statement may describe the collateral as “all assets” of the
applicable Credit Party or words of similar effect as may be required by the
Administrative Agent.

Section 8.12    Reserve Reports.

(a)    On or before April 1st and October 1st of each year, commencing April
1st, 2017, the Borrower shall furnish to the Administrative Agent and the
Lenders a Reserve Report evaluating the Proved Oil and Gas Properties of the
Credit Parties that are Qualified ECP Guarantors as of the immediately preceding
January 1st and July 1st. The Reserve Report as of January 1 of each year shall
be prepared by one or more Approved Petroleum Engineers; provided, that the
Reserve Report to be prepared as of January 1, 2017 may be prepared by the
Borrower with respect to not more than ten percent (10%) of the value of the
Proved Oil and Gas Properties so long as such portion of the Reserve Report is
audited by an Approved Petroleum Engineer. The July 1 Reserve Report of each
year shall be prepared by or under the supervision of the chief engineer of the
Borrower who shall certify that (x) such Reserve Report is based on information
that was prepared in good faith based upon assumptions believed to be reasonable
at the time, (y) there are no statements or conclusions in such Reserve Report
which are based upon or include materially misleading information or fail to
take into account material information known to the Borrower regarding the
matters reported therein (it being understood that projections concerning
volumes attributable to the Oil and Gas Properties of the Borrower and its
Subsidiaries and production and cost estimates contained in each Reserve Report
are necessarily based upon professional opinions, estimates and projections and
that the Borrower and its Subsidiaries do not warrant that such opinions,
estimates and projections will ultimately prove to have been accurate) and
(z) such Reserve Report has been prepared in accordance with the procedures used
in the immediately preceding January 1 Reserve Report.

 

89



--------------------------------------------------------------------------------

(b)    In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by or under
the supervision of the chief engineer of the Borrower who shall certify that
(x) such Reserve Report is based on information that was prepared in good faith
based upon assumptions believed to be reasonable at the time, (y) there are no
statements or conclusions in such Reserve Report which are based upon or include
materially misleading information or fail to take into account material
information known to the Borrower regarding the matters reported therein (it
being understood that projections concerning volumes attributable to the Oil and
Gas Properties of the Borrower and its Subsidiaries and production and cost
estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Borrower and its
Subsidiaries do not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate) and (z) such Reserve Report has been
prepared in accordance with the procedures used in the immediately preceding
January 1 Reserve Report. For any Interim Redetermination requested by the
Administrative Agent or the Borrower pursuant to Section 2.07(b), the Borrower
shall provide such Reserve Report with an “as of” date as required by the
Administrative Agent as soon as possible, but in any event no later than thirty
(30) days (or, solely in the case of Interim Redeterminations requested by the
Borrower, such longer period of time as may be reasonably acceptable to the
Administrative Agent) following the receipt of such request.

(c)    With the delivery of each Reserve Report, the Borrower shall provide to
the Administrative Agent and the Lenders a certificate from a Responsible
Officer certifying that, in all material respects: (i) the information contained
in the Reserve Report and any other information delivered in connection
therewith is based on information that was prepared in good faith based upon
assumptions believed to be reasonable at the time and there are no statements or
conclusions in the Reserve Report which are based upon or include materially
misleading information or fail to take into account material information known
to it regarding the matters reported therein (it being understood that
projections concerning volumes attributable to the Oil and Gas Properties of the
Borrower and its Subsidiaries and production and cost estimates contained in
each Reserve Report are necessarily based upon professional opinions, estimates
and projections and that the Borrower and its Subsidiaries do not warrant that
such opinions, estimates and projections will ultimately prove to have been
accurate), (ii) the Borrower or its Subsidiaries owns good and defensible title
to the Proved Oil and Gas Properties evaluated in such Reserve Report and such
Properties are free of all Liens except for Excepted Liens and Liens securing
the Indebtedness, (iii) except as set forth on an exhibit to the certificate, on
a net basis there are no gas imbalances, take or pay or other prepayments in
excess of the volume specified in Section 7.18 with respect to its Proved Oil
and Gas Properties evaluated in such Reserve Report which would require the
Borrower or any Subsidiary to deliver Hydrocarbons either generally or produced
from such Proved Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor, (iv) none of their Proved Oil and
Gas Properties have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Proved Oil and Gas Properties sold and in such
detail as reasonably required by the Administrative Agent,

 

90



--------------------------------------------------------------------------------

(v) attached to the certificate is a list of all marketing agreements entered
into subsequent to the later of the date hereof or the most recently delivered
Reserve Report which the Borrower could reasonably be expected to have been
obligated to list on Schedule 7.19 had such agreement been in effect on the date
hereof, (vi) attached thereto is a schedule of the Proved Oil and Gas Properties
evaluated by such Reserve Report that are Mortgaged Properties and demonstrating
the percentage of the total value of such Proved Oil and Gas Properties
evaluated in such Reserve Report that the value of such Mortgaged Properties
represent in compliance with Section 8.14(a) and (vii) with respect to each
Reserve Report delivered pursuant to Section 8.12(a), attached thereto are
reasonably detailed calculations demonstrating compliance with the minimum Asset
Coverage Ratio required to be maintained pursuant to Section 9.01(c) tested on
the “as of” date of such Reserve Report.

Section 8.13    Title Information.

(a)    On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12(a), the Borrower will deliver title
information that is reasonably required by the Administrative Agent, in form and
substance acceptable to the Administrative Agent, covering enough of the Proved
Oil and Gas Properties evaluated by such Reserve Report that were not included
in the immediately preceding Reserve Report, so that the Administrative Agent
shall have received together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least 90% of the PV-9
of the Proved Oil and Gas Properties evaluated by such Reserve Report.

(b)    If the Borrower has provided title information for additional Proved Oil
and Gas Properties under Section 8.13(a), the Borrower shall, within 60 days
after notice from the Administrative Agent (or such longer period of time as may
be reasonably acceptable to the Administrative Agent) that title defects or
exceptions exist with respect to such additional Proved Oil and Gas Properties,
either (i) cure any such title defects or exceptions (including defects or
exceptions as to priority) which are not permitted by Section 9.03 raised by
such information, (ii) substitute acceptable Mortgaged Properties with no title
defects or exceptions except for Excepted Liens (other than Excepted Liens
described in clauses (e), (g) and (h) of such definition) having an equivalent
value, or (iii) deliver title information in form and substance reasonably
acceptable to the Administrative Agent so that the Administrative Agent shall
have received, together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least 90% of the PV-9
of the Proved Oil and Gas Properties evaluated by such Reserve Report.

(c)    If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period (or
such longer period of time as may be reasonably acceptable to the Administrative
Agent) or the Borrower does not comply with the requirements to provide
acceptable title information covering 90% of the value of the Proved Oil and Gas
Properties evaluated in the most recent Reserve Report, such default shall not
be a Default, but instead the Administrative Agent and/or the Required Revolving
Credit Lenders shall have the right to exercise the following remedy in their
sole discretion from time to time, and any failure to so exercise this remedy at
any time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders. To the extent that the Administrative Agent
or the Required Revolving Credit Lenders are not satisfied with title to any

 

91



--------------------------------------------------------------------------------

Mortgaged Property after the 60-day period has elapsed, such unacceptable
Mortgaged Property shall not count towards the 90% requirement, and the
Administrative Agent may send a notice to the Borrower and the Revolving Credit
Lenders that the then outstanding Borrowing Base shall be reduced to reflect the
exclusion of such unacceptable Mortgaged Properties by an amount as determined
by the Required Revolving Credit Lenders to cause the Borrower to be in
compliance with the requirement to provide acceptable title information on 90%
of the value of the Proved Oil and Gas Properties remaining in the Borrowing
Base. This new Borrowing Base shall become effective immediately after receipt
of such notice.

Section 8.14    Additional Collateral and Additional Guarantors.

(a)    In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 8.12(c)(vi)) to ascertain whether the
Mortgaged Properties represent at least 95% of the PV-9 of the Proved Oil and
Gas Properties evaluated in the most recently completed Reserve Report after
giving effect to exploration and production activities, acquisitions,
dispositions and production. In the event that the Mortgaged Properties do not
represent at least 95% of such PV-9, then the Borrower shall, and shall cause
its Subsidiaries to, grant, within thirty (30) days (or such longer period of
time as may be reasonably acceptable to the Administrative Agent) of delivery of
the certificate required under Section 8.12(c), to the Administrative Agent as
security for the Indebtedness a first-priority Lien interest (provided that
Excepted Liens of the type described in clauses (a) to (d), (f), and (i) of the
definition thereof may exist, but subject to the provisos at the end of such
definition) on additional Proved Oil and Gas Properties of the Credit Parties
that are Qualified ECP Guarantors and which such Proved Oil and Gas Properties
are not already subject to a Lien of the Security Instruments such that after
giving effect thereto, the Mortgaged Properties will represent at least 95% of
such PV-9. All such Liens will be created and perfected by and in accordance
with the provisions of deeds of trust, mortgages, security agreements and
financing statements or other Security Instruments, all in form and substance
reasonably satisfactory to the Administrative Agent and in sufficient executed
(and acknowledged where necessary or appropriate) counterparts for recording
purposes. In order to comply with the foregoing, if any Subsidiary places a Lien
on its Proved Oil and Gas Properties and such Subsidiary is not a Guarantor,
then it shall become a Guarantor and comply with Section 8.14(b).

(b)    In the event that (i) the Borrower determines that any Immaterial
Subsidiary is a Material Subsidiary, (ii) the Borrower or any Subsidiary
creates, forms or acquires any Material Subsidiary, or (iii) any Domestic
Subsidiary that is not already a Guarantor guarantees any other Debt of the
Borrower or any other Subsidiary, the Borrower shall cause such applicable
Subsidiary to guarantee the Indebtedness pursuant to the Guaranty Agreement
within thirty (30) days (or such longer period of time as may be reasonably
acceptable to the Administrative Agent). In connection with any such guaranty,
the Borrower shall, or shall cause such Subsidiary to, (A) execute and deliver a
supplement to the Guaranty Agreement and the Security Agreement executed by such
Subsidiary, (B) pledge all of the Equity Interests of such Subsidiary
(including, without limitation, delivery of original stock certificates
evidencing the Equity Interests of such Subsidiary, together with an appropriate
undated stock powers for each certificate duly executed in blank by the
registered owner thereof), and (C) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent.

 

92



--------------------------------------------------------------------------------

(c)    The Borrower will at all times cause the other material tangible and
intangible assets of the Borrower and each Material Subsidiary (including,
without limitation, all Swap Agreements but excluding the Excluded Assets (as
defined in the Security Agreement)) to be subject to a Lien of the Security
Instruments.

(d)    Notwithstanding any provision in any of the Loan Documents to the
contrary, in no event is any Building (as defined in the applicable Flood
Insurance Regulations) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulations) owned by any Credit Party included in
the Mortgaged Property and no Building or Manufactured (Mobile) Home shall be
encumbered by any Security Instrument; provided, that (i) the applicable Credit
Party’s interests in all lands and Hydrocarbons situated under any such Building
or Manufactured (Mobile) Home shall be included in the Mortgaged Property and
shall be encumbered by the Security Instruments and (ii) the Borrower shall not,
and shall not permit any of its Subsidiaries to, permit to exist any Lien on any
Building or Manufactured (Mobile) Home except Excepted Liens.

Section 8.15    ERISA Compliance. The Borrower will promptly furnish and will
cause the Subsidiaries to promptly furnish to the Administrative Agent
(a) promptly after the filing thereof with the United States Secretary of Labor
or the Internal Revenue Service, copies of each annual and other report with
respect to each Plan or any trust created thereunder, and (b) immediately upon
becoming aware of the occurrence of any “prohibited transaction,” as described
in section 406 of ERISA or in section 4975 of the Code, in connection with any
Plan or any trust created thereunder, a written notice signed by the President
or the principal Financial Officer of the Borrower or the Subsidiary, as the
case may be, specifying the nature thereof, what action the Borrower or the
Subsidiary is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service or the Department
of Labor with respect thereto.

Section 8.16    Commodity Price Risk Management Policy. The Credit Parties shall
maintain a commodity price risk management policy, which policy shall be
reasonably acceptable to the Administrative Agent.

Section 8.17    Deposit Accounts; Commodities Accounts and Securities Accounts.
The Borrower and each Guarantor will maintain one or more of the Lenders or
Affiliates of Lenders as it principal depository bank(s), and will not have or
maintain any Deposit Accounts with any banks that are not Lenders or Affiliates
of Lenders (other than Excluded Accounts); provided that if any Lender or
Affiliate of a Lender is such a depository bank for the Borrower or any
Guarantor and such Lender for any reason ceases to be a Lender party to this
Agreement, the Borrower or such Guarantor (as applicable) shall be deemed to
have satisfied the foregoing requirement so long as the Borrower or such
Guarantor transitions its Deposit Accounts to another Lender or Affiliate of a
Lender within thirty (30) days (or such longer period of time as may be
reasonably acceptable to the Administrative Agent) following such cessation. The
Borrower and each Guarantor will cause each of their respective Deposit
Accounts, Commodities Accounts or Securities Accounts (in each case, other than
Excluded Accounts) to

 

93



--------------------------------------------------------------------------------

at all times be subject to an Account Control Agreement in accordance with and
to the extent required by the Security Agreement (which Security Agreement shall
provide that the Credit Parties shall have until the date that is 60 days after
the Effective Date (as such date may be extended by the Administrative Agent in
its sole discretion) to be in compliance with the last sentence of this
Section 8.17).

Section 8.18    Commodity Exchange Act Keepwell Provisions. The Borrower hereby
guarantees the payment and performance of all Indebtedness of each Credit Party
(other than the Borrower) and absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each Credit Party (other than the Borrower) in order for such Credit
Party to honor its obligations under its respective Guaranty Agreement including
obligations with respect to Swap Agreements (provided, however, that the
Borrower shall only be liable under this Section 8.18 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 8.18, or otherwise under this Agreement or any Loan Document,
as it relates to such other Credit Parties, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of the Borrower under this Section 8.18 shall
remain in full force and effect until all Indebtedness is paid in full to the
Lenders, the Administrative Agent and all other Secured Parties, and all of the
Revolving Credit Lenders’ Revolving Credit Commitments are terminated. The
Borrower intends that this Section 8.18 constitute, and this Section 8.18 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.

ARTICLE IX

NEGATIVE COVENANTS

Until the Revolving Credit Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder and all
other amounts (other than contingent indemnity obligations for which no claim
has been made) payable under the Loan Documents have been paid in full and all
Letters of Credit have expired or terminated and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 9.01    Financial Covenants.

(a)    Ratio of Total Debt to EBITDAX. The Borrower will not, as of the last day
of any fiscal quarter commencing with the last day of the fiscal quarter during
which the Effective Date occurs, permit the ratio of Total Debt as of such day
to EBITDAX for the four fiscal quarters ending on such day to be greater than
3.5 to 1.0.

(b)    Current Ratio. The Borrower will not, as of the last day of any fiscal
quarter commencing with the last day of the fiscal quarter during which the
Effective Date occurs, permit the ratio of (i) consolidated current assets of
the Borrower and its Consolidated Subsidiaries (including the unused amount of
the total Revolving Credit Commitments (but only to the extent that the Borrower
is permitted to borrow such amount under the terms of this Agreement, including,
without limitation, Section 6.02 hereof), but excluding non-cash assets under
ASC 815 and ASC 410) to (ii) consolidated current liabilities of the Borrower
and its

 

94



--------------------------------------------------------------------------------

Consolidated Subsidiaries (excluding non-cash obligations under ASC 815 and ASC
410) to be less than 1.0 to 1.0; provided, however, that the current maturities
of long term Debt (including the Loans) and non-cash liabilities recorded in
connection with stock-based or similar incentive based compensation awards or
arrangements shall not be considered consolidated current liabilities for
purposes of this ratio.

(c)    Asset Coverage Ratio. The Borrower will not permit, as of each January 1
and July 1 of each year, commencing with the first such date after the Effective
Date, the ratio of (i) the Total Proved PV-10 as of such date to (ii) (A) the
aggregate principal amount of the outstanding Loans as of such date minus
(B) the amount of the Credit Parties’ unrestricted cash on hand as of such date
up to, in the case of this clause (B), a maximum of $37,500,000 (such ratio, the
“Asset Coverage Ratio”) to be less than 1.35 to 1.00.

(d)    Minimum Liquidity. The Borrower will not permit Liquidity to be less than
$25,000,000 as of the last day of each fiscal quarter, commencing with the
fiscal quarter during which the Effective Date occurs.

Section 9.02    Debt. The Borrower will not, and will not permit any Subsidiary
to, incur, create, assume or suffer to exist any Debt, except:

(a)    the Notes or other Indebtedness arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.

(b)    Debt of the Borrower and its Subsidiaries existing on the date hereof
that is reflected on Schedule 9.02.

(c)    accounts payable and accrued expenses, liabilities or other obligations
to pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than ninety
(90) days past the date of receipt of the invoice or which are being contested
in good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP.

(d)    Equipment and Fixture Financing Debt not to exceed $25,000,000 in the
aggregate at any one time outstanding.

(e)    Debt associated with worker’s compensation claims, performance, bid,
surety or similar bonds or surety obligations required by Governmental
Requirements or third parties in the ordinary course of business in connection
with the operation of the Oil and Gas Properties.

(f)    intercompany Debt between the Borrower and any Subsidiary or between
Subsidiaries to the extent permitted by Section 9.05(g); provided that such Debt
is not held, assigned, transferred, negotiated or pledged to any Person other
than the Borrower or one of its Wholly-Owned Subsidiaries, and, provided,
further, that any such Debt owed by either the Borrower or a Guarantor shall be
subordinated to the Indebtedness on terms set forth in the Guaranty Agreement.

 

95



--------------------------------------------------------------------------------

(g)    endorsements of negotiable instruments for collection in the ordinary
course of business.

(h)    any Debt of the Borrower or any Subsidiary and guarantees thereof by any
Credit Party or any other Subsidiary; provided that: (i) such Debt shall be
unsecured, (ii) such Debt shall not provide for any amortization of principal or
any scheduled or mandatory prepayments or Redemptions on any date prior to 180
days after the Maturity Date (other than customary high yield indenture
provisions requiring offers to repurchase in connection with asset sales or any
change of control, casualty or condemnation event prepayments or customary
acceleration rights after an event of default), (iii) such Debt shall not
contain a scheduled maturity date that is earlier than 180 days after the
Maturity Date, (iv) such Debt (or the documents governing such Debt) shall
(A) contain no financial covenant that is more restrictive or onerous with
respect to the Credit Parties than the financial covenants herein, and (B) not
contain covenants (other than financial covenants) and events of default that
are, taken as a whole, more restrictive or onerous with respect on the Credit
Parties than those contained in this Agreement are on the Credit Parties (as
reasonably determined by the Borrower in good faith), (v) after giving effect to
the incurrence of such Debt, the application of the proceeds thereof, and any
automatic reduction of the Borrowing Base pursuant to Section 2.07(e) on account
thereof, each on a pro forma basis: (A) the Borrower shall be in pro forma
compliance with Section 9.01 as of the last day of the applicable period covered
by the most recent certificate delivered pursuant to Section 8.01(c) (for
purposes of Section 9.01, as if such Debt, and all other Debt permitted pursuant
to this Section 9.02(h) issued or incurred since the first day of such
applicable period, had been issued or incurred on the first day of such
applicable period) and (B) no Event of Default or Borrowing Base Deficiency
shall exist, (vi) the Borrowing Base shall automatically be reduced on the date
of the incurrence of such Debt in accordance with Section 2.07(e) and (vii) the
Net Proceeds of such Debt shall be used to prepay the Loans in accordance with
and to the extent required by Section 3.04(c)(iii) and Section 3.04(c)(iv).

(i)    Taxes, assessments or other governmental charges which are not yet due or
are being contested in good faith in accordance with Section 8.04(a).

(j)    Debt (other than in connection with a loan or lending transaction)
incurred in the ordinary course of business for drilling, completing, leasing
and reworking oil, gas and CO2 wells or the treatment, distribution,
transportation or sale of production therefrom; provided, however, such Debt
shall not be deemed to refer to or include any long term debt.

(k)    Debt which represents an extension, refinancing, or renewal of any of the
foregoing; provided that (i) the principal amount of such Debt is not increased
(other than by the costs, fees, and expenses and by accrued and unpaid interest
paid in connection with any such extension, refinancing or renewal), (ii) the
interest rate of such Debt is not increased, (iii) any Liens securing such Debt
are not extended to any additional property of any Credit Party, (iv) no Credit
Party that is not originally obligated with respect to repayment of such Debt is
required to become obligated with respect thereto, (v) such extension,
refinancing or renewal does not result in a shortening of the average weighted
maturity of the Debt so extended, refinanced or renewed, (vi) the terms of any
such extension, refinancing, or renewal are not materially less favorable to the
obligor thereunder, taken as a whole, than the original terms of such Debt and
(vii) if the Debt that is refinanced, renewed, or extended was subordinated in
right of payment to the

 

96



--------------------------------------------------------------------------------

Indebtedness, then the terms and conditions of the refinancing, renewal, or
extension Debt must include subordination terms and conditions that are at least
as favorable to the Administrative Agent and the Lenders as those that were
applicable to the refinanced, renewed, or extended Debt.

(l)    Debt arising from the honoring by a bank or other financial institution
of a check, draft or other similar instrument drawn against insufficient funds
in the ordinary course of business.

(m)    other Debt not to exceed $20,000,000 in the aggregate at any one time
outstanding.

Section 9.03    Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any of its Properties
(now owned or hereafter acquired), except:

(a)    Liens securing the payment of any Indebtedness.

(b)    Excepted Liens.

(c)    Liens on Properties of the Borrower and its Subsidiaries existing on the
date hereof that is reflected on Schedule 9.03.

(d)    Liens securing Equipment and Fixture Financing Debt permitted by Section
9.02(d) but only on the Property under lease or the Property purchased,
constructed or improved with the proceeds of such Debt.

(e)    Liens not otherwise permitted under the preceding provisions of this
Section 9.03 encumbering Properties (other than Equity Interests in
Subsidiaries) and securing obligations in the aggregate principal amount not to
exceed $2,000,000 at any time; provided that (i) such Liens are not incurred in
connection with any Debt and (ii) any such Liens encumbering Oil and Gas
Properties do not secure obligations in an aggregate principal amount exceeding
$1,000,000 at any time.

Section 9.04    Dividends and Distributions and Redemptions of Permitted Senior
Unsecured Debt; Amendments to Permitted Senior Unsecured Debt Documents.

(a)    Dividends and Distributions. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders, except
(i) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock), (ii) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests and (iii) the Borrower
may make Restricted Payments pursuant to and in accordance with stock option
plans or other benefit or other equity based plans for management or employees
of the Borrower and its Subsidiaries so long as any such Restricted Payments
paid in cash does not exceed $5,000,000 in the aggregate in any fiscal year,
provided that in the case of this clause (iii), (x) no Default or Borrowing Base
Deficiency shall exist at the time of such payment or result therefrom and
(y) after giving effect to such payment, the Borrower shall be in pro forma
compliance with Section 9.01.

 

97



--------------------------------------------------------------------------------

(b)    Redemption of Permitted Senior Unsecured Debt; Amendment of Terms of
Permitted Senior Unsecured Debt Documents. The Borrower will not, and will not
permit any other Credit Party to, prior to the date that is 180 days after the
Termination Date:

(i)    call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) any
Permitted Senior Unsecured Debt, except that, so long as no Borrowing Base
Deficiency or Event of Default exists, the Borrower may, substantially
contemporaneously with its receipt of any Net Proceeds from (A) any incurrence
of Permitted Senior Unsecured Debt or (B) any sale of Equity Interests in the
Borrower (other than Disqualified Capital Stock), prepay or otherwise Redeem
Permitted Senior Unsecured Debt in an amount no greater than the amount of such
Net Proceeds of such incurrence of Permitted Senior Unsecured Debt that remain
after giving effect to any mandatory prepayments hereunder with such proceeds or
such sale of Equity Interests of the Borrower; or

(ii)    amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Permitted Senior Unsecured Debt Documents (except to the extent a new incurrence
of Permitted Senior Unsecured Debt, the proceeds of which were used to Redeem
existing Permitted Senior Unsecured Debt pursuant to the foregoing clause (i),
would be permitted to have such terms as so amended, modified, waived or
otherwise changed) if the effect thereof would be to (A) shorten its maturity to
a date earlier than 180 days after the Maturity Date, or (B) modify or amend
financial or negative covenants or events of default such that any resulting
financial or negative covenant or event of default in respect thereof would be
more restrictive with respect to the Credit Parties than the financial and
negative covenants and Events of Default in this Agreement.

Section 9.05    Investments, Loans and Advances. The Borrower will not, and will
not permit any Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:

(a)    Investments as of the Effective Date which are disclosed to the Lenders
in Schedule 9.05.

(b)    accounts receivable arising in the ordinary course of business.

(c)    direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.

(d)    commercial paper maturing within one year from the date of creation
thereof rated in the highest grade by S&P or Moody’s.

 

98



--------------------------------------------------------------------------------

(e)    deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively.

(f)    deposits in money market funds investing exclusively in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).

(g)    Investments (i) made by the Borrower in or to the Guarantors, (ii) made
by any Subsidiary in or to the Borrower or any Guarantor and (iii) made by the
Borrower or any Subsidiary in or to all other Domestic Subsidiaries which are
not Guarantors in an aggregate amount at any one time outstanding not to exceed
$5,000,000.

(h)    subject to the limits in Section 9.06, Investments of the type described
in clause (c) of the definition thereof in direct ownership interests in
additional Oil and Gas Properties and gas gathering systems related thereto or
related to mineral leases; working interests; royalty interests; operating,
processing, unitization, farm-out, farm-in, joint operating, joint venture,
production sharing or area of mutual interest agreements; pooling arrangements;
contracts for the sale, transportation or exchange of oil, natural gas and CO2;
gathering systems; pipelines or other similar agreements, transactions,
properties, interests or arrangements which are usual and customary in the oil
and gas exploration and production business located within the geographic
boundaries of the United States of America.

(i)    Investments arising from the endorsement of financial instruments in the
ordinary course of business.

(j)    Investments consisting of guarantees of Permitted Senior Unsecured Debt
(or any Debt which represents a permitted extension, refinancing or renewal of
such Permitted Senior Unsecured Debt) by any Credit Party.

(k)    other Investments not to exceed $15,000,000 (valued at the time such
Investment is made, without giving effect to any write downs, write offs or
appreciation with respect to such Investment) in the aggregate at any time.

Section 9.06    Nature of Business; No International Operations. The Borrower
will not, and will not permit any Subsidiary to, allow any material change to be
made in the character of its business as an independent oil and gas exploration
and production company. From and after the Effective Date, the Borrower and its
Domestic Subsidiaries will not acquire or make any other expenditure (whether
such expenditure is capital, operating or otherwise) in or related to, any Oil
and Gas Properties not located within the geographical boundaries of the United
States. The Borrower shall at all times remain organized under the laws of the
United States of America or any State thereof or the District of Columbia.

 

99



--------------------------------------------------------------------------------

Section 9.07    Limitation on Leases. The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or suffer to exist any obligation for
the payment of rent or hire of Property of any kind whatsoever (real or personal
but excluding Capital Leases and leases of Hydrocarbon Interests), under leases
or lease agreements which would cause the aggregate amount of all payments made
by the Borrower and its Subsidiaries pursuant to all such leases or lease
agreements, including, without limitation, any residual payments at the end of
any lease, to exceed $12,500,000 in the aggregate during any fiscal year;
provided, however, that, the foregoing restriction shall not apply to oil, gas
and mineral leases, CO2 leases or supply agreements, or permits or similar
agreements entered into in the ordinary course of business or orders of any
Governmental Authority adjudicating the rights or pooling the interests of the
owners of oil and gas properties or lease agreements in effect as of the date
hereof.

Section 9.08    Proceeds of Loans.

(a)    The Borrower will not permit the proceeds of the Notes to be used for any
purpose other than those permitted by Section 7.21. Neither the Borrower nor any
Person acting on behalf of the Borrower has taken or will take any action which
might cause any of the Loan Documents to violate Regulation T, Regulation U or
Regulation X or any other regulation of the Board or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect. If requested
by the Administrative Agent, the Borrower will furnish to the Administrative
Agent and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be.

(b)    The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall cause that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

Section 9.09    ERISA Compliance. The Borrower will not, and will not permit any
Subsidiary to, at any time:

(a)    engage in, any transaction in connection with which the Borrower, a
Subsidiary could be subjected to either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code.

(b)    fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Pension Plan,
agreement relating thereto or applicable law, the Borrower, a Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto.

 

100



--------------------------------------------------------------------------------

(c)    contribute to or assume an obligation to contribute to, any employee
welfare benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by such entities in their sole
discretion at any time without any material liability.

(d)    permit an ERISA Event to occur, or permit any ERISA Affiliate to incur an
ERISA Event, that when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding the Threshold Amount.

Section 9.10    Sale or Discount of Receivables. Except for receivables obtained
by the Borrower or any Subsidiary out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, the Borrower will not, and will not permit any Subsidiary to,
discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.

Section 9.11    Mergers, Etc. The Borrower will not, and will not permit any
Subsidiary to, merge into or with or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its Property to any other Person
(whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve; provided that (a) any Subsidiary may
participate in a consolidation with the Borrower (provided that the Borrower
shall be the continuing or surviving entity), (b) any Subsidiary may participate
in a consolidation with another Subsidiary (provided that if one of such
Subsidiaries is a Guarantor, a Guarantor shall be the continuing or surviving
entity), and (c) any Subsidiary may liquidate or dissolve so long as all of its
assets (if any) are distributed to the Borrower or a Guarantor prior to such
liquidation or dissolution.

Section 9.12    Sale of Properties and Termination of Swap Agreements. The
Borrower will not, and will not permit any Subsidiary to, sell, assign,
farm-out, convey or otherwise transfer any Property or to terminate or otherwise
monetize any Swap Agreement in respect of commodities except for:

(a)    the sale of Hydrocarbons in the ordinary course of business;

(b)    farmouts of undeveloped acreage to which no Proved Reserves are
attributed and assignments in connection with such farmouts;

(c)    the sale or transfer of equipment that is no longer necessary for the
business of the Borrower or such Subsidiary or is replaced by equipment of at
least comparable value and use;

(d)    licenses of intellectual property, none of which, in the aggregate,
materially impair the operation of the business of any Credit Party;

 

101



--------------------------------------------------------------------------------

(e)    the abandonment of intellectual property that is no longer material to
the operation of the business of any Credit Party;

(f)    the sale or other disposition of Property between or among Credit Parties
subject to compliance with Section 8.14;

(g)    Casualty Events; provided that in the case of a Triggering Disposition,
the Borrowing Base shall be automatically reduced on the date of such Triggering
Disposition in accordance with Section 2.07(f) and the Net Proceeds of such
Casualty Event shall be used to prepay the Loans or, to the extent permitted
under Section 3.04(c)(v), reinvested in accordance with Section 3.04(c)(iii) and
Section 3.04(c)(v);

(h)    the sale or other disposition of any Oil and Gas Property or any interest
therein or any Equity Interests in any Subsidiary owning Oil and Gas Properties
and the termination or monetization of any Swap Agreement in respect of
commodities (or the sale of any Equity Interests in any Subsidiary that is a
party to any Swap Agreement in respect of commodities); provided that:

(i)    no Default or Borrowing Base Deficiency exists or results from such sale
or disposition of Property or the termination or monetization of any Swap
Agreement in respect of commodities (including after giving effect to any
applicable reduction in the Borrowing Base pursuant to Section 2.07(f) and any
corresponding mandatory prepayments under Section 3.04(c)(iii));

(ii)    not less than 85% of the consideration received in respect of such sale
or other disposition or termination shall be cash;

(iii)    the consideration received in respect of such sale or other disposition
or termination or monetization of any Swap Agreement in respect of commodities
shall be equal to or greater than the fair market value of the Oil and Gas
Property, interest therein or Subsidiary subject of such sale or other
disposition, or Swap Agreement subject of such termination or monetization (as
reasonably determined by the board of directors (or comparable governing body)
of the Borrower or, if such consideration is less than $25,000,000 and the
organizational documents of the Borrower do not require such sale or other
disposition to be approved by the board of directors, by a Responsible Officer
of the Borrower, and, if requested by the Administrative Agent, the Borrower
shall deliver a certificate of a Responsible Officer of the Borrower certifying
to that effect);

(iv)    in the case of a Triggering Disposition, (A) the Borrower shall have
delivered to the Administrative Agent at least ten (10) Business Days’ prior
written notice of such Triggering Disposition and such other information
regarding such Triggering Disposition as the Administrative Agent may have
reasonably requested, (B) the Borrowing Base shall automatically be reduced on
the date of such Triggering Disposition in accordance with Section 2.07(f) and
(C) the Net Proceeds of such Triggering Disposition shall be used to prepay the
Loans or, to the extent permitted under Section 3.04(c)(v), reinvested in
accordance with Section 3.04(c)(iii) and Section 3.04(c)(v); and

 

102



--------------------------------------------------------------------------------

(v)    if any such sale or other disposition is of a Subsidiary owning Oil and
Gas Properties or that is a party to commodity Swap Agreements, such sale or
other disposition shall include all the Equity Interests of such Subsidiary; and

(i)    the unwinding or termination of any Swap Agreement as may be necessary to
comply with Section 9.18(b), so long as no Swap Agreements are unwound or
terminated other than Swap Agreements in respect of the minimum volumes
necessary to achieve such compliance; provided that in the case of a Triggering
Disposition, the Borrowing Base shall be automatically reduced on the date of
such Triggering Disposition in accordance with Section 2.07(f) and the Net
Proceeds of such unwind or termination shall be used to prepay the Loans in
accordance with Section 3.04(c)(iii) and Section 3.04(c)(v).

Section 9.13    Environmental Matters. The Borrower will not, and will not
permit any Subsidiary to, cause or permit any of its Property to be in violation
of, or do anything or permit anything to be done which will subject any such
Property to a Release or threatened Release of Hazardous Materials, exposure to
any Hazardous Materials, or to any Remedial Work under any Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property where
such violations, Release or threatened Release, exposure, or Remedial Work could
reasonably be expected to have a Material Adverse Effect.

Section 9.14    Transactions with Affiliates. The Borrower will not, and will
not permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Guarantors) or any operating
portfolio company of any Affiliate unless such transactions are otherwise
permitted under this Agreement and are upon fair and reasonable terms no less
favorable to it than it would obtain in a comparable arm’s length transaction
with a Person not an Affiliate; provided, however, the foregoing provisions of
this Section 9.14 shall not apply to: (a) transactions solely among the Credit
Parties, (b) the performance of employment, equity award, equity option or
equity appreciation agreements, plans or other similar compensation or benefit
plans or arrangements (including vacation plans, health and insurance plans,
deferred compensation plans and retirement or savings plans) entered into by the
Borrower or any Subsidiary in the ordinary course of its business with its or
for the benefit of its employees, officers and directors, (c) fees and
compensation to, and indemnity provided on behalf of, officers, directors, and
employees of the Borrower or any Subsidiary in their capacity as such, to the
extent such fees and compensation are customary, and (d) Restricted Payments
permitted hereunder.

Section 9.15    Subsidiaries. The Borrower will not, and will not permit any
Subsidiary to, create or acquire any additional Subsidiary unless the Borrower
gives written notice to the Administrative Agent of such creation or acquisition
and complies with Section 8.14(b). The Borrower shall not, and shall not permit
any Subsidiary to, sell, assign or otherwise dispose of any Equity Interests in
any Subsidiary except in compliance with Section 9.12. Neither the Borrower nor
any Subsidiary shall have any Foreign Subsidiaries. The Borrower will not permit
any Person other than the Borrower or another Credit Party to own any Equity
Interests in any Guarantor.

 

103



--------------------------------------------------------------------------------

Section 9.16    Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or suffer
to exist any contract, agreement or understanding (other than this Agreement,
the Security Instruments, Debt creating Liens permitted by Section 9.03(c) or
Section 9.03(d), any leases or licenses or similar contracts as they affect any
Property or Lien subject to a lease or license, or any restriction with respect
to a Subsidiary imposed pursuant to an agreement entered into for the direct or
indirect sale or disposition of all or substantially all the equity or Property
of such Subsidiary (or the Property that is subject to such restriction) pending
the closing of such sale or disposition) which in any way prohibits or restricts
the granting, conveying, creation or imposition of any Lien on any of its
Property in favor of the Administrative Agent and the Secured Parties or
restricts any Subsidiary from paying dividends or making distributions to the
Borrower or any Guarantor, or which requires the consent of or notice to other
Persons in connection therewith.

Section 9.17    Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
will not, and will not permit any Subsidiary to, allow gas imbalances,
take-or-pay or other prepayments (other than any gas imbalances, take-or-pay and
other prepayments set forth on Schedule 7.18 or on the most recent certificate
delivered pursuant to Section 8.12 (c)) with respect to the Oil and Gas
Properties of the Borrower or any Subsidiary that would require the Borrower or
such Subsidiary to deliver Hydrocarbons at some future time without then or
thereafter receiving full payment therefor to exceed one bcf of gas (on an mcf
equivalent basis) in the aggregate.

Section 9.18    Swap Agreements.

(a)    The Borrower will not, and will not permit any Subsidiary to, enter into
any Swap Agreements with any Person other than:

(i)    Subject to clause (b) of this Section 9.18, Swap Agreements with an
Approved Counterparty in respect of commodities entered into not for speculative
purposes the notional volumes of which (when aggregated with other commodity
Swap Agreements then in effect) do not exceed, as of the date such Swap
Agreement is entered into (and for each month during the period during which
such Swap Agreement is in effect), the applicable percentage set forth in the
table below for the time periods (relative to the execution date of the relevant
Swap Agreement) set forth in the table below of the reasonably anticipated
production of crude oil, natural gas and natural gas liquids, calculated
separately and, in each case, as such production is forecast from the Borrower’s
and its Subsidiaries’ Proved Oil and Gas Properties constituting Proved Reserves
as set forth on the most recent Reserve Report delivered pursuant to the terms
of this Agreement:

 

Period (relative to execution date of relevant Swap Agreement)

   Percentage Limitation  

Months 1-24

     90 % 

Months 25-60

     80 % 

 

104



--------------------------------------------------------------------------------

provided, however, that (x) such Swap Agreements shall not, in any case, have a
tenor of greater than five (5) years and (y) all purchased put options or price
floors for Hydrocarbons shall be excluded for purposes of the foregoing volume
limitations on commodity swaps so long as the total amount of obligations
thereunder are fixed and known at the time such transaction is entered into. It
is understood that Swap Agreements in respect of commodities which may, from
time to time, “hedge” the same volumes, but different elements of commodity risk
thereof, shall not be aggregated together when calculating the foregoing
limitations on notional volumes.

(ii)    Swap Agreements in respect of interest rates with an Approved
Counterparty, as follows:

(A)    Swap Agreements effectively converting interest rates from fixed to
floating, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and its Subsidiaries then in effect effectively
converting interest rates from fixed to floating) do not exceed 80% of the then
outstanding principal amount of the Credit Parties’ Debt for borrowed money
which bears interest at a fixed rate, and which Swap Agreements shall not, in
any case, have a tenor beyond the maturity date of such Debt, and

(B)    Swap Agreements effectively converting interest rates from floating to
fixed, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and its Subsidiaries then in effect effectively
converting interest rates from floating to fixed) do not exceed 80% of the then
outstanding principal amount of the Credit Parties’ Debt for borrowed money
which bears interest at a floating rate, and which Swap Agreements shall not, in
any case, have a tenor beyond the maturity date of such Debt.

(b)    If, after the end of any calendar quarter, commencing with the first full
calendar quarter ending after the Effective Date, the Borrower determines that
the aggregate weighted average of the notional volumes of all Swap Agreements in
respect of commodities for such calendar quarter (other than basis differential
swaps on volumes already hedged pursuant to other Swap Agreements) exceeded 100%
of actual production of Hydrocarbons in such calendar quarter, then the Borrower
(i) shall promptly notify the Administrative Agent of such determination and
(ii) shall, within 45 days of such determination, terminate (only to the extent
such terminations are permitted pursuant to Section 9.12), create off-setting
positions, or otherwise unwind or monetize (only to the extent such unwinds or
monetizations are permitted pursuant to Section 9.12) existing Swap Agreements
such that, at such time, future hedging volumes will not exceed 100% of
reasonably anticipated projected production for the then-current and any
succeeding calendar quarters.

(c)    In no event shall any Swap Agreement contain any requirement, agreement
or covenant for the Borrower or any Subsidiary to post collateral, credit
support (including in the form of letters of credit) or margin to secure their
obligations under such Swap Agreement or to cover market exposures.

 

105



--------------------------------------------------------------------------------

(d)    The Borrower will not, and will not permit any Subsidiary to, terminate
or monetize any Swap Agreement in respect of commodities without the prior
written consent of the Required Revolving Credit Lenders except to the extent
such terminations are permitted pursuant to Section 9.12.

(e)    For purposes of entering into or maintaining Swap Agreement trades or
transactions under Section 9.18(a)(i) and Section 9.18(b), respectively,
forecasts of reasonably anticipated production from the Borrower’s and its
Subsidiaries’ Proved Oil and Gas Properties as set forth on the most recent
Reserve Report delivered pursuant to the terms of this Agreement shall be deemed
to be updated to account for any increase or decrease therein anticipated
because of information obtained by the Borrower or any of its Subsidiaries and
delivered to the Administrative Agent subsequent to the publication of such
Reserve Report including, without limitation, (i) the Borrower’s or any of its
Subsidiaries’ internal forecasts of production decline rates for existing wells,
(ii) additions to or deletions from anticipated future production from new
wells, (iii) completed dispositions, and (iv) completed acquisitions coming on
stream or failing to come on stream; provided that (A) any such supplemental
information shall be reasonably satisfactory to the Administrative Agent and
(B) if any such supplemental information is delivered, such information shall be
presented on a net basis (i.e., it shall take into account both increases and
decreases in anticipated production subsequent to publication of the most recent
Reserve Report).

Section 9.19    Marketing Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in marketing activities for any Hydrocarbons
or enter into any contracts related thereto other than (i) contracts for the
sale of Hydrocarbons scheduled or reasonably estimated to be produced from their
Proved Oil and Gas Properties during the period of such contract, (ii) contracts
for the sale of Hydrocarbons scheduled or reasonably estimated to be produced
from Proved Oil and Gas Properties of third parties during the period of such
contract associated with the Oil and Gas Properties of the Borrower and its
Subsidiaries that the Borrower or one of its Subsidiaries has the right to
market pursuant to joint operating agreements, unitization agreements or other
similar contracts that are usual and customary in the oil and gas business, and
(iii) other contracts for the purchase and/or sale of Hydrocarbons of third
parties (A) which have generally offsetting provisions (i.e., corresponding
pricing mechanics, delivery dates and points and volumes) such that no
“position” is taken and (B) for which appropriate credit support has been taken
to alleviate the material credit risks of the counterparty thereto.

Section 9.20    Holding Company. The Borrower shall not engage in any business
or activity or own any assets other than (a) holding 100% of the Equity
Interests in its Subsidiaries and other miscellaneous non-material assets
incidental to the maintenance of its corporate existence, (b) performing its
obligations and activities incidental thereto under the Loan Documents, any Swap
Agreements and any agreements entered into in connection with any Bank Products,
(c) agreements relating to the issuance, sale, purchase, repurchase or
registration of securities of the Borrower, (d) minute books and other corporate
books and records of the Borrower, (e) tax liabilities arising in the ordinary
course of business, (f) corporate, administrative and operating expenses in the
ordinary course of business and (g) incurring and guaranteeing Debt, and making
Restricted Payments and Investments, in each case, to the extent permitted by
this Agreement.

 

106



--------------------------------------------------------------------------------

Section 9.21    Changes in Fiscal Year and Amendments to Organizational
Documents. The Borrower shall not, and shall not permit any Subsidiary to
(a) have its fiscal year end on a date other than December 31 or change its
method of determining fiscal quarters or (b) amend its bylaws, limited liability
company agreement, certificates of formation or other organizational documents
in any manner that is, in the case of this clause (b), materially adverse to the
interests of the Lenders.

Section 9.22    Non-Qualified ECP Guarantors. The Borrower shall not permit any
Credit Party that is not a Qualified ECP Guarantor to own, at any time, any
Proved Oil and Gas Properties or any Equity Interests in any Subsidiaries.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01    Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.

(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days.

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made (or incorrect in any respect in
the case of any such representation or warranty that is already qualified by
materiality or by reference to Material Adverse Effect).

(d)    the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in 8.01(m), Section 8.02(a),
Section 8.03 (with respect to either the Borrower’s or any Subsidiary’s
existence), Section 8.14, Section 8.17 or in Article IX.

(e)    the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any
other Loan Document, and such failure shall continue unremedied for a period of
thirty (30) days after the earlier to occur of (i) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) or (ii) a Responsible Officer of the Borrower or such Subsidiary
otherwise becoming aware of such failure.

 

107



--------------------------------------------------------------------------------

(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material Debt,
when and as the same shall become due and payable.

(g)    any event or condition occurs that results in any Material Debt becoming
due prior to its scheduled maturity or that enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of any
Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the Redemption thereof or any offer
to Redeem to be made in respect thereof, prior to its scheduled maturity or
require the Borrower or any Subsidiary to make an offer in respect thereof.

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered.

(i)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing.

(j)    the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due.

(k)    (i) one or more final non-appealable judgments for the payment of money
in an aggregate amount in excess of the Threshold Amount (to the extent not
covered by independent third party insurance provided by insurers of the highest
claims paying rating or financial strength as to which the insurer does not
dispute coverage and is not subject to an insolvency proceeding) or (ii) any one
or more non-monetary final non-appealable judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of sixty
(60) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment.

 

108



--------------------------------------------------------------------------------

(l)    the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor party thereto or shall be repudiated by any of them, or
cease to create a valid and perfected Lien of the priority required thereby in
respect of collateral purported to be covered thereby with an individual fair
market value in excess of $1,000,000 or an aggregate fair market value in excess
of $2,000,000, except to the extent permitted by the terms of this Agreement, or
the Borrower or any Subsidiary or any of their Affiliates shall so state in
writing.

(m)    a Change in Control shall occur.

(n)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
the Threshold Amount.

Section 10.02    Remedies.

(a)    In the case of an Event of Default other than one described in Section
10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter during
the continuance of such Event of Default, the Administrative Agent may, and at
the request of the Majority Lenders, shall, by notice to the Borrower, take
either or both of the following actions, at the same or different times:
(i) terminate the Revolving Credit Commitments, and thereupon the Revolving
Credit Commitments shall terminate immediately, and (ii) declare the Notes and
the Loans then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower and the Guarantors accrued hereunder
and under the Notes and the other Loan Documents (including, without limitation,
the payment of cash collateral to secure the LC Exposure as provided in Section
2.08(j)), shall become due and payable immediately, without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other notice
of any kind, all of which are hereby waived by the Borrower and each Guarantor;
and in case of an Event of Default described in Section 10.01(h), Section
10.01(i) or Section 10.01(j), the Revolving Credit Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the other Loan Documents (including, without limitation, the payment
of cash collateral to secure the LC Exposure as provided in Section 2.08(j)),
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower and
each Guarantor.

(b)    In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

 

109



--------------------------------------------------------------------------------

(c)    All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Loans, whether by
acceleration or otherwise, shall be applied:

(i)    first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii)    second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders;

(iii)    third, pro rata to payment of accrued interest on the Loans;

(iv)    fourth, pro rata to payment of principal outstanding on the Revolving
Loans, LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time, and Indebtedness referred to in clause (b) of the
definition of Indebtedness owing to Secured Swap Providers;

(v)    fifth, pro rata to payment of principal outstanding on the Term Loans;

(vi)    sixth, pro rata to any other Indebtedness;

(vii)    seventh, to serve as cash collateral to be held by the Administrative
Agent to secure the remaining LC Exposure; and

(viii)    eighth, any excess, after all of the Indebtedness shall have been paid
in full in cash, shall be paid to the Borrower or as otherwise required by any
Governmental Requirement.

(ix)    Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Swap Obligations (it being
understood, that in the event that any amount is applied to Indebtedness other
than Excluded Swap Obligations as a result of this clause, the Administrative
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to clause fourth above from amounts received from
“eligible contract participants” under the Commodity Exchange Act to ensure, as
nearly as possible, that the proportional aggregate recoveries with respect to
Indebtedness described in clause fourth above by the holders of any Excluded
Swap Obligations are the same as the proportional aggregate recoveries with
respect to other Indebtedness pursuant to clause fourth above).

ARTICLE XI

THE AGENTS

Section 11.01    Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

 

110



--------------------------------------------------------------------------------

Section 11.02    Duties and Obligations of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or as to those conditions precedent
expressly required to be to the Administrative Agent’s satisfaction, (vi) the
existence, value, perfection or priority of any collateral security or the
financial or other condition of the Borrower and its Subsidiaries or any other
obligor or guarantor, or (vii) any failure by the Borrower or any other Person
(other than itself) to perform any of its obligations hereunder or under any
other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein. For
purposes of determining compliance with the conditions specified in Article VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto.

Section 11.03    Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number,
class or percentage of the Lenders as shall be necessary under the

 

111



--------------------------------------------------------------------------------

circumstances as set forth in other provisions this Agreement) and in all cases
the Administrative Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Majority Lenders or the Lenders, as applicable, (or such
other number, class or percentage of the Lenders as shall be necessary under the
circumstances as provided in other provisions of this Agreement) specifying the
action to be taken and (b) be indemnified to its satisfaction by the Lenders
against any and all liability and expenses which may be incurred by it by reason
of taking or continuing to take any such action. The instructions as aforesaid
and any action taken or failure to act pursuant thereto by the Administrative
Agent shall be binding on all of the Lenders. If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders. In no event, however, shall
the Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. If a Default has occurred and
is continuing, no Agent shall have any obligation to perform any act in respect
thereof. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Majority Lenders or
the Lenders (or such other number, class or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 12.02 provisions of
this Agreement), and otherwise the Administrative Agent shall not be liable for
any action taken or not taken by it hereunder or under any other Loan Document
or under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY
NEGLIGENCE, except for its own gross negligence or willful misconduct.

Section 11.04    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and the Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.

Section 11.05    Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and

 

112



--------------------------------------------------------------------------------

all its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of the preceding Sections of this
Article XI shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 11.06    Resignation of Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided in this
Section 11.06, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrower. Upon any such resignation, the
Majority Lenders shall have the right, in consultation with and upon the
approval of the Borrower (so long as no Event of Default of the type described
in Section 10.01(a), Section 10.01(b), Section 10.01(h), Section 10.01(i) or
Section 10.01(j) has occurred and is continuing), which approval shall not be
unreasonably withheld, to appoint a successor. If no successor shall have been
so appointed by the Majority Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article XI
and Section 12.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Section 11.07    Agents as Lenders. Each bank serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not an Agent hereunder.

Section 11.08    No Reliance. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Agents shall not be required to
keep themselves informed as to the performance or observance by the Borrower or
any of its Subsidiaries of this Agreement, the Loan Documents or any other
document referred to or provided for herein or to inspect the Properties or
books of the Borrower or its Subsidiaries.

 

113



--------------------------------------------------------------------------------

Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
no Agent or the Arranger shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of the Borrower (or any of its Affiliates) which may come
into the possession of such Agent or any of its Affiliates. In this regard, each
Lender acknowledges that Vinson & Elkins L.L.P. is acting in this transaction as
special counsel to the Administrative Agent only, except to the extent otherwise
expressly stated in any legal opinion or any Loan Document. Each other party
hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

Section 11.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10    Authority of Administrative Agent to Release Collateral, Liens
and Guarantors. Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to release (a) any collateral that is permitted to be sold
or released pursuant to the terms of the Loan Documents and (b) any Guarantor if
100% of the Equity Interests in such Guarantor are sold in a

 

114



--------------------------------------------------------------------------------

transaction permitted under the Loan Documents. Each Lender and the Issuing Bank
hereby authorizes the Administrative Agent to execute and deliver to the
Borrower, at the Borrower’s sole cost and expense, any and all releases of
Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property to the extent such sale or other disposition is permitted by the terms
of Section 9.12 or is otherwise authorized by the terms of the Loan Documents.

Section 11.11    The Arranger. The Arranger shall have no duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than their duties, responsibilities and liabilities in its
capacity as Lender hereunder.

ARTICLE XII

MISCELLANEOUS

Section 12.01    Notices.

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

(i)    if to the Borrower, to it at c/o Chaparral Energy, Inc., 701 Cedar Lake
Blvd., Oklahoma City, Oklahoma 73114, Attention: Joe Evans (Fax No. (405)
425-8990);

(ii)    if to the Administrative Agent or Issuing Bank, to it at JPMorgan Chase
Bank, N.A., 712 Main Street – 12 South, Houston, Texas 77002, Attention: Trey
Lewis (Fax No. (713) 216-7794); with a copy to: JPMorgan Chase Bank, N.A.,
10 South Dearborn, L2 Floor, IL1-0480, Chicago, Illinois 60603-2003, Attention:
Leonida G. Mischke (Fax No. (844) 490-5663);

(iii)    if to any other Lender, to it at its address (or fax number) set forth
in its Administrative Questionnaire.

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II, Article III, Article IV and Article V
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c)    Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

115



--------------------------------------------------------------------------------

Section 12.02    Waivers; Amendments.

(a)    No failure on the part of the Administrative Agent, any other Agent, the
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent, any other Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any other Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.

(b)    Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Majority Lenders or by the Borrower and the Administrative Agent with
the consent of the Majority Lenders; provided that no such agreement shall
(i) increase the Revolving Credit Commitments or the Maximum Revolving Credit
Amount of any Revolving Credit Lender without the written consent of such
Revolving Credit Lender, (ii) increase the principal amount of any Term Lender’s
Term Loan without the written consent of such Term Lender, (iii) increase the
Borrowing Base without the written consent of each Revolving Credit Lender
(other than any Defaulting Lender), decrease or maintain the Borrowing Base
without the consent of the Required Revolving Credit Lenders, postpone any
Scheduled Redetermination Date without the consent of the Required Revolving
Credit Lenders, or modify Section 2.07 in any manner that results in an increase
in the Borrowing Base without the consent of each Revolving Credit Lender (other
than any Defaulting Lender), (iv) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, or reduce any other Indebtedness hereunder or under any other Loan
Document, without the written consent of each Lender affected thereby; provided
that the imposition of the default rate of interest under Section 3.02(c) may be
waived by the Majority Lenders, (v) postpone the scheduled date of payment or
prepayment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or any other Indebtedness
hereunder or under any other Loan Document, or reduce the amount of, waive or
excuse any such payment, or postpone or extend the Maturity Date or the
Termination Date without the written consent of each Lender affected thereby,
(vi) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (vii) waive or amend Section 3.04(c), Section 6.01, Section
10.02(c) or Section 12.14 or change the definition of the terms “Domestic
Subsidiary”, “Foreign Subsidiary”, “Material Subsidiary”, “Immaterial
Subsidiary” or “Subsidiary”, without the written consent of each Lender (other
than any

 

116



--------------------------------------------------------------------------------

Defaulting Lender), (viii) release any Guarantor (except as set forth in
Section 11.10 or in the Guaranty Agreement) or release all or substantially all
of the Mortgaged Properties (other than as provided in Section 11.10), without
the written consent of each Lender (other than any Defaulting Lender),
(ix) change any of the provisions of this Section 12.02(b) or the definition of
“Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender (other than any Defaulting Lender) or (x) change the definition of
“Required Revolving Credit Lenders” without the written consent of each
Revolving Credit Lender (other than any Defaulting Lender); provided, further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, any other Agent, or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent, such other Agent or the Issuing Bank, as the case may
be.

(c)    Notwithstanding the foregoing, (i) any supplement to Schedule 7.14
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders,
(ii) the Borrower and the Administrative Agent may amend this Agreement or any
other Loan Document without the consent of the Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document, and (iii) the
Administrative Agent and the Borrower (or other applicable Credit Party) may
enter into any amendment, modification or waiver of this Agreement or any other
Loan Document or enter into any agreement or instrument to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Mortgaged Property or Property to become Mortgaged Property to secure the
Indebtedness for the benefit of the Lenders or as required by any Governmental
Requirement to give effect to, protect or otherwise enhance the rights or
benefits of any Lender under the Loan Documents without the consent of any
Lender.

(d)    Notwithstanding anything to the contrary contained in any Loan Documents,
(i) the Revolving Credit Commitment of any Defaulting Lender may not be
increased without its consent (it being understood, for avoidance of doubt, that
no Defaulting Lender shall have any right to approve or disapprove any increase,
decrease or reaffirmation of the Borrowing Base) and (ii) the Administrative
Agent may with the consent of the Borrower amend, modify or supplement the Loan
Documents to effectuate an increase to the Borrowing Base where such Defaulting
Lender does not consent to an increase to its Revolving Credit Commitment
(including not increasing the Borrowing Base by the portion thereof applicable
to the Defaulting Lender).

Section 12.03    Expenses, Indemnity; Damage Waiver.

(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including,
without limitation, the reasonable fees, charges and disbursements of counsel
(provided, that, the Borrower shall only bear such expenses for one primary
counsel for the Administrative Agent, any specialist counsel (if reasonably
required by the Administrative Agent) and one local or foreign counsel for

 

117



--------------------------------------------------------------------------------

the Administrative Agent in each relevant jurisdiction) and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
reasonably requested environmental invasive and non-invasive assessments and
audits and surveys and appraisals (provided that, unless an Event of Default has
occurred and is continuing, the Borrower shall bear the cost of only two such
assessments, audits, surveys or appraisals per year), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all costs, expenses, Taxes, assessments and
other charges incurred by any Agent or any Lender in connection with any filing,
registration, recording or perfection of any security interest contemplated by
this Agreement or any Security Instrument or any other document referred to
therein, (iii) all reasonable and documented out-of-pocket expenses incurred by
the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iv) all documented out-of-pocket expenses incurred by any Agent, the Issuing
Bank or any Lender, including the fees, charges and disbursements of any counsel
for any Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section 12.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including,
without limitation, all such documented out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.

(b)    THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, THE ISSUING BANK
AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES, TAXES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE
BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT,
INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY
INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF
THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH,
(iv) ANY LOAN OR

 

118



--------------------------------------------------------------------------------

LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT
LIMITATION, (A) ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT
UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH
DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR
(B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE
NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS
PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS,
(vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES BY THE
BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE LENDERS WERE NOT
ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS,
(viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY
OF THEIR PROPERTIES OR OPERATIONS, INCLUDING, THE PRESENCE, GENERATION, STORAGE,
RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL
OR TREATMENT OF HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (ix) THE
BREACH OR NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x) THE PAST
OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST
ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE
AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE,
STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT,
ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON
OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY
OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM
ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES,
(xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION
IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (A) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE

 

119



--------------------------------------------------------------------------------

JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE, (B) ARE ON ACCOUNT OF A DISPUTE ARISING SOLELY AMONG
INDEMNITEES (OTHER THAN THE ADMINISTRATIVE AGENT OR THE ARRANGER IN SUCH ROLES)
TO THE EXTENT SUCH DISPUTE DOES NOT INVOLVE AND IS NOT RELATED TO ANY ACT,
OMISSION OR REPRESENTATION ON THE PART OF, OR ANY INFORMATION PROVIDED BY OR ON
BEHALF OF, THE BORROWER, ANY GUARANTOR OR AFFILIATES THEREOF, (C) RESULTED FROM
A CLAIM BROUGHT BY THE BORROWER AGAINST ANY INDEMNITEE OF ANY MATERIAL BREACH IN
BAD FAITH OF SUCH INDEMNITEE’S FUNDING OBLIGATIONS UNDER THIS AGREEMENT OR
(D) IN RESPECT OF ANY PROPERTY FOR ANY OCCURRENCE ARISING FROM THE ACTS OR
OMISSIONS OF THE ADMINISTRATIVE AGENT OR ANY OTHER INDEMNITEE DURING THE PERIOD
AFTER WHICH SUCH PERSON, ITS SUCCESSORS OR ASSIGNS SHALL HAVE OBTAINED
POSSESSION OF SUCH PROPERTY (WHETHER BY FORECLOSURE OR DEED IN LIEU OF
FORECLOSURE, AS MORTGAGEE-IN-POSSESSION OR OTHERWISE).

(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to any Agent, the Arranger or the Issuing Bank under Section 12.03(a)
or (b), each Lender severally agrees to pay to such Agent, the Arranger or the
Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent, the Arranger or the
Issuing Bank in its capacity as such.

(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

(e)    All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.

Section 12.04    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby

 

120



--------------------------------------------------------------------------------

(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in Section 12.04(c)) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in Section 12.04(b)(ii), any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A)    the Borrower, provided that no consent of the Borrower shall be required
if such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund
or, if an Event of Default has occurred and is continuing, is to any other
assignee; and

(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Credit Commitment or Loans, the amount of the Revolving Credit
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and shall deliver notice of
the Assignment and Assumption to the Borrower; and

(E)    in no event may any Lender assign all or a portion of its rights and
obligations under this Agreement to (i) the Borrower or any Affiliate of

 

121



--------------------------------------------------------------------------------

the Borrower, (ii) any natural person or (iii) any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (iii).

(iii)    Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Maximum Revolving
Credit Amount of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrower, the Issuing Bank and each Lender.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other Persons (other than the Borrower, any Affiliate of the Borrower
or any natural person) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement

 

122



--------------------------------------------------------------------------------

(including all or a portion of its Revolving Credit Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the proviso to Section 12.02 that affects
such Participant. In addition such agreement must provide that the Participant
be bound by the provisions of Section 12.03. Subject to Section 12.04(c)(ii),
the Borrower agrees that each Participant shall be entitled to the benefits of
Section 5.01, Section 5.02 and Section 5.03 (subject to the requirements and
limitations in Section 5.03, including the requirements under Section 5.03(f)
and (g) (it being understood that the documentation required under Section
5.03(f) and (g) and shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 4.01(c) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(ii)    Each Participant shall not be entitled to receive any greater payment
under Sections 5.01 or 5.03, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section 12.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

123



--------------------------------------------------------------------------------

(e)    Notwithstanding any other provisions of this Section 12.04, no transfer
or assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the Guarantors to file a registration statement
with the SEC or to qualify the Loans under the “Blue Sky” laws of any state.

Section 12.05    Survival; Revival; Reinstatement.

(a)    All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Revolving
Credit Commitments have not expired or terminated. The provisions of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and Article XI shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Revolving Credit Commitments or
the termination of this Agreement, any other Loan Document or any provision
hereof or thereof.

(b)    To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.06    Counterparts; Integration; Effectiveness.

(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

 

124



--------------------------------------------------------------------------------

(b)    This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

(c)    Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by fax or other electronic transmission
(e.g., .pdf) shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 12.07    Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitation, obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any Subsidiary against any of and all the obligations of the
Borrower or any Subsidiary owed to such Lender now or hereafter existing under
this Agreement or any other Loan Document, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.09
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Bank, and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have. Each Lender and
the Issuing Bank agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

125



--------------------------------------------------------------------------------

Section 12.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a)    THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED.

(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EITHER CASE LOCATED IN NEW
YORK COUNTY, NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION
TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

(c)    EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d)    EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; PROVIDED THAT NOTHING CONTAINED IN THIS SECTION
12.09(d)(ii) SHALL LIMIT

 

126



--------------------------------------------------------------------------------

THE BORROWER’S INDEMNIFICATION OBLIGATIONS TO THE EXTENT SET FORTH IN
SECTION 12.03 TO THE EXTENT SUCH SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES ARE INCLUDED IN ANY THIRD PARTY CLAIM IN CONNECTION WITH WHICH SUCH
INDEMNITEE IS OTHERWISE ENTITLED TO INDEMNIFICATION HEREUNDER; (iii) CERTIFIES
THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 12.09.

Section 12.10    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested or required by any regulatory authority purporting to have
jurisdiction over such Person, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement or any other Loan Document, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 12.11, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any Swap
Agreement relating to the Borrower and its obligations, (g) with the consent of
the Borrower, or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 12.11 or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section 12.11, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
and their businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or a Subsidiary; provided that, in the case
of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 12.11 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding anything herein to the
contrary, “Information” shall

 

127



--------------------------------------------------------------------------------

not include, and the Borrower, the Borrower’s Subsidiaries, the Administrative
Agent, each Lender and the respective Affiliates of each of the foregoing (and
the respective partners, directors, officers, employees, agents, advisors and
other representatives of the aforementioned Persons), and any other party, may
disclose to any and all Persons, without limitation of any kind (A) any
information with respect to the United States federal and state income tax
treatment of the transactions contemplated hereby and any facts that may be
relevant to understanding the United States federal or state income tax
treatment of such transactions (“tax structure”), which facts shall not include
for this purpose the names of the parties or any other person named herein, or
information that would permit identification of the parties or such other
persons, or any pricing terms or other nonpublic business or financial
information that is unrelated to such tax treatment or tax structure, and
(B) all materials of any kind (including opinions or other tax analyses) that
are provided to the Borrower, the Administrative Agent or such Lender relating
to such tax treatment or tax structure.

Section 12.12    Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and any State therein or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes, it is agreed as follows: (a) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (b) in the event that the maturity of the Notes is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to any Lender may never include more than the maximum amount allowed
by such applicable law, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically by such Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans evidenced by the Notes until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time (i) the
amount of interest payable to any Lender on any date shall be computed at the
Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12 and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender

 

128



--------------------------------------------------------------------------------

computed at the Highest Lawful Rate applicable to such Lender, then the amount
of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12. To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.

Section 12.13    EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14    Collateral Matters; Swap Agreements. The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
collateral securing the Indebtedness shall also extend to and be available to
the Secured Swap Providers with respect to any Swap Agreement including any Swap
Agreement in existence prior to the date hereof, but excluding any additional
transactions or confirmations entered into (a) after such Secured Swap Provider
ceases to be a Lender or an Affiliate of a Lender or (b) after assignment by a
Secured Swap Provider to another Secured Swap Provider that is not a Lender or
an Affiliate of a Lender. No Lender or any Affiliate of a Lender shall have any
voting or consent rights under any Loan Document as a result of the existence of
obligations owed to it under any such Swap Agreements.

Section 12.15    No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor,

 

129



--------------------------------------------------------------------------------

contractor, subcontractor, supplier or materialsman) shall have any rights,
claims, remedies or privileges hereunder or under any other Loan Document
against the Administrative Agent, any other Agent, the Issuing Bank or any
Lender for any reason whatsoever. There are no third party beneficiaries.

Section 12.16    USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the US Patriot Act.

Section 12.17    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between the Borrower and its Subsidiaries and the Administrative
Agent or any Lender is intended to be or has been created in respect of the
transactions contemplated hereby or by the other Loan Documents, irrespective of
whether the Administrative Agent or any Lender has advised or is advising the
Borrower or any Subsidiary on other matters; (ii) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Lenders are arm’s-length commercial transactions between the Borrower and its
Subsidiaries, on the one hand, and the Administrative Agent and the Lenders, on
the other hand; (iii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent that it has deemed appropriate; and
(iv) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; and (b) (i) the Administrative Agent and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Subsidiaries, or
any other Person; (ii) neither the Administrative Agent nor the Lenders has any
obligation to the Borrower or any of its Subsidiaries with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Lenders and their respective Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Borrower and its Subsidiaries,
and neither the Administrative Agent nor the Lenders has any obligation to
disclose any of such interests to the Borrower or its Subsidiaries. To the
fullest extent permitted by Law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 12.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

130



--------------------------------------------------------------------------------

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 12.19    Assignment and Assumption from Prepetition Borrowers to
Borrower. Each of the Prepetition Borrowers hereby irrevocably assigns,
transfers and conveys all of its rights, duties, liabilities and obligations
under the Prepetition Credit Agreement and the Assigned Loan Documents to which
it is a party to the Borrower, and the Borrower hereby irrevocably accepts such
assignment from the Prepetition Borrowers and as of the Effective Date
(a) agrees to be bound by all of the terms, conditions and provisions of,
(b) assumes all of the rights, duties, liabilities and obligations of the
Prepetition Borrowers under and (c) promises to keep and perform all covenants,
terms, provisions and agreements of the Prepetition Borrowers, in each case,
under the Prepetition Credit Agreement and the Assigned Loan Documents, in each
case as amended and restated (and to the extent not superseded) in connection
with the transactions contemplated hereby.

Section 12.20    Restatement; Prepetition Credit Agreement. The parties hereto
agree that this Agreement is a restatement of, and an extension of, and
amendment to, the Prepetition Credit Agreement. This Agreement does not in any
way constitute a novation of the Prepetition Credit Agreement, but is an
amendment and restatement of same. It is understood and agreed that, except to
the extent released by the Administrative Agent as contemplated herein, the
Liens securing the Indebtedness under and as defined in the Prepetition Credit
Agreement and the rights, duties, liabilities and obligations of the Prepetition
Borrowers (as assigned to the Borrower hereunder) under the Prepetition Credit
Agreement and the Prepetition Loan Documents to which it is a party shall not be
extinguished but shall be carried forward and shall secure such obligations and
liabilities as amended, renewed, extended and restated by this Agreement. Upon
the effectiveness of this Agreement, (a) each Revolving Credit Lender who holds
Revolving Loans in an aggregate amount less than its Applicable Revolving Credit
Percentage (after giving effect to this amendment and restatement) of all
Revolving Loans shall advance new Revolving Loans which shall be disbursed to
the Administrative Agent and used to repay Revolving Loans outstanding to each
Revolving Credit Lender who holds Revolving Loans in an aggregate amount greater
than its Applicable Revolving Credit Percentage of all Revolving Loans, (b) each
Revolving Credit Lender’s participation in each Letter of Credit shall be
automatically adjusted to equal its Applicable Revolving Credit Percentage
(after giving

 

131



--------------------------------------------------------------------------------

effect to this amendment and restatement), and (c) such other adjustments shall
be made as the Administrative Agent shall specify so that each Revolving Credit
Lender’s Revolving Credit Exposure equals its Applicable Revolving Credit
Percentage (after giving effect to this amendment and restatement) of the total
Revolving Credit Exposures of all of the Revolving Credit Lenders.

[SIGNATURES BEGIN NEXT PAGE]

 

132



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:     CHAPARRAL ENERGY, INC., a Delaware corporation     By:  

/s/ Joseph O. Evans

    Name:   Joseph O. Evans     Title:   Executive Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

PREPETITION BORROWERS:

 

CHAPARRAL ENERGY, L.L.C., an Oklahoma limited liability company CHAPARRAL
RESOURCES, L.L.C., an Oklahoma limited liability company CHAPARRAL CO2, L.L.C.,
an Oklahoma limited liability company CEI ACQUISITION, L.L.C., a Delaware
limited liability company CEI PIPELINE, L.L.C., a Texas limited liability
company CHAPARRAL REAL ESTATE, L.L.C., an Oklahoma limited liability company
GREEN COUNTRY SUPPLY, INC., an Oklahoma corporation CHAPARRAL EXPLORATION,
L.L.C., a Delaware limited liability company ROADRUNNER DRILLING, L.L.C., an
Oklahoma limited liability company By:  

/s/ Joseph O. Evans

Name:   Joseph O. Evans Title:   Executive Vice President and Chief Financial
Officer

 

134



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/

LENDER/ISSUING BANK:

    JPMORGAN CHASE BANK, N.A.     By:  

/s/ Anson Williams

    Name:   Anson Williams     Title:   Authorized Officer



--------------------------------------------------------------------------------

LENDER:     CAPITAL ONE, NATIONAL ASSOCIATION     By:  

/s/ Michael Higgins

    Name:   Michael Higgins     Title:   Senior Director



--------------------------------------------------------------------------------

LENDER:     ROYAL BANK OF CANADA     By:  

/s/ Mark Lumpkin, Jr.

    Name:   Mark Lumpkin, Jr.     Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER:     UBS AG, STAMFORD BRANCH     By:  

/s/ Darlene Arias

    Name:   Darlene Arias     Title:   Director     By:  

/s/ Craig Pearson

    Name:   Craig Pearson     Title:   Associate Director



--------------------------------------------------------------------------------

LENDER:     CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK     By:  

/s/ Ronald E. Spitzer

    Name:   Ronald E. Spitzer     Title:   Managing Director     By:  

/s/ Yurly A. Tayganov

    Name:   Yurly A. Tayganov     Title:   Director



--------------------------------------------------------------------------------

LENDER:     SOCIÉTÉ GÉNÉRALE     By:  

/s/ Max Sonnonstine

    Name:   Max Sonnonstine     Title:   Director



--------------------------------------------------------------------------------

LENDER:    

WELLS FARGO BANK, NATIONAL ASSOCIATION

    By:  

/s/ Stephanie Harrell

    Name:   Stephanie Harrell     Title:   Vice President



--------------------------------------------------------------------------------

LENDER:

   

THE BANK OF NOVA SCOTIA

    By:  

/s/ Terry Donovan

    Name:   Terry Donovan     Title:   Managing Director



--------------------------------------------------------------------------------

LENDER:     COMERICA BANK     By:  

/s/ Gary Culbertson

    Name:   Gary Culbertson     Title:   Vice President



--------------------------------------------------------------------------------

LENDER:     NATIXIS, NEW YORK BRANCH     By:  

/s/ Brice Le Foyer

    Name:   Brice Le Foyer     Title:   Director     By:  

/s/ Vikram Nath

   

Name:

 

Vikram Nath

   

Title:

 

Director



--------------------------------------------------------------------------------

LENDER:     BANK OF AMERICA, N.A.     By:  

/s/ Tracey-Ann Scarlett

    Name:   Tracey-Ann Scarlett     Title:   Assistant Vice President



--------------------------------------------------------------------------------

LENDER:     COMPASS BANK     By:  

/s/ Rachel Festervand

    Name:   Rachel Festervand     Title:   Sr. Vice President



--------------------------------------------------------------------------------

 

LENDER:

    CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH     By:  

/s/ Bryan J. Matthews

    Name:   Bryan J. Matthews     Title:   Authorized Signatory     By:  

/s/ Julia Bykhovskaia

    Name:   Julia Bykhovskaia     Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDER:     KEYBANK NATIONAL ASSOCIATION     By:  

/s/ John Dravenstott

    Name:   John Dravenstott     Title:   Vice President



--------------------------------------------------------------------------------

LENDER:     U.S. BANK NATIONAL ASSOCIATION     By:  

/s/ James P. Cecil

    Name:   James P. Cecil     Title:   Vice President



--------------------------------------------------------------------------------

LENDER:

    GOLDMAN SACHS BANK USA     By:  

/s/ Josh Rosenthal

    Name:   Josh Rosenthal     Title:   Authorized Signatory



--------------------------------------------------------------------------------

ANNEX I

LIST OF EFFECTIVE DATE TERM LOAN AMOUNTS AND

MAXIMUM REVOLVING CREDIT AMOUNTS

 

Name of Lender

   Applicable Term
Loan Percentage     Term Loan
Principal Amount
as of Effective
Date      Applicable
Revolving Credit
Percentage     Maximum Revolving
Credit Amount  

JPMorgan Chase Bank, N.A.

     11.7000000 %    $ 17,550,000.00        11.7000000 %    $ 46,800,000.00  

Capital One, National Association

     8.00000000 %    $ 12,000,000.00        8.00000000 %    $ 32,000,000.00  

Credit Agricole Corporate And Investment Bank

     8.00000000 %    $ 12,000,000.00        8.00000000 %    $ 32,000,000.00  

Royal Bank of Canada

     8.00000000 %    $ 12,000,000.00        8.00000000 %    $ 32,000,000.00  

Société Générale

     8.00000000 %    $ 12,000,000.00        8.00000000 %    $ 32,000,000.00  

UBS AG, Stamford Branch

     8.00000000 %    $ 12,000,000.00        8.00000000 %    $ 32,000,000.00  

Wells Fargo Bank, National Association

     8.00000000 %    $ 12,000,000.00        8.00000000 %    $ 32,000,000.00  

The Bank of Nova Scotia

     5.70000000 %    $ 8,550,000.00        5.70000000 %    $ 22,800,000.00  

Comerica Bank

     5.70000000 %    $ 8,550,000.00        5.70000000 %    $ 22,800,000.00  

Natixis, New York Branch

     5.70000000 %    $ 8,550,000.00        5.70000000 %    $ 22,800,000.00  

Goldman Sachs Bank USA

     5.70000000 %    $ 8,550,000.00        5.70000000 %    $ 22,800,000.00  

Bank of America, N.A.

     3.50000000 %    $ 5,250,000.00        3.50000000 %    $ 14,000,000.00  

Compass Bank

     3.50000000 %    $ 5,250,000.00        3.50000000 %    $ 14,000,000.00  

Credit Suisse AG, Cayman Islands Branch

     3.50000000 %    $ 5,250,000.00        3.50000000 %    $ 14,000,000.00  

KeyBank National Association

     3.50000000 %    $ 5,250,000.00        3.50000000 %    $ 14,000,000.00  

U.S. Bank National Association

     3.50000000 %    $ 5,250,000.00        3.50000000 %    $ 14,000,000.00     

 

 

   

 

 

    

 

 

   

 

 

 

TOTAL

     100.00 %    $ 150,000,000        100.00 %    $ 400,000,000     

 

 

   

 

 

    

 

 

   

 

 

 